
	

114 HR 3682 IH: Reducing Employer Burdens, Unleashing Innovation, and Labor Development Act of 2015
U.S. House of Representatives
2015-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3682
		IN THE HOUSE OF REPRESENTATIVES
		
			October 2, 2015
			Mr. Guthrie introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Natural Resources, Ways and Means, Education and the Workforce, the Judiciary, House Administration, Rules, Appropriations, Foreign Affairs, Science, Space, and Technology, and Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To increase the competitiveness of American manufacturing by reducing regulatory and other burdens,
			 encouraging greater innovation and investment, and developing a stronger
			 workforce for the twenty-first century, and for other purposes.
	
	
		1.Short title
 (a)This ActThis Act may be cited as the Reducing Employer Burdens, Unleashing Innovation, and Labor Development Act of 2015. (b)Titles VIII and IXTitles VIII and IX may be cited as the Lowering Gasoline Prices to Fuel an America That Works Act of 2015.
 2.Table of contentsThe table of contents for this Act is the following:  Sec. 1. Short title. Sec. 2. Table of contents. Sec. 3. Findings; sense of the Congress. Title I—Investing in America’s workforce Sec. 101. Short title. Sec. 102. Industry-recognized and nationally portable credentials for job training programs. Sec. 103. Definitions. Sec. 104. Rule of construction. Sec. 105. Effective date. Title II—Extending Research and Development Tax Credits and Considering Comprehensive Tax Reform Sec. 201. Extension of research credit; alternative simplified research credit increased and made permanent. Sec. 202. Comprehensive reform of United States tax laws; expedited consideration. Title III—Preventing evasion of duty orders and reforming export controls  Sec. 301. Definitions. Sec. 302. Application to Canada and Mexico. Subtitle A—Actions Relating to Enforcement of Trade Remedy Laws Sec. 311. Trade remedy law enforcement division. Sec. 312. Collection of information on evasion of trade remedy laws. Sec. 313. Access to information. Sec. 314. Cooperation with foreign countries on preventing evasion of trade remedy laws. Sec. 315. Trade negotiating objectives. Subtitle B—Investigation of Evasion of Trade Remedy Laws Sec. 321. Procedures for investigation of evasion of antidumping and countervailing duty orders. Sec. 322. Government Accountability Office report. Subtitle C—Other Matters Sec. 331. Allocation and training of personnel. Sec. 332. Annual report on prevention of evasion of antidumping and countervailing duty orders. Sec. 333. Addressing circumvention by new shippers. Sec. 334. Sense of Congress on reform of export control policies. Title IV—Creating Federal Spectrum Incentives Sec. 401. Short title. Sec. 402. Federal spectrum incentives. Sec. 403. Costs of incumbent Federal entities related to spectrum sharing. Title V—Providing Regulatory Relief, Certainty, and Transparency Subtitle A—Energy Consumers Relief Chapter 1—Finalizing Energy-Related Rules Sec. 501. Prohibition against finalizing certain energy-related rules that will cause significant adverse effects to the economy. Sec. 502. Reports and determinations prior to promulgating as final certain energy-related rules. Sec. 503. Definitions. Sec. 504. Prohibition on use of social cost of carbon in analysis. Chapter 2—Electricity Security and Affordability Sec. 511. Short title. Sec. 512. Standards of performance for new fossil fuel-fired electric utility generating units. Sec. 513. Congress to set effective date for standards of performance for existing, modified, and reconstructed fossil fuel-fired electric utility generating units. Sec. 514. Repeal of earlier rules and guidelines. Sec. 515. Definitions. Subtitle B—LNG Permitting Certainty and Transparency  Sec. 521. Short title. Sec. 522. Action on applications. Sec. 523. Public disclosure of export destinations. Subtitle C—Preventing Government Waste and Protecting Coal Mining Jobs in America Sec. 531. Short title. Sec. 532. Incorporation of surface mining stream buffer zone rule into State programs. Title VI—Reducing Health Care Burdens and Improving Patient Coverage Sec. 601. Repeal of the health care law and health care-related provisions in the Health Care and Education Reconciliation Act of 2010. Sec. 602. No lifetime limits. Sec. 603. Establish universal access programs to improve high risk pools and reinsurance markets. Sec. 604. Elimination of certain requirements for guaranteed availability in individual market. Sec. 605. Preventing unjust cancellation of insurance coverage. Title VII—Lowering Health Care Costs Subtitle A—Cooperative governing of Individual Health Insurance Coverage Sec. 701. Cooperative governing of individual health insurance coverage. Sec. 702. Severability. Subtitle B—Medical Malpractice Reform Sec. 711. Purpose. Sec. 712. Encouraging speedy resolution of claims. Sec. 713. Compensating patient injury. Sec. 714. Maximizing patient recovery. Sec. 715. Punitive damages. Sec. 716. Authorization of payment of future damages to claimants in health care lawsuits. Sec. 717. Definitions. Sec. 718. Effect on other laws. Sec. 719. State flexibility and protection of States’ rights. Sec. 720. Applicability; effective date. Sec. 721. Protection for emergency and related services furnished pursuant to EMTALA. Sec. 722. Constitutional authority. Sec. 723. Application of the antitrust laws to the business of health insurance. Sec. 724. Limitation on liability for volunteer health care professionals. Title VIII—Promoting Offshore Energy and Jobs Subtitle A—Outer Continental Shelf Leasing Program Reforms Sec. 801. Outer Continental Shelf leasing program reforms. Sec. 802. Domestic oil and natural gas production goal. Sec. 803. Development and submittal of new 5-year oil and gas leasing program. Sec. 804. Rule of construction. Sec. 805. Addition of lease sales after finalization of 5-year plan. Subtitle B—Directing the President To Conduct New OCS Sales Sec. 811. Requirement to conduct proposed oil and gas Lease Sale 220 on the Outer Continental Shelf offshore Virginia. Sec. 812. South Carolina lease sale. Sec. 813. Southern California existing infrastructure lease sale. Sec. 814. Environmental impact statement requirement. Sec. 815. National defense. Sec. 816. Eastern Gulf of Mexico not included. Subtitle C—Equitable Sharing of Outer Continental Shelf Revenues Sec. 821. Disposition of Outer Continental Shelf revenues to coastal States. Subtitle D—Reorganization of Minerals Management Agencies of the Department of the Interior Sec. 831. Establishment of Under Secretary for Energy, Lands, and Minerals and Assistant Secretary of Ocean Energy and Safety. Sec. 832. Bureau of Ocean Energy. Sec. 833. Ocean Energy Safety Service. Sec. 834. Office of Natural Resources revenue. Sec. 835. Ethics and drug testing. Sec. 836. Abolishment of Minerals Management Service. Sec. 837. Conforming amendments to Executive Schedule pay rates. Sec. 838. Outer Continental Shelf Energy Safety Advisory Board. Sec. 839. Outer Continental Shelf inspection fees. Sec. 840. Prohibition on action based on National Ocean Policy developed under Executive Order No. 13547. Subtitle E—United States Territories Sec. 851. Application of Outer Continental Shelf Lands Act with respect to territories of the United States. Subtitle F—Miscellaneous Provisions Sec. 861. Rules regarding distribution of revenues under Gulf of Mexico Energy Security Act of 2006. Sec. 862. Amount of distributed qualified outer Continental Shelf revenues. Sec. 863. South Atlantic Outer Continental Shelf Planning Area defined. Sec. 864. Enhancing geological and geophysical information for America’s energy future. Subtitle G—Judicial Review Sec. 871. Time for filing complaint. Sec. 872. District court deadline. Sec. 873. Ability to seek appellate review. Sec. 874. Limitation on scope of review and relief. Sec. 875. Legal fees. Sec. 876. Exclusion. Sec. 877. Definitions. Title IX—Increasing Onshore Oil and Gas Development and Energy Security Subtitle A—Federal Lands Jobs and Energy Security Sec. 901. Short title. Sec. 902. Policies regarding buying, building, and working for America. Chapter 1—Onshore oil and gas permit streamlining Subchapter A—Miscellaneous Provisions Sec. 911. Short title. Sec. 912. Permit to drill application timeline. Sec. 913. Administrative protest documentation reform. Sec. 914. Making pilot offices permanent to improve energy permitting on Federal lands. Sec. 915. Administration of current law. Sec. 916. Funding oil and gas resource assessments. Sec. 917. Rule of construction. Subchapter B—Judicial Review Sec. 921. Definitions. Sec. 922. Exclusive venue for certain civil actions relating to covered energy projects. Sec. 923. Timely filing. Sec. 924. Expedition in hearing and determining the action. Sec. 925. Standard of review. Sec. 926. Limitation on injunction and prospective relief. Sec. 927. Limitation on attorneys’ fees. Sec. 928. Legal standing. Chapter 2—Oil and gas leasing certainty Sec. 931. Short title. Sec. 932. Minimum acreage requirement for onshore lease sales. Sec. 933. Leasing certainty. Sec. 934. Leasing consistency. Sec. 935. Reduce redundant policies. Sec. 936. Streamlined congressional notification. Chapter 3—Oil shale Sec. 941. Short title. Sec. 942. Effectiveness of oil shale regulations, amendments to resource management plans, and record of decision. Sec. 943. Oil shale leasing. Subtitle B—Planning for American Energy Sec. 951. Short title. Sec. 952. Onshore domestic energy production strategic plan. Subtitle C—National Petroleum Reserve in Alaska access Sec. 961. Short title. Sec. 962. Sense of Congress and reaffirming national policy for the National Petroleum Reserve in Alaska. Sec. 963. National Petroleum Reserve in Alaska: lease sales. Sec. 964. National Petroleum Reserve in Alaska: planning and permitting pipeline and road construction. Sec. 965. Issuance of a new integrated activity plan and environmental impact statement. Sec. 966. Departmental accountability for development. Sec. 967. Deadlines under new proposed integrated activity plan. Sec. 968. Updated resource assessment. Subtitle D—BLM Live Internet Auctions Sec. 971. Short title. Sec. 972. Internet-based onshore oil and gas lease sales. Subtitle E—Native American Energy Sec. 981. Short title. Sec. 982. Appraisals. Sec. 983. Standardization. Sec. 984. Environmental reviews of major Federal actions on Indian lands. Sec. 985. Judicial review. Sec. 986. Tribal biomass demonstration project. Sec. 987. Tribal resource management plans. Sec. 988. Leases of restricted lands for the Navajo Nation. Sec. 989. Nonapplicability of certain rules. Subtitle F—State Authority for Hydraulic Fracturing Regulation Sec. 991. Short title. Sec. 992. State authority for hydraulic fracturing regulation. Sec. 993. Government Accountability Office study. Sec. 994. Tribal authority on trust land. Title X—Promoting STEM Education in the Workforce Sec. 1001. Findings; sense of Congress. Sec. 1002. STEM Education Advisory Panel. Sec. 1003. Committee on STEM Education. Sec. 1004. STEM Education Coordinating Office. Sec. 1005. Definitions.  3.Findings; sense of the Congress (a)FindingsThe Congress finds the following:
 (1)Data indicate that manufacturing employees earn a higher average salary and receive greater benefits than workers in other industries.
 (2)Recent data also show that United States manufacturing companies cannot fill as many as 600,000 skilled positions, even as unemployment numbers hover at historically high levels.
 (3)Postsecondary success and workforce readiness can be achieved through attainment of recognized postsecondary credentials.
 (4)Data indicate that United States manufacturers invest a far greater percentage of revenue in research and development than other industries.
 (5)The United States has the highest corporate tax rate in the developed world. (6)A recent report indicates that United States manufacturers face a 20 percent structural cost burden compared to companies from the Nation’s 9 largest trading partners.
 (7)Excessive Federal regulations are placing a heavy burden on United States manufacturers. (8)According to a recent report, it is estimated that pending and recently finalized Environmental Protection Agency regulations alone could cost manufacturers over $100,000,000,000 per year in compliance, plus additional one-time costs of over $500,000,000.
 (9)Data indicate that regulatory costs could cut annual United States economic output by as much as $630,000,000,000, or 4.2 percent of Gross Domestic Product, resulting in a net loss of 9,000,000 jobs.
 (10)Expanded domestic resource development would further reduce energy costs, increasing United States manufacturers’ competitive advantage.
 (11)Data show that United States manufacturers have reduced energy usage and emissions to below the 1990 levels.
 (12)Reports indicate United States health care costs have increased over 80 percent in the past decade, creating greater personnel costs for manufacturers.
 (13)Data show that United States manufacturers are responsible for 47 percent of total United States exports.
 (14)A widening trade gap with major trade partners means that manufacturers are at risk of losing export market share.
 (b)Sense of the CongressIt is the sense of the Congress that increasing the competitiveness of United States manufacturers will strengthen the national economy.
			IInvesting in America’s workforce
 101.Short titleThis title may be cited as the Investing in America’s Workforce Act. 102.Industry-recognized and nationally portable credentials for job training programs (a)Workforce Investment Act of 1998 (1)Youth activitiesSection 129(c)(1)(C) of the Workforce Investment Act of 1998 (29 U.S.C. 2854(c)(1)(C)) is amended—
 (A)by redesignating clauses (ii) through (iv) as clauses (iii) through (v), respectively; and (B)by inserting after clause (i) the following:
							
 (ii)training (which may include priority consideration for training programs that lead to recognized postsecondary credentials (as defined in section 104 of the Investing in America’s Workforce Act) that are aligned with in-demand occupations or industries in the local area involved, if the local board determines that the programs meet the quality criteria described in section 123);.
 (2)General employment and training activitiesSection 134(d)(4)(F) of the Workforce Investment Act of 1998 (29 U.S.C. 2864(d)(4)(F)) is amended by adding at the end the following:
						
 (iv)Programs that lead to an industry-recognized and nationally portable credentialIn assisting individuals in selecting programs of training services under this section, a one-stop operator and employees of a one-stop center referred to in subsection (c) may give priority consideration to programs (approved in conjunction with eligibility decisions made under section 122) that lead to recognized postsecondary credentials (as defined in section 103 of the Investing in America’s Workforce Act) that are aligned with in-demand occupations or industries in the local area involved..
					(3)Criteria
 (A)General employment and training activitiesSection 122(b)(2)(D) of the Workforce Investment Act of 1998 (29 U.S.C. 2842(b)(2)(D)) is amended— (i)in clause (ii), by striking and at the end;
 (ii)in clause (iii), by striking the period and inserting ; and; and (iii)by adding at the end the following:
								
 (iv)in the case of a provider of a program of training services that leads to a recognized postsecondary credential (as defined in section 103 of the Investing in America’s Workforce Act), that the program leading to the credential meets such quality criteria as the Governor shall establish..
 (B)Youth activitiesSection 123 of the Workforce Investment Act of 1998 (29 U.S.C. 2843) is amended by inserting (including such quality criteria as the Governor shall establish for a training program that leads to a recognized postsecondary credential (as defined in section 103 of the Investing in America’s Workforce Act)) after plan.
						(b)Career and technical education
 (1)State planSection 122(c)(1)(B) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2342(c)(1)(B)) is amended—
 (A)by striking (B) how and inserting (B)(i) how; (B)by inserting and after the semicolon; and
 (C)by adding at the end the following  (ii)in the case of an eligible entity that, in developing and implementing programs of study leading to recognized postsecondary credentials, desires to give a priority to such programs that are aligned with in-demand occupations or industries in the area served (as determined by the eligible agency) and that may provide a basis for additional credentials, certificates, or degree, how the entity will do so;.
 (2)Use of local fundsSection 134(b) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2354(b)) is amended—
 (A)in paragraph (11), by striking ; and and inserting a semicolon; (B)in paragraph (12)(B), by striking the period and inserting ; and; and
 (C)by adding at the end the following:  (13)describe the career and technical education activities supporting the attainment of recognized postsecondary credentials (as defined in section 103 of the Investing in America’s Workforce Act), and, in the case of an eligible recipient that desires to provide priority consideration to certain programs of study in accordance with the State plan under section 122(c)(1)(B), how the eligible recipient will give priority consideration to such activities..
 (3)Tech-prep programsSection 203(c)(2)(E) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2373(c)(2)(E)) is amended by striking industry-recognized credential, a certificate, and inserting recognized postsecondary credential (as defined in section 103 of the Investing in America’s Workforce Act and approved by the eligible agency),.
 (c)Training programs under TAASection 236(a) of the Trade Act of 1974 (19 U.S.C. 2296(a)) is amended by adding at the end the following:
					
 (12)In approving training programs for adversely affected workers and adversely affected incumbent workers under paragraph (1), the Secretary may give priority consideration to workers seeking training through programs that are approved in conjunction with eligibility decisions made under section 122 of the Workforce Investment Act of 1998 (29 U.S.C. 2842), and that lead to recognized postsecondary credentials (as defined in section 103 of the Investing in America’s Workforce Act) that are aligned with in-demand occupations or industries in the local area (defined for purposes of title I of the Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.)) involved.. 
 103.DefinitionsIn this title: (1)Industry-recognizedThe term industry-recognized, used with respect to a credential, means a credential that—
 (A)is sought or accepted by employers within the industry sector involved as recognized, preferred, or required for recruitment, screening, hiring, or advancement; and
 (B)is a nationally portable credential, meaning a credential that is sought or accepted across multiple States, as described in subparagraph (A).
 (2)Recognized postsecondary credentialThe term recognized postsecondary credential means a credential consisting of an industry-recognized credential for postsecondary training, a certificate that meets the requirements of subparagraphs (A) and (C) of paragraph (1) for postsecondary training, a certificate of completion of a postsecondary apprenticeship through a program described in section 122(a)(2)(B) of the Workforce Investment Act of 1998 (29 U.S.C. 2842(a)(2)(B)), or an associate degree or baccalaureate degree awarded by an institution of higher education (as defined in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002)).
 104.Rule of constructionNothing in this title shall be construed to require an entity with responsibility for selecting or approving an education, training, or workforce investment activities program with regard to a covered provision, to select a program with a recognized postsecondary credential or certificate as defined by this title.
 105.Effective dateThis title, and the amendments made by this title, take effect 120 days after the date of enactment of this Act.
			IIExtending Research and Development Tax Credits and Considering Comprehensive Tax Reform
			201.Extension of research credit; alternative simplified research credit increased and made permanent
				(a)Extension of credit
 (1)In generalParagraph (1) of section 41(h) of the Internal Revenue Code of 1986 is amended by striking December 31, 2014 and inserting December 31, 2016. (2)Effective dateThe amendment made by paragraph (1) shall apply to amounts paid or incurred after December 31, 2014.
					(b)Alternative simplified research credit increased and made permanent
 (1)Increased creditSubparagraph (A) of section 41(c)(5) of such Code (relating to election of alternative simplified credit) is amended by striking 14 percent (12 percent in the case of taxable years ending before January 1, 2009) and inserting 20 percent.
					(2)Credit made permanent
 (A)In generalSubsection (h) of section 41 of such Code is amended by redesignating the paragraph (2) relating to computation of taxable year in which credit terminates as paragraph (4) and by inserting before such paragraph the following new paragraph:
							
 (3)Termination not to apply to alternative simplified creditParagraph (1) shall not apply to the credit determined under subsection (c)(5).. (B)Conforming amendmentParagraph (4) of section 41(h) of such Code, as redesignated by subparagraph (A), is amended to read as follows:
							
 (4)Computation for taxable year in which credit terminatesIn the case of any taxable year with respect to which this section applies to a number of days which is less than the total number of days in such taxable year, the amount determined under subsection (c)(1)(B) with respect to such taxable year shall be the amount which bears the same ratio to such amount (determined without regard to this paragraph) as the number of days in such taxable year to which this section applies bears to the total number of days in such taxable year..
 (3)Effective dateThe amendments made by this subsection shall apply to taxable years ending after December 31, 2014. 202.Comprehensive reform of United States tax laws; expedited consideration (a)DefinitionFor purposes of this section, the term tax reform bill means a bill of the 114th Congress—
 (1)introduced in the House of Representatives by the chair of the Committee on Ways and Means not later than the end of the 114th Congress the title of which is as follows: A bill to provide for comprehensive tax reform.; and
 (2)which is the subject of a certification under subsection (b). (b)CertificationThe chair of the Joint Committee on Taxation shall notify the House and Senate in writing whenever the chair of the Joint Committee determines that an introduced bill described in subsection (a)(1) contains at least each of the following proposals:
 (1)A transition to a more globally competitive corporate tax code for United States businesses. (2)A reduction in the complexity of the tax code.
 (3)The elimination of special interest loopholes. (c)Expedited consideration in the House of Representatives (1)Any committee of the House of Representatives to which the tax reform bill is referred shall report it to the House not later than 20 calendar days after the date of its introduction. If a committee fails to report the tax reform bill within that period, such committee shall be automatically discharged from further consideration of the bill.
 (2)If the House has not otherwise proceeded to the consideration of the tax reform bill upon the expiration of 15 legislative days after the bill has been placed on the Union Calendar, it shall be in order for the Majority Leader or a designee (or, after the expiration of an additional 2 legislative days, any Member), to offer one motion that the House resolve into the Committee of the Whole House on the state of the Union for the consideration of the tax reform bill. The previous question shall be considered as ordered on the motion to its adoption without intervening motion except 20 minutes of debate equally divided and controlled by the proponent and an opponent. If such a motion is adopted, consideration shall proceed in accordance with paragraph (3). A motion to reconsider the vote by which the motion is disposed of shall not be in order.
 (3)The first reading of the bill shall be dispensed with. General debate shall be confined to the bill and shall not exceed 4 hours, equally divided and controlled by the chair and ranking minority member of the Committee on Ways and Means. At the conclusion of general debate, the bill shall be read for amendment under the five-minute rule. Any committee amendment shall be considered as read. At the conclusion of consideration of the bill for amendment the Committee shall rise and report the bill to the House with such amendments as may have been adopted. The previous question shall be considered as ordered on the bill and amendments thereto to final passage without intervening motion except one motion to recommit with or without instructions. A motion to reconsider the vote on passage of the bill shall not be in order.
					(d)Expedited Consideration in the Senate
 (1)Committee considerationA tax reform bill, as defined in subsection (a), received in the Senate shall be referred to the Committee on Finance. The Committee shall report the bill not later than 15 calendar days after receipt of the bill in the Senate. If the Committee fails to report the bill within that period, that committee shall be discharged from consideration of the bill, and the bill shall be placed on the calendar.
 (2)Motion to proceedNotwithstanding rule XXII of the Standing Rules of the Senate, it is in order, not later than 2 days of session after the date on which the tax reform bill is reported or discharged from committee, for the majority leader of the Senate or the majority leader’s designee to move to proceed to the consideration of the tax reform bill. It shall also be in order for any Member of the Senate to move to proceed to the consideration of the tax reform bill at any time after the conclusion of such 2-day period. A motion to proceed is in order even though a previous motion to the same effect has been disagreed to. All points of order against the motion to proceed to the tax reform bill are waived. The motion to proceed is not debatable. The motion is not subject to a motion to postpone.
 (3)ConsiderationNo motion to recommit shall be in order and debate on any motion or appeal shall be limited to one hour, to be divided in the usual form.
 (4)AmendmentsAll amendments must be relevant to the bill and debate on any amendment shall be limited to 2 hours to be equally divided in the usual form between the opponents and proponents of the amendment. Debate on any amendment to an amendment, debatable motion, or appeal shall be limited to 1 hour to be equally divided in the usual form between the opponents and proponents of the amendment.
 (5)Vote on passageIf the Senate has proceeded to the bill, and following the conclusion of all debate, the Senate shall proceed to a vote on passage of the bill as amended, if amended.
 (e)Conference in the HouseIf the House receives a message that the Senate has passed the tax reform bill with an amendment or amendments, it shall be in order for the chair of the Committee on Ways and Means or a designee, without intervention of any point of order, to offer any motion specified in clause 1 of rule XXII.
 (f)Conference in the SenateIf the Senate receives from the House a message to accompany the tax reform bill, as defined in subsection (a), then no later than two session days after its receipt— (1)the Chair shall lay the message before the Senate;
 (2)the motion to insist on the Senate amendment or disagree to the House amendment or amendments to the Senate amendment, the request for a conference with the House or the motion to agree to the request of the House for a conference, and the motion to authorize the Chair to appoint conferees on the part of the Senate shall be agreed to; and
 (3)the Chair shall then be authorized to appoint conferees on the part of the Senate without intervening motion, with a ratio agreed to with the concurrence of both leaders.
 (g)RulemakingThis section is enacted by the Congress as an exercise of the rulemaking power of the House of Representatives and Senate, respectively, and as such is deemed a part of the rules of each House, respectively, or of that House to which they specifically apply, and such procedures supersede other rules only to the extent that they are inconsistent with such rules; and with full recognition of the constitutional right of either House to change the rules (so far as relating to the procedures of that House) at any time, in the same manner, and to the same extent as any other rule of that House.
				IIIPreventing evasion of duty orders and reforming export controls 
 301.DefinitionsIn this title: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the Committee on Finance and the Committee on Appropriations of the Senate; and (B)the Committee on Ways and Means and the Committee on Appropriations of the House of Representatives.
 (2)CommissionerThe term Commissioner means the Commissioner responsible for U.S. Customs and Border Protection. (3)Covered merchandiseThe term covered merchandise means merchandise that is subject to—
 (A)a countervailing duty order issued under section 706 of the Tariff Act of 1930; or (B)an antidumping duty order issued under section 736 of the Tariff Act of 1930.
					(4)Eligible small business
 (A)In generalThe term eligible small business means any business concern which, in the Commissioner’s judgment, due to its small size, has neither adequate internal resources nor financial ability to obtain qualified outside assistance in preparing and submitting for consideration allegations of evasion.
 (B)NonreviewabilityAny agency decision regarding whether a business concern is an eligible small business for purposes of section 311(b)(4)(E) is not reviewable by any other agency or by any court.
 (5)Enter; entryThe terms enter and entry refer to the entry, or withdrawal from warehouse for consumption, in the customs territory of the United States.
 (6)Evade; evasionThe terms evade and evasion refer to entering covered merchandise into the customs territory of the United States by means of any document or electronically transmitted data or information, written or oral statement, or act that is material and false, or any omission that is material, and that results in any cash deposit or other security or any amount of applicable antidumping or countervailing duties being reduced or not being applied with respect to the merchandise.
 (7)SecretaryThe term Secretary means the Secretary of the Treasury. (8)Trade remedy lawsThe term trade remedy laws means title VII of the Tariff Act of 1930.
 302.Application to Canada and MexicoPursuant to article 1902 of the North American Free Trade Agreement and section 408 of the North American Free Trade Agreement Implementation Act (19 U.S.C. 3438), this title and the amendments made by this title shall apply with respect to goods from Canada and Mexico.
			AActions Relating to Enforcement of Trade Remedy Laws
				311.Trade remedy law enforcement division
					(a)Establishment
 (1)In generalThe Secretary of Homeland Security shall establish and maintain within the Office of International Trade of U.S. Customs and Border Protection, established under section 2(d) of the Act of March 3, 1927 (44 Stat. 1381, chapter 348; 19 U.S.C. 2072(d)), a Trade Remedy Law Enforcement Division.
 (2)CompositionThe Trade Law Remedy Enforcement Division shall be composed of— (A)headquarters personnel led by a Director, who shall report to the Assistant Commissioner of the Office of International Trade; and
 (B)a National Targeting and Analysis Group dedicated to preventing and countering evasion. (3)DutiesThe Trade Remedy Law Enforcement Division shall be dedicated—
 (A)to the development and administration of policies to prevent and counter evasion; (B)to direct enforcement and compliance assessment activities concerning evasion;
 (C)to the development and conduct of commercial risk assessment targeting with respect to cargo destined for the United States in accordance with subsection (c);
 (D)to issuing Trade Alerts described in subsection (d); and (E)to the development of policies for the application of single entry and continuous bonds for entries of covered merchandise to sufficiently protect the collection of antidumping and countervailing duties commensurate with the level of risk of noncollection.
 (b)Duties of directorThe duties of the Director of the Trade Remedy Law Enforcement Division shall include— (1)directing the trade enforcement and compliance assessment activities of U.S. Customs and Border Protection that concern evasion;
 (2)facilitating, promoting, and coordinating cooperation and the exchange of information between U.S. Customs and Border Protection, U.S. Immigration and Customs Enforcement, and other relevant agencies regarding evasion;
 (3)notifying on a timely basis the administering authority (as defined in section 771(1) of the Tariff Act of 1930 (19 U.S.C. 1677(1))) and the Commission (as defined in section 771(2) of the Tariff Act of 1930 (19 U.S.C. 1677(2))) of any finding, determination, civil action, or criminal action taken by U.S. Customs and Border Protection or other Federal agency regarding evasion;
 (4)serving as the primary liaison between U.S. Customs and Border Protection and the public regarding United States Government activities concerning evasion, including—
 (A)receive and transmit to the appropriate U.S. Customs and Border Protection office allegations from parties of evasion;
 (B)upon request by the party or parties that submitted an allegation of evasion, provide information to such party or parties on the status of U.S. Customs and Border Protection’s consideration of the allegation and decision to pursue or not pursue any administrative inquiries or other actions, such as changes in policies, procedures, or resource allocation as a result of the allegation;
 (C)as needed, request from the party or parties that submitted an allegation of evasion any additional information that may be relevant for U.S. Customs and Border Protection determining whether to initiate an administrative inquiry or take any other action regarding the allegation;
 (D)notify on a timely basis the party or parties that submitted such an allegation of the results of any administrative, civil or criminal actions taken by U.S. Customs and Border Protection or other Federal agency regarding evasion as a direct or indirect result of the allegation;
 (E)upon request, provide technical assistance and advice to eligible small businesses to enable such businesses to prepare and submit allegations of evasion, except that the Director may deny assistance if the Director concludes that the allegation, if submitted, would not lead to the initiation of an administrative inquiry or any other action to address the allegation;
 (F)in cooperation with the public, the Commercial Customs Operations Advisory Committee, the Trade Support Network, and any other relevant parties and organizations, develop guidelines on the types and nature of information that may be provided in allegations of evasion; and
 (G)regularly consult with the public, the Commercial Customs Operations Advisory Committee, the Trade Support Network, and any other relevant parties and organizations regarding the development and implementation of regulations, interpretations, and policies related to countering evasion.
 (c)Preventing and countering evasion of the trade remedy lawsIn carrying out its duties with respect to preventing and countering evasion, the National Targeting and Analysis Group dedicated to preventing and countering evasion shall—
 (1)establish targeted risk assessment methodologies and standards— (A)for evaluating the risk that cargo destined for the United States may constitute evading covered merchandise; and
 (B)for issuing, as appropriate, Trade Alerts described in subsection (d); and (2)to the extent practicable and otherwise authorized by law, use information available from the Automated Commercial System, the Automated Commercial Environment computer system, the Automated Targeting System, the Automated Export System, the International Trade Data System, and the TECS, and any similar and successor systems, to administer the methodologies and standards established under paragraph (1).
 (d)Trade alertsBased upon the application of the targeted risk assessment methodologies and standards established under subsection (c), the Director of the Trade Remedy Law Enforcement Division shall issue Trade Alerts or other such means of notification to directors of United States ports of entry directing further inspection, physical examination, or testing of merchandise to ensure compliance with the trade remedy laws and to require additional bonds, cash deposits, or other security to ensure collection of any duties, taxes and fees owed.
					312.Collection of information on evasion of trade remedy laws
 (a)Authority To collect informationTo determine whether covered merchandise is being entered into the customs territory of the United States through evasion, the Secretary, acting through the Commissioner—
 (1)shall exercise all existing authorities to collect information needed to make the determination; and
 (2)may collect such additional information as is necessary to make the determination through such methods as the Commissioner considers appropriate, including by issuing questionnaires with respect to the entry or entries at issue to—
 (A)a person who filed an allegation with respect to the covered merchandise; (B)a person who is alleged to have entered the covered merchandise into the customs territory of the United States through evasion; or
 (C)any other person who is determined to have information relevant to the allegation of entry of covered merchandise into the customs territory of the United States through evasion.
							(b)Adverse inference
 (1)In generalIf the Secretary finds that a person who filed an allegation, a person alleged to have entered covered merchandise into the customs territory of the United States through evasion, or a foreign producer or exporter of covered merchandise that is alleged to have entered into the customs territory of the United States through evasion, has failed to cooperate by not acting to the best of the person’s ability to comply with a request for information, the Secretary may, in making a determination whether an entry or entries of covered merchandise may constitute merchandise that is entered into the customs territory of the United States through evasion, use an inference that is adverse to the interests of that person in selecting from among the facts otherwise available to determine whether evasion has occurred.
 (2)Adverse inference describedAn adverse inference used under paragraph (1) may include reliance on information derived from— (A)the allegation of evasion of the trade remedy laws, if any, submitted to U.S. Customs and Border Protection;
 (B)a determination by the Commissioner in another investigation, proceeding, or other action regarding evasion of the unfair trade laws; or
 (C)any other available information. 313.Access to information (a)In generalSection 777(b)(1)(A)(ii) of the Tariff Act of 1930 (19 U.S.C. 1677f(b)(1)(A)(ii)) is amended by inserting negligence, gross negligence, or after regarding.
 (b)Additional informationNotwithstanding any other provision of law, the Secretary is authorized to provide to the Secretary of Commerce or the United States International Trade Commission any information that is necessary to enable the Secretary of Commerce or the United States International Trade Commission to assist the Secretary to identify, through risk assessment targeting or otherwise, covered merchandise that is entered into the customs territory of the United States through evasion.
					314.Cooperation with foreign countries on preventing evasion of trade remedy laws
					(a)Bilateral agreements
 (1)In generalThe Secretary shall seek to negotiate and enter into bilateral agreements with the customs authorities or other appropriate authorities of foreign countries for purposes of cooperation on preventing evasion of the trade remedy laws of the United States and the trade remedy laws of the other country.
 (2)Provisions and authoritiesThe Secretary shall seek to include in each such bilateral agreement the following provisions and authorities:
 (A)On the request of the importing country, the exporting country shall provide, consistent with its laws, regulations, and procedures, production, trade, and transit documents and other information necessary to determine whether an entry or entries exported from the exporting country are subject to the importing country’s trade remedy laws.
 (B)On the written request of the importing country, the exporting country shall conduct a verification for purposes of enabling the importing country to make a determination described in subparagraph (A).
 (C)The exporting country may allow the importing country to participate in a verification described in subparagraph (B), including through a site visit.
 (D)If the exporting country does not allow participation of the importing country in a verification described in subparagraph (B), the importing country may take this fact into consideration in its trade enforcement and compliance assessment activities regarding the compliance of the exporting country’s exports with the importing country’s trade remedy laws.
 (b)ConsiderationThe Commissioner is authorized to take into consideration whether a country is a signatory to a bilateral agreement described in subsection (a) and the extent to which the country is cooperating under the bilateral agreement for purposes of trade enforcement and compliance assessment activities of U.S. Customs and Border Protection that concern evasion by such country’s exports.
 (c)ReportNot later than December 31 of each year beginning after the date of the enactment of this Act, the Secretary shall submit to the appropriate congressional committees a report summarizing—
 (1)the status of any ongoing negotiations of bilateral agreements described in subsection (a), including the identities of the countries involved in such negotiations;
 (2)the terms of any completed bilateral agreements described in subsection (a); and (3)bilateral cooperation and other activities conducted pursuant to or enabled by any completed bilateral agreements described in subsection (a).
 315.Trade negotiating objectivesThe principal negotiating objectives of the United States shall include obtaining the objectives of the bilateral agreements described under section 314(a) for any trade agreements under negotiation as of the date of the enactment of this Act or future trade agreement negotiations.
				BInvestigation of Evasion of Trade Remedy Laws
				321.Procedures for investigation of evasion of antidumping and countervailing duty orders
 (a)In generalTitle VII of the Tariff Act of 1930 (19 U.S.C. 1671 et seq.) is amended by inserting after section 781 the following:
						
							781A.Procedures for prevention of evasion of antidumping and countervailing duty orders
 (a)DefinitionsIn this section: (1)Administering authorityThe term administering authority has the meaning given that term in section 771.
 (2)CommissionerThe term Commissioner means the Commissioner of U.S. Customs and Border Protection. (3)Covered merchandiseThe term covered merchandise means merchandise that is subject to—
 (A)a countervailing duty order issued under section 706; or (B)an antidumping duty order issued under section 736.
										(4)Evasion
 (A)In generalExcept as provided in subparagraph (B), the term evasion refers to entering covered merchandise into the customs territory of the United States by means of any document or electronically transmitted data or information, written or oral statement, or act that is material and false, or any omission that is material, and that results in any cash deposit or other security or any amount of applicable antidumping or countervailing duties being reduced or not being applied with respect to the merchandise.
										(B)Exception for clerical error
 (i)In generalExcept as provided in clause (ii), the term evasion does not include entering covered merchandise into the customs territory of the United States by means of—
 (I)a document or electronically transmitted data or information, written or oral statement, or act that is false as a result of a clerical error; or
 (II)an omission that results from a clerical error. (ii)Patterns of negligent conductIf the administering authority determines that a person has entered covered merchandise into the customs territory of the United States by means of a clerical error referred to in subclause (I) or (II) of clause (i) and that the clerical error is part of a pattern of negligent conduct on the part of that person, the administering authority may determine, notwithstanding clause (i), that the person has entered such covered merchandise into the customs territory of the United States by means of evasion.
 (iii)Electronic repetition of errorsFor purposes of clause (ii), the mere unintentional repetition by an electronic system of an initial clerical error does not constitute a pattern of negligent conduct.
 (iv)Rule of constructionA determination by the administering authority that a person has entered covered merchandise into the customs territory of the United States by means of a clerical error referred to in subclause (I) or (II) of clause (i) rather than by means of evasion shall not be construed to excuse that person from the payment of any duties applicable to the merchandise.
											(b)Investigation by administering authority
									(1)Procedures for initiating investigations
 (A)Initiation by administering authorityAn investigation under this subsection shall be initiated with respect to merchandise imported into the United States whenever the administering authority determines, from information available to the administering authority, that an investigation is warranted with respect to whether the merchandise is covered merchandise that has entered into the customs territory of the United States by means of evasion.
										(B)Initiation by petition or referral
 (i)In generalThe administering authority shall determine whether to initiate an investigation under this subparagraph not later than 30 days after the date on which the administering authority receives a petition described in clause (ii) or a referral described in clause (iii).
 (ii)Petition describedA petition described in this clause is a petition that— (I)is filed with the administering authority by an interested party specified in subparagraph (A), (C), (D), (E), (F), or (G) of section 771(9);
 (II)alleges that merchandise imported into the United States is covered merchandise that has entered into the customs territory of the United States by means of evasion; and
 (III)is accompanied by information reasonably available to the petitioner supporting those allegations. (iii)Referral describedA referral described in this clause is a referral made by the Commissioner pursuant to subsection (c)(1).
											(2)Time limits for determinations
										(A)Preliminary determination
 (i)In generalNot later than 90 days after the administering authority initiates an investigation under paragraph (1) with respect to merchandise, the administering authority shall issue a preliminary determination, based on information available to the administering authority at the time of the determination, with respect to whether there is a reasonable basis to believe or suspect that the merchandise is covered merchandise that has entered into the customs territory of the United States by means of evasion.
 (ii)Expedited proceduresIf the administering authority determines that expedited action is warranted with respect to an investigation initiated under paragraph (1), the administering authority may publish the notice of initiation of the investigation and the notice of the preliminary determination in the Federal Register at the same time.
 (B)Final determination by the administering authorityNot later than 300 days after the date on which the administering authority initiates an investigation under paragraph (1) with respect to merchandise, the administering authority shall issue a final determination with respect to whether the merchandise is covered merchandise that has entered into the customs territory of the United States by means of evasion.
										(3)Access to information
 (A)Entry documents, records, and other informationNot later than 10 days after receiving a request from the administering authority with respect to merchandise that is the subject of an investigation under paragraph (1), the Commissioner shall transmit to the administering authority copies of the documentation and information required by section 484(a)(1) with respect to the entry of the merchandise, as well as any other documentation or information requested by the administering authority.
 (B)Access of interested partiesNot later than 10 business days after the date on which the administering authority initiates an investigation under paragraph (1) with respect to merchandise, the administering authority shall provide to the authorized representative of each interested party that filed a petition under paragraph (1) or otherwise participates in a proceeding, pursuant to a protective order, the copies of the entry documentation and any other information received by the administering authority under subparagraph (A).
 (C)Business proprietary information from prior segmentsIf an authorized representative of an interested party participating in an investigation under paragraph (1) has access to business proprietary information released pursuant to an administrative protective order in a proceeding under subtitle A, B, or C of title VII of the Tariff Act of 1930 that is relevant to the investigation conducted under paragraph (1), that authorized representative may submit such information to the administering authority for its consideration in the context of the investigation conducted under paragraph (1).
 (4)Authority to collect and verify additional informationIn making a determination under paragraph (2) with respect to covered merchandise, the administering authority may collect such additional information as is necessary to make the determination through such methods as the administering authority considers appropriate, including by—
 (A)issuing a questionnaire with respect to such covered merchandise to— (i)a person that filed an allegation under paragraph (1)(B)(ii) that resulted in the initiation of an investigation under paragraph (1)(A) with respect to such covered merchandise;
 (ii)a person alleged to have entered such covered merchandise into the customs territory of the United States by means of evasion;
 (iii)a person that is a foreign producer or exporter of such covered merchandise; or (iv)the government of a country from which such covered merchandise was exported;
 (B)conducting verifications, including on-site verifications, of any relevant information; and (C)requesting—
 (i)that the Commissioner provide any information and data available to U.S. Customs and Border Protection; and
 (ii)that the Commissioner gather additional necessary information from the importer of covered merchandise and other relevant parties.
 (5)Adverse inferenceIf the administering authority finds that a person described in clause (i), (ii), or (iii) of paragraph (4)(A) has failed to cooperate by not acting to the best of the person’s ability to comply with a request for information, the administering authority may, in making a determination under paragraph (2), use an inference that is adverse to the interests of that person in selecting from among the facts otherwise available to make the determination.
 (6)Effect of affirmative preliminary determinationIf the administering authority makes a preliminary determination under paragraph (2)(A) that merchandise is covered merchandise that has entered into the customs territory of the United States by means of evasion, the administering authority shall instruct U.S. Customs and Border Protection—
 (A)to suspend liquidation of each entry of the merchandise that— (i)enters on or after the date of the preliminary determination; or
 (ii)enters before that date, if the liquidation of the entry is not final on that date; and (B)to require the posting of a cash deposit for each entry of the merchandise in an amount determined pursuant to the order, or administrative review conducted under section 751, that applies to the merchandise.
										(7)Effect of affirmative final determination
 (A)In generalIf the administering authority makes a final determination under paragraph (2)(B) that merchandise is covered merchandise that has entered into the customs territory of the United States by means of evasion, the administering authority shall instruct U.S. Customs and Border Protection—
 (i)to assess duties on the merchandise in an amount determined pursuant to the order, or administrative review conducted under section 751, that applies to the merchandise;
 (ii)notwithstanding section 501, to reliquidate, in accordance with such order or administrative review, each entry of the merchandise that was liquidated and is determined to include covered merchandise; and
 (iii)to review and reassess the amount of bond or other security the importer is required to post for such merchandise entered on or after the date of the final determination to ensure the protection of revenue and compliance with the law.
 (B)Additional authorityIf the administering authority makes a final determination under paragraph (2)(B) that merchandise is covered merchandise that has entered into the customs territory of the United States by means of evasion, the administering authority may instruct U.S. Customs and Border Protection to require the importer of the merchandise to post a cash deposit or bond on such merchandise entered on or after the date of the final determination in an amount the administering authority determines in the final determination to be owed with respect to the merchandise.
 (8)Effect of negative final determinationIf the administering authority makes a final determination under paragraph (2)(B) that merchandise is not covered merchandise that has entered into the customs territory of the United States by means of evasion, the administering authority shall terminate the suspension of liquidation and refund any cash deposit imposed pursuant to paragraph (6) with respect to the merchandise.
 (9)NotificationNot later than 5 business days after making a determination under paragraph (2) with respect to covered merchandise, the administering authority may provide to importers, in such manner as the administering authority determines appropriate, information discovered in the investigation that the administering authority determines will help educate importers with respect to importing merchandise into the customs territory of the United States in accordance with all applicable laws and regulations.
 (10)Special rule for cases in which the producer or exporter is unknownIf the administering authority is unable to determine the actual producer or exporter of the merchandise with respect to which the administering authority initiated an investigation under paragraph (1), the administering authority shall, in requiring the posting of a cash deposit under paragraph (6) or assessing duties pursuant to paragraph (7)(A), impose the cash deposit or duties (as the case may be) in the highest amount applicable to any producer or exporter of the merchandise pursuant to any order, or any administrative review conducted under section 751.
 (11)Publication of determinationsThe administering authority shall publish in the Federal Register each notice of initiation of an investigation made under paragraph (1)(A), each preliminary determination made under paragraph (2)(A), and each final determination made under paragraph (2)(B).
									(12)Referrals to other agencies
 (A)After preliminary determinationNotwithstanding section 777 and subject to subparagraph (C), when the administering authority makes an affirmative preliminary determination under paragraph (2)(A), the administering authority shall—
 (i)transmit the administrative record to the Commissioner for such additional action as the Commissioner determines appropriate, including proceedings under section 592; and
 (ii)at the request of the head of another agency, transmit the administrative record to the head of that agency.
 (B)After final determinationNotwithstanding section 777 and subject to subparagraph (C), when the administering authority makes an affirmative final determination under paragraph (2)(B), the administering authority shall—
 (i)transmit the complete administrative record to the Commissioner; and (ii)at the request of the head of another agency, transmit the complete administrative record to the head of that agency.
 (c)Referral by U.S. customs and border protectionIn the event the Commissioner receives information that a person has entered covered merchandise into the customs territory of the United States through evasion, but is not able to determine whether the merchandise is in fact covered merchandise, the Commissioner shall—
 (1)refer the matter to the administering authority for additional proceedings under subsection (b); and
 (2)transmit to the administering authority— (A)copies of the entry documents and information required by section 484(a)(1) relating to the merchandise; and
 (B)any additional records or information that the Commissioner considers appropriate. (d)Cooperation between U.S. customs and border protection and the Department of Commerce (1)Notification of investigationsUpon receiving a petition and upon initiating an investigation under subsection (b), the administering authority shall notify the Commissioner.
 (2)Procedures for cooperationNot later than 180 days after the date of the enactment of this section, the Commissioner and the administering authority shall establish procedures to ensure maximum cooperation and communication between U.S. Customs and Border Protection and the administering authority in order to quickly, efficiently, and accurately investigate allegations of evasion of antidumping and countervailing duty orders.
									(e)Annual report on preventing evasion of antidumping and countervailing duty orders
 (1)In generalNot later than February 28 of each year beginning in 2016, the Under Secretary for International Trade of the Department of Commerce shall submit to the Committee on Finance and the Committee on Appropriations of the Senate and the Committee on Ways and Means and the Committee on Appropriations of the House of Representatives a report on the efforts being taken under subsection (b) to prevent evasion of antidumping and countervailing duty orders.
 (2)ContentsEach report required by paragraph (1) shall include, for the calendar year preceding the submission of the report—
										(A)
 (i)the number of investigations initiated pursuant to subsection (b); and (ii)a description of such investigations, including—
 (I)the results of such investigations; and (II)the amount of antidumping and countervailing duties collected as a result of such investigations; and
 (B)the number of referrals made by the Commissioner pursuant to subsection (c).. (b)Technical amendmentThe table of contents for title VII of the Tariff Act of 1930 is amended by inserting after the item relating to section 781 the following:
						
							
								Sec. 781A. Procedures for prevention of evasion of antidumping and countervailing duty orders..
 (c)Judicial reviewSection 516A(a)(2) of the Tariff Act of 1930 (19 U.S.C. 1516a(a)(2)) is amended— (1)in subparagraph (A)(i)(I), by striking or (viii) and inserting (viii), or (ix); and
 (2)in subparagraph (B), by inserting at the end the following:  (ix)A determination by the administering authority under section 781A..
 (d)RegulationsNot later than 180 days after the date of the enactment of this Act— (1)the Secretary of Commerce shall prescribe such regulations as may be necessary to carry out subsection (b) of section 781A of the Tariff Act of 1930 (as added by subsection (a) of this section); and
 (2)the Commissioner shall prescribe such regulations as may be necessary to carry out subsection (c) of such section 781A.
 (e)Effective dateThe amendments made by this section shall— (1)take effect on the date that is 180 days after the date of the enactment of this Act; and
 (2)apply with respect to merchandise entered on or after such date of enactment. 322.Government Accountability Office reportNot later than 4 years after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Finance and the Committee on Appropriations of the Senate and the Committee on Ways and Means and the Committee on Appropriations of the House of Representatives a report assessing the effectiveness of—
 (1)the provisions of, and amendments made by, this subtitle; and (2)the actions taken and procedures developed by the Secretary of Commerce and the Commissioner pursuant to such provisions and amendments to prevent evasion of antidumping and countervailing duty orders under title VII of the Tariff Act of 1930 (19 U.S.C. 1671 et seq.).
					COther Matters
 331.Allocation and training of personnelThe Commissioner shall, to the maximum extent possible, ensure that U.S. Customs and Border Protection—
 (1)employs sufficient personnel who have expertise in, and responsibility for, preventing and investigating the entry of covered merchandise into the customs territory of the United States through evasion;
 (2)on the basis of risk assessment metrics, assigns sufficient personnel with primary responsibility for preventing the entry of covered merchandise into the customs territory of the United States through evasion to the ports of entry in the United States at which the Commissioner determines potential evasion presents the most substantial threats to the revenue of the United States; and
 (3)provides adequate training to relevant personnel to increase expertise and effectiveness in the prevention and identification of entries of covered merchandise into the customs territory of the United States through evasion.
					332.Annual report on prevention of evasion of antidumping and countervailing duty orders
 (a)In generalNot later than February 28 of each year, beginning in 2017, the Commissioner, in consultation with the Secretary of Commerce and the Director of U.S. Immigration and Customs Enforcement, shall submit to the appropriate congressional committees a report on the efforts being taken to prevent and investigate evasion.
 (b)ContentsEach report required under subsection (a) shall include— (1)for the calendar year preceding the submission of the report—
 (A)a summary of the efforts of U.S. Customs and Border Protection to prevent and identify evasion; (B)the number of allegations of evasion received and the number of allegations of evasion resulting in any administrative, civil, or criminal actions by U.S. Customs and Border Protection or any other agency;
 (C)a summary of the completed administrative inquiries of evasion, including the number and nature of the inquiries initiated, conducted, or completed, as well as their resolution;
 (D)with respect to inquiries that lead to issuance of a penalty notice, the penalty amounts; (E)the amounts of antidumping and countervailing duties collected as a result of any actions by U.S. Customs and Border Protection or any other agency;
 (F)a description of the allocation of personnel and other resources of U.S. Customs and Border Protection and U.S. Immigration and Customs Enforcement to prevent, identify, and investigate evasion, including any assessments conducted regarding the allocation of such personnel and resources; and
 (G)a description of training conducted to increase expertise and effectiveness in the prevention, identification, and investigation of evasion; and
 (2)a description of U.S. Customs and Border Protection processes and procedures to prevent and identify evasion, including—
 (A)the specific guidelines, policies, and practices used by U.S. Customs and Border Protection to ensure that allegations of evasion are promptly evaluated and acted upon in a timely manner;
 (B)an evaluation of the efficacy of such existing guidelines, policies, and practices; (C)identification of any changes since the last report that have materially improved or reduced the effectiveness of U.S. Customs and Border Protection to prevent and identify evasion;
 (D)a description of the development and implementation of policies for the application of single entry and continuous bonds for entries of covered merchandise to sufficiently protect the collection of antidumping and countervailing duties commensurate with the level of risk on noncollection;
 (E)the processes and procedures for increased cooperation and information sharing with the Department of Commerce, U.S. Immigration and Customs Enforcement, and any other relevant Federal agencies to prevent and identify evasion; and
 (F)identification of any recommended policy changes of other Federal agencies or legislative changes to improve the effectiveness of U.S. Customs and Border Protection to prevent and identify evasion.
 333.Addressing circumvention by new shippersSection 751(a)(2)(B) of the Tariff Act of 1930 (19 U.S.C. 1675(a)(2)(B)) is amended— (1)by striking clause (iii);
 (2)by redesignating clause (iv) as clause (iii); and (3)by inserting after clause (iii), as redesignated by paragraph (2) of this section, the following:
						
 (iv)Determinations based on bonafide salesAny weighted average dumping margin or individual countervailing duty rate determined for an exporter or producer in a review conducted under clause (i) shall be based solely on the bona fide United States sales of an exporter or producer, as the case may be, made during the period covered by the review. In determining whether the United States sales of an exporter or producer made during the period covered by the review were bona fide, the administering authority shall consider, depending on the circumstances surrounding such sales—
 (I)the prices of such sales; (II)whether such sales were made in commercial quantities;
 (III)the timing of such sales; (IV)the expenses arising from such sales;
 (V)whether the subject merchandise involved in such sales was resold in the United States at a profit; (VI)whether such sales were made on an arms-length basis; and
 (VII)any other factor the administering authority determines to be relevant as to whether such sales are, or are not, likely to be typical of those the exporter or producer will make after completion of the review..
					334.Sense of Congress on reform of export control policies
 (a)FindingsCongress finds the following: (1)The United States would benefit from predictable, efficient, and transparent export control policies.
 (2)Such export control policies should focus on the mutually reinforcing goals of— (A)adequate national security; and
 (B)increased global competitiveness and job growth. (b)Sense of CongressIt is the sense of Congress that the Export Administration Act of 1979 (50 U.S.C. App. 2401 et seq.), as continued in effect pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), has become obsolete and should be reformed and reauthorized.
					IVCreating Federal Spectrum Incentives
 401.Short titleThis title may be cited as the Federal Spectrum Incentive Act of 2015. 402.Federal spectrum incentives (a)Notice to Commission (1)In generalSection 113(g)(4) of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 923(g)(4)) is amended—
 (A)by striking the heading and inserting Notice to Commission.—; (B)in the second sentence of subparagraph (A), by striking shall notify the Commission and all that follows and inserting the following:
							
 shall notify the Commission—(i)of estimated relocation or sharing costs and timelines for such relocation or sharing; or (ii)that, instead of relocation or sharing costs under this subsection and section 118, a Federal entity will receive payment under section 120 because such entity is—
 (I)discontinuing the operations that the Federal entity conducts on such eligible frequencies without relocating such operations to other frequencies; or
 (II)relocating such operations to frequencies assigned to another Federal entity in order for such entities to share such frequencies.; and
 (C)by adding at the end the following:  (D)This subsection and section 118 shall not apply with respect to the discontinuance of operations on eligible frequencies or the relocation of such operations by a Federal entity after the Commission receives notice under subparagraph (A)(ii) with respect to such discontinuance or relocation..
 (2)Conforming amendmentsSection 113(g) of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 923(g)) is amended—
 (A)in paragraph (3)(A)(iii)(I), by striking paragraph (4)(A) and inserting paragraph (4)(A)(i); (B)in paragraph (4)—
 (i)in subparagraph (B), by striking subparagraph (A) and inserting subparagraph (A)(i); and (ii)in subparagraph (C), by striking subparagraphs (A) and (B) and inserting subparagraphs (A)(i) and (B); and
 (C)in paragraph (5), by striking paragraph (4)(A) and inserting paragraph (4)(A)(i). (b)Transition plansSection 113(h) of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 923(h)) is amended—
 (1)in the heading, by striking relocation or sharing; (2)by amending paragraph (1) to read as follows:
						
							(1)Development of transition plan by Federal entity
 (A)In generalNot later than 240 days before the commencement of any auction of eligible frequencies described in subsection (g)(2), a Federal entity authorized to use any such frequency shall submit to the NTIA and to the Technical Panel established by paragraph (3) a transition plan in which the Federal entity—
 (i)declares the intention of such entity— (I)to share such eligible frequencies with a non-Federal user or to relocate to other frequencies, and to receive relocation or sharing costs from the Spectrum Relocation Fund established by section 118; or
 (II)to discontinue the operations that the Federal entity conducts on such eligible frequencies without relocating such operations to other frequencies or to relocate such operations to frequencies assigned to another Federal entity in order for such entities to share such frequencies, and to receive payment from the Federal Spectrum Incentive Fund established by section 120; and
 (ii)describes how the entity will implement the relocation, sharing, or discontinuance arrangement. (B)Common formatThe NTIA shall specify, after public input, a common format for all Federal entities to follow in preparing transition plans under this paragraph.;
 (3)in paragraph (2)— (A)in subparagraph (D), by inserting , to discontinue such use, after from such frequencies;
 (B)in subparagraph (F), by inserting , discontinuance, after relocation; and (C)in subparagraph (G), by striking The plans and inserting To the extent applicable given the intention declared by the entity under paragraph (1)(A)(i), the plans;
 (4)in paragraph (4)(A), by inserting (if applicable) after timelines and; (5)in paragraph (6)—
 (A)by inserting (if applicable) after costs; and (B)by inserting , discontinuance, after relocation the second place it appears; and
 (6)in paragraph (7)(A)(ii), by inserting , discontinuance, after relocation. (c)Relocation or discontinuance prioritized over sharingSection 113(j) of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 923(j)) is amended—
 (1)in the heading, by inserting or discontinuance after Relocation; and (2)by inserting or discontinuance of the operations that the Federal entity conducts on the band after from the band each place it appears.
 (d)Deposit of auction proceedsSection 309(j)(8) of the Communications Act of 1934 (47 U.S.C. 309(j)(8)) is amended— (1)in subparagraph (C)(i), by striking (D)(ii) and inserting (D)(ii), (D)(iii); and
 (2)in subparagraph (D)— (A)in clause (i), by striking clause (ii) and inserting clauses (ii) and (iii); and
 (B)by adding at the end the following:  (iii)Federal spectrum incentivesNotwithstanding subparagraph (A) and except as provided in subparagraph (B) and clause (ii) of this subparagraph, in the case of proceeds (including deposits and upfront payments from successful bidders) attributable to the auction of eligible frequencies described in section 113(g)(2) of the National Telecommunications and Information Administration Organization Act with respect to which the Commission has received notice under section 113(g)(4)(A)(ii) of such Act, 1 percent of such proceeds shall be deposited in the Federal Spectrum Incentive Fund established by section 120 of such Act and shall be available in accordance with such section. The remainder of such proceeds shall be deposited in the general fund of the Treasury, where such proceeds shall be dedicated for the sole purpose of deficit reduction..
 (e)Federal Spectrum Incentive FundPart B of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 921 et seq.) is amended by adding at the end the following:
					
						120.Federal Spectrum Incentive Fund
 (a)EstablishmentThere is established in the Treasury of the United States a fund to be known as the Federal Spectrum Incentive Fund (in this section referred to as the Fund), which shall be administered by the Office of Management and Budget (in this section referred to as OMB), in consultation with the NTIA.
 (b)Transfer of fundsThe Director of OMB shall transfer from the Fund to a Federal entity an amount equal to the amount deposited in accordance with section 309(j)(8)(D)(iii) of the Communications Act of 1934 that is attributable to the auction of eligible frequencies described in section 113(g)(2) of this Act being vacated by such entity. Such amount shall be available to the Federal entity in accordance with subsection (c) and shall remain available until expended.
 (c)Use of fundsA Federal entity may use an amount transferred under subsection (b) for the following purposes: (1)Offset of sequestrationAny purposes permitted under the terms and conditions of an appropriations account of the Federal entity that was subject to sequestration for any fiscal year under the Balanced Budget and Emergency Deficit Control Act of 1985. The amount used for such purposes under this paragraph may not exceed the amount by which the amount available to such entity under such account was reduced by sequestration for such fiscal year.
 (2)Transfer to incumbent Federal entityIn the case of a Federal entity that is relocating operations to frequencies assigned to an incumbent Federal entity in order for such entities to share such frequencies, to transfer an amount to the incumbent Federal entity for any purposes permitted under this subsection (except this paragraph). The transferred amount shall remain available to the incumbent Federal entity until expended.
 (d)Prohibition on duplicative paymentsIf the Commission receives notice under section 113(g)(4)(A)(ii) of a discontinuance of operations on or relocation from eligible frequencies by a Federal entity that has received, from the Spectrum Relocation Fund in accordance with section 118(d)(3), relocation or sharing costs related to pre-auction estimates or research with respect to such frequencies, the Director of OMB shall deduct from the amount to be transferred to such entity under subsection (b) an amount equal to such costs and shall transfer such amount to the Spectrum Relocation Fund..
 (f)Department of Defense spectrumSection 1062(b) of the National Defense Authorization Act for Fiscal Year 2000 (Public Law 106–65) does not apply to frequencies with respect to which the Federal Communications Commission has received notice under section 113(g)(4)(A)(ii) of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 923(g)(4)(A)(ii)).
				403.Costs of incumbent Federal entities related to spectrum sharing
 (a)Description of eligible Federal entitiesSection 113(g)(1) of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 923(g)(1)) is amended—
 (1)by striking authorized to use a band of eligible frequencies described in paragraph (2); (2)by striking spectrum frequencies the first place it appears and inserting eligible frequencies described in paragraph (2); and
 (3)by striking spectrum frequencies the second place it appears and inserting eligible frequencies described in such paragraph. (b)Definition of relocation or sharing costsSection 113(g)(3)(A) of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 923(g)(3)(A)) is amended—
 (1)in clause (iv)(II), by striking and at the end; (2)in clause (v), by striking the period and inserting ; and; and
 (3)by adding at the end the following:  (vi)the costs incurred by an incumbent Federal entity to accommodate sharing the spectrum frequencies assigned to such entity with a Federal entity the operations of which are being relocated from eligible frequencies described in paragraph (2), unless the Commission receives notice under paragraph (4)(A)(ii)(II) with respect to the relocation of such operations..
 (c)Spectrum Relocation FundSection 118 of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 928) is amended—
 (1)in subsection (c), by striking with respect to and all that follows and inserting the following:  with respect to—(1)relocation from or sharing of such eligible frequencies; or (2)in the case of an incumbent Federal entity described in section 113(g)(3)(A)(vi), accommodating sharing the spectrum frequencies assigned to such entity with a Federal entity the operations of which are being relocated from such eligible frequencies.; and
 (2)in subsection (d)— (A)in paragraph (2)(A), by inserting (or, in the case of an incumbent Federal entity described in section 113(g)(3)(A)(vi), the eligible Federal entity the operations of which are being relocated has submitted such a plan) after transition plan; and
 (B)in paragraph (3)(B)(ii), by inserting except in the case of an incumbent Federal entity described in section 113(g)(3)(A)(vi), before the transition plan. VProviding Regulatory Relief, Certainty, and Transparency AEnergy Consumers Relief 1Finalizing Energy-Related Rules 501.Prohibition against finalizing certain energy-related rules that will cause significant adverse effects to the economyNotwithstanding any other provision of law, the Administrator of the Environmental Protection Agency may not promulgate as final an energy-related rule that is estimated to cost more than $1 billion if the Secretary of Energy determines under section 502(3) that the rule will cause significant adverse effects to the economy.
 502.Reports and determinations prior to promulgating as final certain energy-related rulesBefore promulgating as final any energy-related rule that is estimated to cost more than $1 billion:
 (1)Report to CongressThe Administrator of the Environmental Protection Agency shall submit to Congress a report (and transmit a copy to the Secretary of Energy) containing—
 (A)a copy of the rule; (B)a concise general statement relating to the rule;
 (C)an estimate of the total costs of the rule, including the direct costs and indirect costs of the rule;
							(D)
 (i)an estimate of the total benefits of the rule and when such benefits are expected to be realized; (ii)a description of the modeling, the calculations, the assumptions, and the limitations due to uncertainty, speculation, or lack of information associated with the estimates under this subparagraph; and
 (iii)a certification that all data and documents relied upon by the Agency in developing such estimates— (I)have been preserved; and
 (II)are available for review by the public on the Agency’s Web site, except to the extent to which publication of such data and documents would constitute disclosure of confidential information in violation of applicable Federal law;
 (E)an estimate of the increases in energy prices, including potential increases in gasoline or electricity prices for consumers, that may result from implementation or enforcement of the rule; and
 (F)a detailed description of the employment effects, including potential job losses and shifts in employment, that may result from implementation or enforcement of the rule.
 (2)Initial determination on increases and impactsThe Secretary of Energy, in consultation with the Federal Energy Regulatory Commission and the Administrator of the Energy Information Administration, shall prepare an independent analysis to determine whether the rule will cause—
 (A)any increase in energy prices for consumers, including low-income households, small businesses, and manufacturers;
 (B)any impact on fuel diversity of the Nation’s electricity generation portfolio or on national, regional, or local electric reliability;
 (C)any adverse effect on energy supply, distribution, or use due to the economic or technical infeasibility of implementing the rule; or
 (D)any other adverse effect on energy supply, distribution, or use (including a shortfall in supply and increased use of foreign supplies).
 (3)Subsequent determination on adverse effects to the economyIf the Secretary of Energy determines, under paragraph (2), that the rule will cause an increase, impact, or effect described in such paragraph, then the Secretary, in consultation with the Administrator of the Environmental Protection Agency, the Secretary of Commerce, the Secretary of Labor, and the Administrator of the Small Business Administration, shall—
 (A)determine whether the rule will cause significant adverse effects to the economy, taking into consideration—
 (i)the costs and benefits of the rule and limitations in calculating such costs and benefits due to uncertainty, speculation, or lack of information; and
 (ii)the positive and negative impacts of the rule on economic indicators, including those related to gross domestic product, unemployment, wages, consumer prices, and business and manufacturing activity; and
 (B)publish the results of such determination in the Federal Register. 503.DefinitionsIn this chapter:
 (1)The terms direct costs and indirect costs have the meanings given such terms in chapter 8 of the Environmental Protection Agency’s Guidelines for Preparing Economic Analyses dated December 17, 2010. (2)The term energy-related rule that is estimated to cost more than $1 billion means a rule of the Environmental Protection Agency that—
 (A)regulates any aspect of the production, supply, distribution, or use of energy or provides for such regulation by States or other governmental entities; and
 (B)is estimated by the Administrator of the Environmental Protection Agency or the Director of the Office of Management and Budget to impose direct costs and indirect costs, in the aggregate, of more than $1,000,000,000.
 (3)The term rule has the meaning given to such term in section 551 of title 5, United States Code. 504.Prohibition on use of social cost of carbon in analysis (a)In generalNotwithstanding any other provision of law or any Executive order, the Administrator of the Environmental Protection Agency may not use the social cost of carbon in order to incorporate social benefits of reducing carbon dioxide emissions, or for any other reason, in any cost-benefit analysis relating to an energy-related rule that is estimated to cost more than $1 billion unless and until a Federal law is enacted authorizing such use.
 (b)DefinitionIn this section, the term social cost of carbon means the social cost of carbon as described in the technical support document entitled Technical Support Document: Technical Update of the Social Cost of Carbon for Regulatory Impact Analysis Under Executive Order 12866, published by the Interagency Working Group on Social Cost of Carbon, United States Government, in May 2013, or any successor or substantially related document, or any other estimate of the monetized damages associated with an incremental increase in carbon dioxide emissions in a given year.
						2Electricity Security and Affordability
 511.Short titleThis chapter may be cited as the Electricity Security and Affordability Act. 512.Standards of performance for new fossil fuel-fired electric utility generating units (a)LimitationThe Administrator of the Environmental Protection Agency may not issue, implement, or enforce any proposed or final rule under section 111 of the Clean Air Act (42 U.S.C. 7411) that establishes a standard of performance for emissions of any greenhouse gas from any new source that is a fossil fuel-fired electric utility generating unit unless such rule meets the requirements under subsections (b) and (c).
 (b)RequirementsIn issuing any rule under section 111 of the Clean Air Act (42 U.S.C. 7411) establishing standards of performance for emissions of any greenhouse gas from new sources that are fossil fuel-fired electric utility generating units, the Administrator of the Environmental Protection Agency (for purposes of establishing such standards)—
 (1)shall separate sources fueled with coal and natural gas into separate categories; and (2)shall not set a standard based on the best system of emission reduction for new sources within a fossil-fuel category unless—
 (A)such standard has been achieved on average for at least one continuous 12-month period (excluding planned outages) by each of at least 6 units within such category—
 (i)each of which is located at a different electric generating station in the United States; (ii)which, collectively, are representative of the operating characteristics of electric generation at different locations in the United States; and
 (iii)each of which is operated for the entire 12-month period on a full commercial basis; and (B)no results obtained from any demonstration project are used in setting such standard.
								(c)Coal having a heat content of 8300 or less British Thermal Units per pound
 (1)Separate subcategoryIn carrying out subsection (b)(1), the Administrator of the Environmental Protection Agency shall establish a separate subcategory for new sources that are fossil fuel-fired electric utility generating units using coal with an average heat content of 8300 or less British Thermal Units per pound.
 (2)StandardNotwithstanding subsection (b)(2), in issuing any rule under section 111 of the Clean Air Act (42 U.S.C. 7411) establishing standards of performance for emissions of any greenhouse gas from new sources in such subcategory, the Administrator of the Environmental Protection Agency shall not set a standard based on the best system of emission reduction unless—
 (A)such standard has been achieved on average for at least one continuous 12-month period (excluding planned outages) by each of at least 3 units within such subcategory—
 (i)each of which is located at a different electric generating station in the United States; (ii)which, collectively, are representative of the operating characteristics of electric generation at different locations in the United States; and
 (iii)each of which is operated for the entire 12-month period on a full commercial basis; and (B)no results obtained from any demonstration project are used in setting such standard.
 (d)TechnologiesNothing in this section shall be construed to preclude the issuance, implementation, or enforcement of a standard of performance that—
 (1)is based on the use of one or more technologies that are developed in a foreign country, but has been demonstrated to be achievable at fossil fuel-fired electric utility generating units in the United States; and
 (2)meets the requirements of subsections (b) and (c), as applicable. 513.Congress to set effective date for standards of performance for existing, modified, and reconstructed fossil fuel-fired electric utility generating units (a)ApplicabilityThis section applies with respect to any rule or guidelines issued by the Administrator of the Environmental Protection Agency under section 111 of the Clean Air Act (42 U.S.C. 7411) that—
 (1)establish any standard of performance for emissions of any greenhouse gas from any modified or reconstructed source that is a fossil fuel-fired electric utility generating unit; or
 (2)apply to the emissions of any greenhouse gas from an existing source that is a fossil fuel-fired electric utility generating unit.
 (b)Congress To set effective dateA rule or guidelines described in subsection (a) shall not take effect unless a Federal law is enacted specifying such rule’s or guidelines’ effective date.
 (c)ReportingA rule or guidelines described in subsection (a) shall not take effect unless the Administrator of the Environmental Protection Agency has submitted to Congress a report containing each of the following:
 (1)The text of such rule or guidelines. (2)The economic impacts of such rule or guidelines, including the potential effects on—
 (A)economic growth, competitiveness, and jobs in the United States; (B)electricity ratepayers, including low-income ratepayers in affected States;
 (C)required capital investments and projected costs for operation and maintenance of new equipment required to be installed; and
 (D)the global economic competitiveness of the United States. (3)The amount of greenhouse gas emissions that such rule or guidelines are projected to reduce as compared to overall global greenhouse gas emissions.
 (d)ConsultationIn carrying out subsection (c), the Administrator of the Environmental Protection Agency shall consult with the Administrator of the Energy Information Administration, the Comptroller General of the United States, the Director of the National Energy Technology Laboratory, and the Under Secretary of Commerce for Standards and Technology.
 514.Repeal of earlier rules and guidelinesThe following rules and guidelines shall be of no force or effect, and shall be treated as though such rules and guidelines had never been issued:
 (1)The proposed rule— (A)entitled Standards of Performance for Greenhouse Gas Emissions for New Stationary Sources: Electric Utility Generating Units, published at 77 Fed. Reg. 22392 (April 13, 2012); and
 (B)withdrawn pursuant to the notice entitled Withdrawal of Proposed Standards of Performance for Greenhouse Gas Emissions From New Stationary Sources: Electric Utility Generating Units, published at 79 Fed. Reg. 1352 (January 8, 2014).
 (2)The proposed rule entitled Standards of Performance for Greenhouse Gas Emissions From New Stationary Sources: Electric Utility Generating Units, published at 79 Fed. Reg. 1430 (January 8, 2014).
 (3)With respect to the proposed rules described in paragraphs (1) and (2), any successor or substantially similar proposed or final rule that—
 (A)is issued prior to the date of the enactment of this Act; (B)is applicable to any new source that is a fossil fuel-fired electric utility generating unit; and
 (C)does not meet the requirements under subsections (b) and (c) of section 512. (4)The proposed rule entitled Carbon Pollution Emission Guidelines for Existing Stationary Sources: Electric Utility Generating Units, published at 79 Fed. Reg. 34830 (June 18, 2014).
 (5)The proposed rule entitled Carbon Pollution Standards for Modified and Reconstructed Stationary Sources: Electric Utility Generating Units, published at 79 Fed. Reg. 34960 (June 18, 2014).
 (6)With respect to the proposed rules described in paragraphs (4) and (5), any successor or substantially similar proposed or final rule that—
 (A)is issued prior to the date of the enactment of this Act; and (B)is applicable to any existing, modified, or reconstructed source that is a fossil fuel-fired electric utility generating unit.
 515.DefinitionsIn this chapter: (1)Demonstration projectThe term demonstration project means a project to test or demonstrate the feasibility of carbon capture and storage technologies that has received Federal Government funding or financial assistance.
 (2)Existing sourceThe term existing source has the meaning given such term in section 111(a) of the Clean Air Act (42 U.S.C. 7411(a)), except such term shall not include any modified source.
 (3)Greenhouse gasThe term greenhouse gas means any of the following: (A)Carbon dioxide.
 (B)Methane. (C)Nitrous oxide.
 (D)Sulfur hexafluoride. (E)Hydrofluorocarbons.
 (F)Perfluorocarbons. (4)ModificationThe term modification has the meaning given such term in section 111(a) of the Clean Air Act (42 U.S.C. 7411(a)).
 (5)Modified sourceThe term modified source means any stationary source, the modification of which is commenced after the date of the enactment of this Act.
 (6)New sourceThe term new source has the meaning given such term in section 111(a) of the Clean Air Act (42 U.S.C. 7411(a)), except that such term shall not include any modified source.
						BLNG Permitting Certainty and Transparency 
 521.Short titleThis subtitle may be cited as the LNG Permitting Certainty and Transparency Act. 522.Action on applications (a)Decision deadlineFor proposals that must also obtain authorization from the Federal Energy Regulatory Commission or the United States Maritime Administration to site, construct, expand, or operate LNG export facilities, the Department of Energy shall issue a final decision on any application for the authorization to export natural gas under section 3 of the Natural Gas Act (15 U.S.C. 717b) not later than 30 days after the later of—
 (1)the conclusion of the review to site, construct, expand, or operate the LNG facilities required by the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); or
 (2)the date of enactment of this Act. (b)Conclusion of reviewFor purposes of subsection (a), review required by the National Environmental Policy Act of 1969 shall be considered concluded—
 (1)for a project requiring an Environmental Impact Statement, 30 days after publication of a Final Environmental Impact Statement;
 (2)for a project for which an Environmental Assessment has been prepared, 30 days after publication by the Department of Energy of a Finding of No Significant Impact; and
 (3)upon a determination by the lead agency that an application is eligible for a categorical exclusion pursuant to the National Environmental Policy Act of 1969 implementing regulations.
						(c)Judicial action
 (1)The United States Court of Appeals for the circuit in which the export facility will be located pursuant to an application described in subsection (a) shall have original and exclusive jurisdiction over any civil action for the review of—
 (A)an order issued by the Department of Energy with respect to such application; or (B)the Department of Energy’s failure to issue a final decision on such application.
 (2)If the Court in a civil action described in paragraph (1) finds that the Department of Energy has failed to issue a final decision on the application as required under subsection (a), the Court shall order the Department of Energy to issue such final decision not later than 30 days after the Court’s order.
 (3)The Court shall set any civil action brought under this subsection for expedited consideration and shall set the matter on the docket as soon as practical after the filing date of the initial pleading.
 523.Public disclosure of export destinationsSection 3 of the Natural Gas Act (15 U.S.C. 717b) is amended by adding at the end the following:  (g)Public Disclosure of LNG Export DestinationsAs a condition for approval of any authorization to export LNG, the Secretary of Energy shall require the applicant to publicly disclose the specific destination or destinations of any such authorized LNG exports..
				CPreventing Government Waste and Protecting Coal Mining Jobs in America
 531.Short titleThis subtitle may be cited as the Preventing Government Waste and Protecting Coal Mining Jobs in America. 532.Incorporation of surface mining stream buffer zone rule into State programs (a)In generalSection 503 of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1253) is amended by adding at the end the following:
						
							(e)Stream buffer zone management
 (1)In generalIn addition to the requirements under subsection (a), each State program shall incorporate the necessary rule regarding excess spoil, coal mine waste, and buffers for perennial and intermittent streams published by the Office of Surface Mining Reclamation and Enforcement on December 12, 2008 (73 Fed. Reg. 75813 et seq.), which complies with the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) in view of the 2006 discussions between the Director of the Office of Surface Mining and the Director of the United States Fish and Wildlife Service, and the Office of Surface Mining Reclamation and Enforcement’s consideration and review of comments submitted by the United States Fish and Wildlife Service during the rulemaking process in 2007.
 (2)Study of implementationThe Secretary shall— (A)at such time as the Secretary determines all States referred to in subsection (a) have fully incorporated the necessary rule referred to in paragraph (1) of this subsection into their State programs, publish notice of such determination;
 (B)during the 5-year period beginning on the date of such publication, assess the effectiveness of implementation of such rule by such States;
 (C)carry out all required consultation on the benefits and other impacts of the implementation of the rule to any threatened species or endangered species, with the participation of the United States Fish and Wildlife Service and the United States Geological Survey; and
 (D)upon the conclusion of such period, submit a comprehensive report on the impacts of such rule to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate, including—
 (i)an evaluation of the effectiveness of such rule; (ii)an evaluation of any ways in which the existing rule inhibits energy production; and
 (iii)a description in detail of any proposed changes that should be made to the rule, the justification for such changes, all comments on such changes received by the Secretary from such States, and the projected costs and benefits of such changes.
 (3)Limitation on new regulationsThe Secretary may not issue any regulations under this Act relating to stream buffer zones or stream protection before the date of the publication of the report under paragraph (2), other than a rule necessary to implement paragraph (1)..
 (b)Deadline for State implementationNot later than 2 years after the date of the enactment of this Act, a State with a State program approved under section 503 of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1253) shall submit to the Secretary of the Interior amendments to such program pursuant to part 732 of title 30, Code of Federal Regulations, incorporating the necessary rule referred to in subsection (e)(1) of such section, as amended by this section.
					VIReducing Health Care Burdens and Improving Patient Coverage
			601.Repeal of the health care law and health care-related provisions in the Health Care and Education
			 Reconciliation Act of 2010
 (a)Health care lawEffective as of the enactment of Public Law 111–148, such Act is repealed, and the provisions of law amended or repealed by such Act are restored or revived as if such Act had not been enacted.
 (b)Health care-Related provisions in the health care and education reconciliation act of 2010Effective as of the enactment of the Health Care and Education Reconciliation Act of 2010 (Public Law 111–152), title I and subtitle B of title II of such Act are repealed, and the provisions of law amended or repealed by such title or subtitle, respectively, are restored or revived as if such title and subtitle had not been enacted.
 602.No lifetime limitsPart A of title XXVII of the Public Health Service Act, as restored under section 601(a), is amended by inserting after section 2702 (42 U.S.C. 300gg–1) the following:
				
 2703.No lifetime limitsA group health plan and a health insurance issuer offering group or individual health insurance coverage may not establish lifetime limits on the dollar value of benefits for any individual..
			603.Establish universal access programs to improve high risk pools and reinsurance markets
				(a)State Requirement
 (1)In generalNot later than January 1, 2017, each State shall, subject to paragraph (3)— (A)operate—
 (i)a qualified State reinsurance program described in subsection (b); or (ii)a qualifying State high risk pool described in subsection (c)(1); and
 (B)apply to the operation of such a program from State funds an amount equivalent to the portion of State funds derived from State premium assessments (as defined by the Secretary) that are not otherwise used on State health care programs.
						(2)Relation to current qualified high risk pool program
 (A)States not operating a qualified high risk poolIn the case of a State that is not operating a current section 2745 qualified high risk pool as of the date of the enactment of this Act—
 (i)the State may only meet the requirement of paragraph (1) through the operation of a qualified State reinsurance program described in subsection (b); and
 (ii)the State's operation of such a reinsurance program shall be treated, for purposes of section 2745 of the Public Health Service Act, as the operation of a qualified high risk pool described in such section.
 (B)State operating a qualified high risk poolIn the case of a State that is operating a current section 2745 qualified high risk pool as of the date of the enactment of this Act—
 (i)as of January 1, 2017, such a pool shall not be treated as a qualified high risk pool under section 2745 of the Public Health Service Act unless the pool is a qualifying State high risk pool described in subsection (c)(1); and
 (ii)the State may use premium assessment funds described in paragraph (1)(B) to transition from operation of such a pool to operation of a qualified State reinsurance program described in subsection (b).
 (3)Application of fundsIf the program or pool operated under paragraph (1)(A) is in strong fiscal health, as determined in accordance with standards established by the National Association of Insurance Commissioners and as approved by the State Insurance Commissioner involved, the requirement of paragraph (1)(B) shall be deemed to be met.
					(b)Qualified State Reinsurance Program
 (1)In generalFor purposes of this section, the term qualified State reinsurance program means a program operated by a State program that provides reinsurance for health insurance coverage offered in the small group market in accordance with the model for such a program established (as of the date of the enactment of this Act).
 (2)Form of programA qualified State reinsurance program may provide reinsurance— (A)on a prospective or retrospective basis; and
 (B)on a basis that protects health insurance issuers against the annual aggregate spending of their enrollees as well as purchase protection against individual catastrophic costs.
 (3)Satisfaction of HIPAA requirementA qualified State reinsurance program shall be deemed, for purposes of section 2745 of the Public Health Service Act, to be a qualified high risk pool under such section.
					(c)Qualifying State High Risk Pool
 (1)In generalA qualifying State high risk pool described in this subsection means a current section 2745 qualified high risk pool that meets the following requirements:
 (A)The pool provides at least two coverage options, one of which is a high deductible health plan coupled with a health savings account.
 (B)The pool is funded with a stable funding source. (C)The pool eliminates any waiting lists so that all eligible residents who are seeking coverage through the pool should be allowed to receive coverage through the pool.
 (D)The pool allows for coverage of individuals who, but for the 24-month disability waiting period under section 226(b) of the Social Security Act, would be eligible for Medicare during the period of such waiting period.
 (E)The pool limits the pool premiums to no more than 150 percent of the average premium for applicable standard risk rates in that State.
 (F)The pool conducts education and outreach initiatives so that residents and brokers understand that the pool is available to eligible residents.
 (G)The pool provides coverage for preventive services and disease management for chronic diseases. (2)Verification of citizenship or alien qualification (A)In generalNotwithstanding any other provision of law, only citizens and nationals of the United States shall be eligible to participate in a qualifying State high risk pool that receives funds under section 2745 of the Public Health Service Act or this section.
 (B)Condition of participationAs a condition of a State receiving such funds, the Secretary shall require the State to certify, to the satisfaction of the Secretary, that such State requires all applicants for coverage in the qualifying State high risk pool to provide satisfactory documentation of citizenship or nationality in a manner consistent with section 1903(x) of the Social Security Act.
 (C)RecordsThe Secretary shall keep sufficient records such that a determination of citizenship or nationality only has to be made once for any individual under this paragraph.
 (3)Relation to section 2745As of January 1, 2017, a pool shall not qualify as qualified high risk pool under section 2745 of the Public Health Service Act unless the pool is a qualifying State high risk pool described in paragraph (1).
 (4)WaiversIn order to accommodate new and innovative programs, the Secretary may waive such requirements of this section for qualified State reinsurance programs and for qualifying State high risk pools as the Secretary deems appropriate.
 (5)FundingIn addition to any other amounts appropriated, there is appropriated to carry out section 2745 of the Public Health Service Act (including through a program or pool described in subsection (a)(1))—
 (A)$15,000,000,000 for the period of fiscal years 2017 through 2026; and (B)an additional $10,000,000,000 for the period of fiscal years 2022 through 2026.
 (d)DefinitionsIn this section: (1)Health insurance coverage; health insurance issuerThe terms health insurance coverage and health insurance issuer have the meanings given such terms in section 2791 of the Public Health Service Act.
 (2)Current section 2745 qualified high risk poolThe term current section 2745 qualified high risk pool has the meaning given the term qualified high risk pool under section 2745(g) of the Public Health Service Act as in effect as of the date of the enactment of this Act.
 (3)SecretaryThe term Secretary means the Secretary of Health and Human Services. (4)Standard risk rateThe term standard risk rate means a rate that—
 (A)is determined under the State high risk pool by considering the premium rates charged by other health insurance issuers offering health insurance coverage to individuals in the insurance market served;
 (B)is established using reasonable actuarial techniques; and (C)reflects anticipated claims experience and expenses for the coverage involved.
 (5)StateThe term State means any of the 50 States or the District of Columbia. 604.Elimination of certain requirements for guaranteed availability in individual marketSection 2741(b) of the Public Health Service Act (42 U.S.C. 300gg–41(b)) is amended—
 (1)in paragraph (1)— (A)by striking (1)(A) and inserting (1); and
 (B)by striking and (B) and all that follows up to the semicolon at the end; (2)by adding and at the end of paragraph (2);
 (3)in paragraph (3)— (A)by striking (1)(A) and inserting (1); and
 (B)by striking the semicolon at the end and inserting a period; and (4)by striking paragraphs (4) and (5).
				605.Preventing unjust cancellation of insurance coverage
				(a)Clarification Regarding Application of Guaranteed Renewability of Individual Health Insurance
 CoverageSection 2742 of the Public Health Service Act (42 U.S.C. 300gg–42) is amended— (1)in its heading, by inserting , continuation in force, including prohibition of rescission, after guaranteed renewability;
 (2)in subsection (a), by inserting , including without rescission, after continue in force; and (3)in subsection (b)(2), by inserting before the period at the end the following: , including intentional concealment of material facts regarding a health condition related to the condition for which coverage is being claimed.
 (b)Opportunity for Independent, External Third Party Review in Certain CasesSubpart 1 of part B of title XXVII of the Public Health Service Act is amended by adding at the end the following new section:
					
						2746.Opportunity for independent, external third party review in certain cases
 (a)Notice and Review RightIf a health insurance issuer determines to nonrenew or not continue in force, including by rescission, health insurance coverage for an individual in the individual market on the basis described in section 2742(b)(2) before such nonrenewal, discontinuation, or rescission, may take effect the issuer shall provide the individual with notice of such proposed nonrenewal, discontinuation, or rescission and an opportunity for a review of such determination by an independent, external third party under procedures specified by the Secretary.
 (b)Independent DeterminationIf the individual requests such review by an independent, external third party of a nonrenewal, discontinuation, or rescission of health insurance coverage, the coverage shall remain in effect until such third party determines that the coverage may be nonrenewed, discontinued, or rescinded under section 2742(b)(2)..
 (c)Effective DateThe amendments made by this section shall apply after the date of the enactment of this section with respect to health insurance coverage issued before, on, or after such date.
				VIILowering Health Care Costs
			ACooperative governing of Individual Health Insurance Coverage
				701.Cooperative governing of individual health insurance coverage
 (a)In generalTitle XXVII of the Public Health Service Act (42 U.S.C. 300gg et seq.) is amended by adding at the end the following new part:
						
							DCooperative Governing of Individual Health Insurance Coverage
 2795.DefinitionsIn this part: (1)Primary stateThe term primary State means, with respect to individual health insurance coverage offered by a health insurance issuer, the State designated by the issuer as the State whose covered laws shall govern the health insurance issuer in the sale of such coverage under this part. An issuer, with respect to a particular policy, may only designate one such State as its primary State with respect to all such coverage it offers. Such an issuer may not change the designated primary State with respect to individual health insurance coverage once the policy is issued, except that such a change may be made upon renewal of the policy. With respect to such designated State, the issuer is deemed to be doing business in that State.
 (2)Secondary stateThe term secondary State means, with respect to individual health insurance coverage offered by a health insurance issuer, any State that is not the primary State. In the case of a health insurance issuer that is selling a policy in, or to a resident of, a secondary State, the issuer is deemed to be doing business in that secondary State.
 (3)Health insurance issuerThe term health insurance issuer has the meaning given such term in section 2791(b)(2), except that such an issuer must be licensed in the primary State and be qualified to sell individual health insurance coverage in that State.
 (4)Individual health insurance coverageThe term individual health insurance coverage means health insurance coverage offered in the individual market, as defined in section 2791(b)(5).
 (5)Applicable state authorityThe term applicable State authority means, with respect to a health insurance issuer in a State, the State insurance commissioner or official or officials designated by the State to enforce the requirements of this title for the State with respect to the issuer.
 (6)Hazardous financial conditionThe term hazardous financial condition means that, based on its present or reasonably anticipated financial condition, a health insurance issuer is unlikely to be able—
 (A)to meet obligations to policyholders with respect to known claims and reasonably anticipated claims; or
 (B)to pay other obligations in the normal course of business. (7)Covered laws (A)In generalThe term covered laws means the laws, rules, regulations, agreements, and orders governing the insurance business pertaining to—
 (i)individual health insurance coverage issued by a health insurance issuer; (ii)the offer, sale, rating (including medical underwriting), renewal, and issuance of individual health insurance coverage to an individual;
 (iii)the provision to an individual in relation to individual health insurance coverage of health care and insurance related services;
 (iv)the provision to an individual in relation to individual health insurance coverage of management, operations, and investment activities of a health insurance issuer; and
 (v)the provision to an individual in relation to individual health insurance coverage of loss control and claims administration for a health insurance issuer with respect to liability for which the issuer provides insurance.
 (B)ExceptionSuch term does not include any law, rule, regulation, agreement, or order governing the use of care or cost management techniques, including any requirement related to provider contracting, network access or adequacy, health care data collection, or quality assurance.
 (8)StateThe term State means the 50 States and includes the District of Columbia, Puerto Rico, the Virgin Islands, Guam, American Samoa, and the Northern Mariana Islands.
 (9)Unfair claims settlement practicesThe term unfair claims settlement practices means only the following practices: (A)Knowingly misrepresenting to claimants and insured individuals relevant facts or policy provisions relating to coverage at issue.
 (B)Failing to acknowledge with reasonable promptness pertinent communications with respect to claims arising under policies.
 (C)Failing to adopt and implement reasonable standards for the prompt investigation and settlement of claims arising under policies.
 (D)Failing to effectuate prompt, fair, and equitable settlement of claims submitted in which liability has become reasonably clear.
 (E)Refusing to pay claims without conducting a reasonable investigation. (F)Failing to affirm or deny coverage of claims within a reasonable period of time after having completed an investigation related to those claims.
 (G)A pattern or practice of compelling insured individuals or their beneficiaries to institute suits to recover amounts due under its policies by offering substantially less than the amounts ultimately recovered in suits brought by them.
 (H)A pattern or practice of attempting to settle or settling claims for less than the amount that a reasonable person would believe the insured individual or his or her beneficiary was entitled by reference to written or printed advertising material accompanying or made part of an application.
 (I)Attempting to settle or settling claims on the basis of an application that was materially altered without notice to, or knowledge or consent of, the insured.
 (J)Failing to provide forms necessary to present claims within 15 calendar days of a request with reasonable explanations regarding their use.
 (K)Attempting to cancel a policy in less time than that prescribed in the policy or by the law of the primary State.
 (10)Fraud and abuseThe term fraud and abuse means an act or omission committed by a person who, knowingly and with intent to defraud, commits, or conceals any material information concerning, one or more of the following:
 (A)Presenting, causing to be presented or preparing with knowledge or belief that it will be presented to or by an insurer, a reinsurer, broker or its agent, false information as part of, in support of or concerning a fact material to one or more of the following:
 (i)An application for the issuance or renewal of an insurance policy or reinsurance contract. (ii)The rating of an insurance policy or reinsurance contract.
 (iii)A claim for payment or benefit pursuant to an insurance policy or reinsurance contract. (iv)Premiums paid on an insurance policy or reinsurance contract.
 (v)Payments made in accordance with the terms of an insurance policy or reinsurance contract. (vi)A document filed with the commissioner or the chief insurance regulatory official of another jurisdiction.
 (vii)The financial condition of an insurer or reinsurer. (viii)The formation, acquisition, merger, reconsolidation, dissolution or withdrawal from one or more lines of insurance or reinsurance in all or part of a State by an insurer or reinsurer.
 (ix)The issuance of written evidence of insurance. (x)The reinstatement of an insurance policy.
 (B)Solicitation or acceptance of new or renewal insurance risks on behalf of an insurer reinsurer or other person engaged in the business of insurance by a person who knows or should know that the insurer or other person responsible for the risk is insolvent at the time of the transaction.
 (C)Transaction of the business of insurance in violation of laws requiring a license, certificate of authority or other legal authority for the transaction of the business of insurance.
 (D)Attempt to commit, aiding or abetting in the commission of, or conspiracy to commit the acts or omissions specified in this paragraph.
										2796.Application of law
 (a)In generalThe covered laws of the primary State shall apply to individual health insurance coverage offered by a health insurance issuer in the primary State and in any secondary State, but only if the coverage and issuer comply with the conditions of this section with respect to the offering of coverage in any secondary State.
 (b)Exemptions from covered laws in a secondary stateExcept as provided in this section, a health insurance issuer with respect to its offer, sale, rating (including medical underwriting), renewal, and issuance of individual health insurance coverage in any secondary State is exempt from any covered laws of the secondary State (and any rules, regulations, agreements, or orders sought or issued by such State under or related to such covered laws) to the extent that such laws would—
 (1)make unlawful, or regulate, directly or indirectly, the operation of the health insurance issuer operating in the secondary State, except that any secondary State may require such an issuer—
 (A)to pay, on a nondiscriminatory basis, applicable premium and other taxes (including high risk pool assessments) which are levied on insurers and surplus lines insurers, brokers, or policyholders under the laws of the State;
 (B)to register with and designate the State insurance commissioner as its agent solely for the purpose of receiving service of legal documents or process;
 (C)to submit to an examination of its financial condition by the State insurance commissioner in any State in which the issuer is doing business to determine the issuer’s financial condition, if—
 (i)the State insurance commissioner of the primary State has not done an examination within the period recommended by the National Association of Insurance Commissioners; and
 (ii)any such examination is conducted in accordance with the examiners’ handbook of the National Association of Insurance Commissioners and is coordinated to avoid unjustified duplication and unjustified repetition;
 (D)to comply with a lawful order issued— (i)in a delinquency proceeding commenced by the State insurance commissioner if there has been a finding of financial impairment under subparagraph (C); or
 (ii)in a voluntary dissolution proceeding; (E)to comply with an injunction issued by a court of competent jurisdiction, upon a petition by the State insurance commissioner alleging that the issuer is in hazardous financial condition;
 (F)to participate, on a nondiscriminatory basis, in any insurance insolvency guaranty association or similar association to which a health insurance issuer in the State is required to belong;
 (G)to comply with any State law regarding fraud and abuse (as defined in section 2795(10)), except that if the State seeks an injunction regarding the conduct described in this subparagraph, such injunction must be obtained from a court of competent jurisdiction;
 (H)to comply with any State law regarding unfair claims settlement practices (as defined in section 2795(9)); or
 (I)to comply with the applicable requirements for independent review under section 2798 with respect to coverage offered in the State;
 (2)require any individual health insurance coverage issued by the issuer to be countersigned by an insurance agent or broker residing in that secondary State; or
 (3)otherwise discriminate against the issuer issuing insurance in both the primary State and in any secondary State.
 (c)Clear and conspicuous disclosureA health insurance issuer shall provide the following notice, in 12-point bold type, in any insurance coverage offered in a secondary State under this part by such a health insurance issuer and at renewal of the policy, with the 5 blank spaces therein being appropriately filled with the name of the health insurance issuer, the name of the primary State, the name of the secondary State, the name of the secondary State, and the name of the secondary State, respectively, for the coverage concerned:NoticeThis policy is issued by _____ and is governed by the laws and regulations of the State of _____,
			 and it has met all the laws of that State as determined by that State’s
			 Department of Insurance. This policy may be less expensive than others
			 because it is not subject to all of the insurance laws and regulations of
			 the State of _____, including coverage of some services or benefits
			 mandated by the law of the State of _____. Additionally, this policy is
			 not subject to all of the consumer protection laws or restrictions on rate
			 changes of the State of _____. As with all insurance products, before
			 purchasing this policy, you should carefully review the policy and
			 determine what health care services the policy covers and what benefits it
			 provides, including any exclusions, limitations, or conditions for such
			 services or benefits..
									(d)Prohibition on certain reclassifications and premium increases
 (1)In generalFor purposes of this section, a health insurance issuer that provides individual health insurance coverage to an individual under this part in a primary or secondary State may not upon renewal—
 (A)move or reclassify the individual insured under the health insurance coverage from the class such individual is in at the time of issue of the contract based on the health-status related factors of the individual; or
 (B)increase the premiums assessed the individual for such coverage based on a health status-related factor or change of a health status-related factor or the past or prospective claim experience of the insured individual.
 (2)ConstructionNothing in paragraph (1) shall be construed to prohibit a health insurance issuer— (A)from terminating or discontinuing coverage or a class of coverage in accordance with subsections (b) and (c) of section 2742;
 (B)from raising premium rates for all policyholders within a class based on claims experience; (C)from changing premiums or offering discounted premiums to individuals who engage in wellness activities at intervals prescribed by the issuer, if such premium changes or incentives—
 (i)are disclosed to the consumer in the insurance contract; (ii)are based on specific wellness activities that are not applicable to all individuals; and
 (iii)are not obtainable by all individuals to whom coverage is offered; (D)from reinstating lapsed coverage; or
 (E)from retroactively adjusting the rates charged an insured individual if the initial rates were set based on material misrepresentation by the individual at the time of issue.
 (e)Prior offering of policy in primary stateA health insurance issuer may not offer for sale individual health insurance coverage in a secondary State unless that coverage is currently offered for sale in the primary State.
 (f)Licensing of agents or brokers for health insurance issuersAny State may require that a person acting, or offering to act, as an agent or broker for a health insurance issuer with respect to the offering of individual health insurance coverage obtain a license from that State, with commissions or other compensation subject to the provisions of the laws of that State, except that a State may not impose any qualification or requirement which discriminates against a nonresident agent or broker.
 (g)Documents for submission to state insurance commissionerEach health insurance issuer issuing individual health insurance coverage in both primary and secondary States shall submit—
 (1)to the insurance commissioner of each State in which it intends to offer such coverage, before it may offer individual health insurance coverage in such State—
 (A)a copy of the plan of operation or feasibility study or any similar statement of the policy being offered and its coverage (which shall include the name of its primary State and its principal place of business);
 (B)written notice of any change in its designation of its primary State; and (C)written notice from the issuer of the issuer’s compliance with all the laws of the primary State; and
 (2)to the insurance commissioner of each secondary State in which it offers individual health insurance coverage, a copy of the issuer’s quarterly financial statement submitted to the primary State, which statement shall be certified by an independent public accountant and contain a statement of opinion on loss and loss adjustment expense reserves made by—
 (A)a member of the American Academy of Actuaries; or (B)a qualified loss reserve specialist.
 (h)Power of courts To enjoin conductNothing in this section shall be construed to affect the authority of any Federal or State court to enjoin—
 (1)the solicitation or sale of individual health insurance coverage by a health insurance issuer to any person or group who is not eligible for such insurance; or
 (2)the solicitation or sale of individual health insurance coverage that violates the requirements of the law of a secondary State which are described in subparagraphs (A) through (H) of section 2796(b)(1).
 (i)Power of secondary states To take administrative actionNothing in this section shall be construed to affect the authority of any State to enjoin conduct in violation of that State’s laws described in section 2796(b)(1).
									(j)State powers To enforce state laws
 (1)In generalSubject to the provisions of subsection (b)(1)(G) (relating to injunctions) and paragraph (2), nothing in this section shall be construed to affect the authority of any State to make use of any of its powers to enforce the laws of such State with respect to which a health insurance issuer is not exempt under subsection (b).
 (2)Courts of competent jurisdictionIf a State seeks an injunction regarding the conduct described in paragraphs (1) and (2) of subsection (h), such injunction must be obtained from a Federal or State court of competent jurisdiction.
 (k)States’ authority To sueNothing in this section shall affect the authority of any State to bring action in any Federal or State court.
 (l)Generally applicable lawsNothing in this section shall be construed to affect the applicability of State laws generally applicable to persons or corporations.
 (m)Guaranteed availability of coverage to HIPAA eligible individualsTo the extent that a health insurance issuer is offering coverage in a primary State that does not accommodate residents of secondary States or does not provide a working mechanism for residents of a secondary State, and the issuer is offering coverage under this part in such secondary State which has not adopted a qualified high risk pool as its acceptable alternative mechanism (as defined in section 2744(c)(2)), the issuer shall, with respect to any individual health insurance coverage offered in a secondary State under this part, comply with the guaranteed availability requirements for eligible individuals in section 2741.
 2797.Primary State must meet Federal floor before issuer may sell into secondary StatesA health insurance issuer may not offer, sell, or issue individual health insurance coverage in a secondary State if the State insurance commissioner does not use a risk-based capital formula for the determination of capital and surplus requirements for all health insurance issuers.
								2798.Independent external appeals procedures
 (a)Right to external appealA health insurance issuer may not offer, sell, or issue individual health insurance coverage in a secondary State under the provisions of this title unless—
 (1)both the secondary State and the primary State have legislation or regulations in place establishing an independent review process for individuals who are covered by individual health insurance coverage, or
 (2)in any case in which the requirements of subparagraph (A) are not met with respect to the either of such States, the issuer provides an independent review mechanism substantially identical (as determined by the applicable State authority of such State) to that prescribed in the Health Carrier External Review Model Act of the National Association of Insurance Commissioners for all individuals who purchase insurance coverage under the terms of this part, except that, under such mechanism, the review is conducted by an independent medical reviewer, or a panel of such reviewers, with respect to whom the requirements of subsection (b) are met.
 (b)Qualifications of independent medical reviewersIn the case of any independent review mechanism referred to in subsection (a)(2), the following shall apply:
 (1)In generalIn referring a denial of a claim to an independent medical reviewer, or to any panel of such reviewers, to conduct independent medical review, the issuer shall ensure that—
 (A)each independent medical reviewer meets the qualifications described in paragraphs (2) and (3); (B)with respect to each review, each reviewer meets the requirements of paragraph (4) and the reviewer, or at least 1 reviewer on the panel, meets the requirements described in paragraph (5); and
 (C)compensation provided by the issuer to each reviewer is consistent with paragraph (6). (2)Licensure and expertiseEach independent medical reviewer shall be a physician (allopathic or osteopathic) or health care professional who—
 (A)is appropriately credentialed or licensed in one or more States to deliver health care services; and
 (B)typically treats the condition, makes the diagnosis, or provides the type of treatment under review.
											(3)Independence
 (A)In generalSubject to subparagraph (B), each independent medical reviewer in a case shall— (i)not be a related party (as defined in paragraph (7));
 (ii)not have a material familial, financial, or professional relationship with such a party; and (iii)not otherwise have a conflict of interest with such a party (as determined under regulations).
 (B)ExceptionNothing in subparagraph (A) shall be construed to— (i)prohibit an individual, solely on the basis of affiliation with the issuer, from serving as an independent medical reviewer if—
 (I)a non-affiliated individual is not reasonably available; (II)the affiliated individual is not involved in the provision of items or services in the case under review;
 (III)the fact of such an affiliation is disclosed to the issuer and the enrollee (or authorized representative) and neither party objects; and
 (IV)the affiliated individual is not an employee of the issuer and does not provide services exclusively or primarily to or on behalf of the issuer;
 (ii)prohibit an individual who has staff privileges at the institution where the treatment involved takes place from serving as an independent medical reviewer merely on the basis of such affiliation if the affiliation is disclosed to the issuer and the enrollee (or authorized representative), and neither party objects; or
 (iii)prohibit receipt of compensation by an independent medical reviewer from an entity if the compensation is provided consistent with paragraph (6).
												(4)Practicing health care professional in same field
 (A)In generalIn a case involving treatment, or the provision of items or services— (i)by a physician, a reviewer shall be a practicing physician (allopathic or osteopathic) of the same or similar specialty, as a physician who, acting within the appropriate scope of practice within the State in which the service is provided or rendered, typically treats the condition, makes the diagnosis, or provides the type of treatment under review; or
 (ii)by a non-physician health care professional, the reviewer, or at least 1 member of the review panel, shall be a practicing non-physician health care professional of the same or similar specialty as the non-physician health care professional who, acting within the appropriate scope of practice within the State in which the service is provided or rendered, typically treats the condition, makes the diagnosis, or provides the type of treatment under review.
 (B)Practicing definedFor purposes of this paragraph, the term practicing means, with respect to an individual who is a physician or other health care professional, that the individual provides health care services to individual patients on average at least 2 days per week.
 (5)Pediatric expertiseIn the case of an external review relating to a child, a reviewer shall have expertise under paragraph (2) in pediatrics.
 (6)Limitations on reviewer compensationCompensation provided by the issuer to an independent medical reviewer in connection with a review under this section shall—
 (A)not exceed a reasonable level; and (B)not be contingent on the decision rendered by the reviewer.
 (7)Related party definedFor purposes of this section, the term related party means, with respect to a denial of a claim under a coverage relating to an enrollee, any of the following:
 (A)The issuer involved, or any fiduciary, officer, director, or employee of the issuer. (B)The enrollee (or authorized representative).
 (C)The health care professional that provides the items or services involved in the denial. (D)The institution at which the items or services (or treatment) involved in the denial are provided.
 (E)The manufacturer of any drug or other item that is included in the items or services involved in the denial.
 (F)Any other party determined under any regulations to have a substantial interest in the denial involved.
 (8)DefinitionsFor purposes of this subsection: (A)EnrolleeThe term enrollee means, with respect to health insurance coverage offered by a health insurance issuer, an individual enrolled with the issuer to receive such coverage.
 (B)Health care professionalThe term health care professional means an individual who is licensed, accredited, or certified under State law to provide specified health care services and who is operating within the scope of such licensure, accreditation, or certification.
											2799.Enforcement
 (a)In generalSubject to subsection (b), with respect to specific individual health insurance coverage the primary State for such coverage has sole jurisdiction to enforce the primary State’s covered laws in the primary State and any secondary State.
 (b)Secondary state’s authorityNothing in subsection (a) shall be construed to affect the authority of a secondary State to enforce its laws as set forth in the exception specified in section 2796(b)(1).
 (c)Court interpretationIn reviewing action initiated by the applicable secondary State authority, the court of competent jurisdiction shall apply the covered laws of the primary State.
 (d)Notice of compliance failureIn the case of individual health insurance coverage offered in a secondary State that fails to comply with the covered laws of the primary State, the applicable State authority of the secondary State may notify the applicable State authority of the primary State..
 (b)Effective dateThe amendment made by subsection (a) shall apply to individual health insurance coverage offered, issued, or sold after the date that is one year after the date of the enactment of this Act.
					(c)GAO ongoing study and reports
 (1)StudyThe Comptroller General of the United States shall conduct an ongoing study concerning the effect of the amendment made by subsection (a) on—
 (A)the number of uninsured and underinsured; (B)the availability and cost of health insurance policies for individuals with preexisting medical conditions;
 (C)the availability and cost of health insurance policies generally; (D)the elimination or reduction of different types of benefits under health insurance policies offered in different States; and
 (E)cases of fraud or abuse relating to health insurance coverage offered under such amendment and the resolution of such cases.
 (2)Annual reportsThe Comptroller General shall submit to Congress an annual report, after the end of each of the 5 years following the effective date of the amendment made by subsection (a), on the ongoing study conducted under paragraph (1).
 702.SeverabilityIf any provision of this subtitle or the application of such provision to any person or circumstance is held to be unconstitutional, the remainder of this subtitle and the application of the provisions of such to any other person or circumstance shall not be affected.
				BMedical Malpractice Reform
 711.PurposeIt is the purpose of this subtitle to implement reasonable, comprehensive, and effective health care liability reforms designed to—
 (1)improve the availability of health care services in cases in which health care liability actions have been shown to be a factor in the decreased availability of services;
 (2)reduce the incidence of defensive medicine and lower the cost of health care liability insurance, all of which contribute to the escalation of health care costs;
 (3)ensure that persons with meritorious health care injury claims receive fair and adequate compensation, including reasonable noneconomic damages;
 (4)improve the fairness and cost-effectiveness of our current health care liability system to resolve disputes over, and provide compensation for, health care liability by reducing uncertainty in the amount of compensation provided to injured individuals; and
 (5)provide an increased sharing of information in the health care system which will reduce unintended injury and improve patient care.
 712.Encouraging speedy resolution of claimsThe time for the commencement of a health care lawsuit shall be 3 years after the date of manifestation of injury or 1 year after the claimant discovers, or through the use of reasonable diligence should have discovered, the injury, whichever occurs first. In no event shall the time for commencement of a health care lawsuit exceed 3 years after the date of manifestation of injury unless tolled for any of the following—
 (1)upon proof of fraud; (2)intentional concealment; or
 (3)the presence of a foreign body, which has no therapeutic or diagnostic purpose or effect, in the person of the injured person.
					Actions by a minor shall be commenced within 3 years from the date of the alleged manifestation of
			 injury except that actions by a minor under the full age of 6 years shall
			 be commenced within 3 years of manifestation of injury or prior to the
			 minor’s 8th birthday, whichever provides a longer period. Such time
			 limitation shall be tolled for minors for any period during which a parent
			 or guardian and a health care provider or health care organization have
			 committed fraud or collusion in the failure to bring an action on behalf
			 of the injured minor.713.Compensating patient injury
 (a)Unlimited amount of damages for actual economic losses in health care lawsuitsIn any health care lawsuit, nothing in this subtitle shall limit a claimant’s recovery of the full amount of the available economic damages, notwithstanding the limitation in subsection (b).
 (b)Additional noneconomic damagesIn any health care lawsuit, the amount of noneconomic damages, if available, may be as much as $250,000, regardless of the number of parties against whom the action is brought or the number of separate claims or actions brought with respect to the same injury.
 (c)No discount of award for noneconomic damagesFor purposes of applying the limitation in subsection (b), future noneconomic damages shall not be discounted to present value. The jury shall not be informed about the maximum award for noneconomic damages. An award for noneconomic damages in excess of $250,000 shall be reduced either before the entry of judgment, or by amendment of the judgment after entry of judgment, and such reduction shall be made before accounting for any other reduction in damages required by law. If separate awards are rendered for past and future noneconomic damages and the combined awards exceed $250,000, the future noneconomic damages shall be reduced first.
 (d)Fair share ruleIn any health care lawsuit, each party shall be liable for that party’s several share of any damages only and not for the share of any other person. Each party shall be liable only for the amount of damages allocated to such party in direct proportion to such party’s percentage of responsibility. Whenever a judgment of liability is rendered as to any party, a separate judgment shall be rendered against each such party for the amount allocated to such party. For purposes of this section, the trier of fact shall determine the proportion of responsibility of each party for the claimant’s harm.
					714.Maximizing patient recovery
 (a)Court supervision of share of damages actually paid to claimantsIn any health care lawsuit, the court shall supervise the arrangements for payment of damages to protect against conflicts of interest that may have the effect of reducing the amount of damages awarded that are actually paid to claimants. In particular, in any health care lawsuit in which the attorney for a party claims a financial stake in the outcome by virtue of a contingent fee, the court shall have the power to restrict the payment of a claimant’s damage recovery to such attorney, and to redirect such damages to the claimant based upon the interests of justice and principles of equity. In no event shall the total of all contingent fees for representing all claimants in a health care lawsuit exceed the following limits:
 (1)Forty percent of the first $50,000 recovered by the claimant(s). (2)Thirty-three and one-third percent of the next $50,000 recovered by the claimant(s).
 (3)Twenty-five percent of the next $500,000 recovered by the claimant(s). (4)Fifteen percent of any amount by which the recovery by the claimant(s) is in excess of $600,000.
 (b)ApplicabilityThe limitations in this section shall apply whether the recovery is by judgment, settlement, mediation, arbitration, or any other form of alternative dispute resolution. In a health care lawsuit involving a minor or incompetent person, a court retains the authority to authorize or approve a fee that is less than the maximum permitted under this section. The requirement for court supervision in the first two sentences of subsection (a) applies only in civil actions.
					715.Punitive damages
 (a)In generalPunitive damages may, if otherwise permitted by applicable State or Federal law, be awarded against any person in a health care lawsuit only if it is proven by clear and convincing evidence that such person acted with malicious intent to injure the claimant, or that such person deliberately failed to avoid unnecessary injury that such person knew the claimant was substantially certain to suffer. In any health care lawsuit where no judgment for compensatory damages is rendered against such person, no punitive damages may be awarded with respect to the claim in such lawsuit. No demand for punitive damages shall be included in a health care lawsuit as initially filed. A court may allow a claimant to file an amended pleading for punitive damages only upon a motion by the claimant and after a finding by the court, upon review of supporting and opposing affidavits or after a hearing, after weighing the evidence, that the claimant has established by a substantial probability that the claimant will prevail on the claim for punitive damages. At the request of any party in a health care lawsuit, the trier of fact shall consider in a separate proceeding—
 (1)whether punitive damages are to be awarded and the amount of such award; and (2)the amount of punitive damages following a determination of punitive liability.
						If a separate proceeding is requested, evidence relevant only to the claim for punitive damages, as
			 determined by applicable State law, shall be inadmissible in any
			 proceeding to determine whether compensatory damages are to be awarded.(b)Determining amount of punitive damages
 (1)Factors consideredIn determining the amount of punitive damages, if awarded, in a health care lawsuit, the trier of fact shall consider only the following:
 (A)The severity of the harm caused by the conduct of such party. (B)The duration of the conduct or any concealment of it by such party.
 (C)The profitability of the conduct to such party. (D)The number of products sold or medical procedures rendered for compensation, as the case may be, by such party, of the kind causing the harm complained of by the claimant.
 (E)Any criminal penalties imposed on such party, as a result of the conduct complained of by the claimant.
 (F)The amount of any civil fines assessed against such party as a result of the conduct complained of by the claimant.
 (2)Maximum awardThe amount of punitive damages, if awarded, in a health care lawsuit may be as much as $250,000 or as much as two times the amount of economic damages awarded, whichever is greater. The jury may not be informed of this limitation.
						(c)No punitive damages for products that comply with FDA standards
						(1)In general
 (A)No punitive damages may be awarded against the manufacturer or distributor of a medical product, or a supplier of any component or raw material of such medical product, based on a claim that such product caused the claimant’s harm where—
								(i)
 (I)such medical product was subject to premarket approval, clearance, or licensure by the Food and Drug Administration with respect to the safety of the formulation or performance of the aspect of such medical product which caused the claimant’s harm or the adequacy of the packaging or labeling of such medical product; and
 (II)such medical product was so approved, cleared, or licensed; or (ii)such medical product is generally recognized among qualified experts as safe and effective pursuant to conditions established by the Food and Drug Administration and applicable Food and Drug Administration regulations, including without limitation those related to packaging and labeling, unless the Food and Drug Administration has determined that such medical product was not manufactured or distributed in substantial compliance with applicable Food and Drug Administration statutes and regulations.
 (B)Rule of constructionSubparagraph (A) may not be construed as establishing the obligation of the Food and Drug Administration to demonstrate affirmatively that a manufacturer, distributor, or supplier referred to in such subparagraph meets any of the conditions described in such subparagraph.
 (2)Liability of health care providersA health care provider who prescribes, or who dispenses pursuant to a prescription, a medical product approved, licensed, or cleared by the Food and Drug Administration shall not be named as a party to a product liability lawsuit involving such product and shall not be liable to a claimant in a class action lawsuit against the manufacturer, distributor, or seller of such product. Nothing in this paragraph prevents a court from consolidating cases involving health care providers and cases involving products liability claims against the manufacturer, distributor, or product seller of such medical product.
 (3)PackagingIn a health care lawsuit for harm which is alleged to relate to the adequacy of the packaging or labeling of a drug which is required to have tamper-resistant packaging under regulations of the Secretary of Health and Human Services (including labeling regulations related to such packaging), the manufacturer or product seller of the drug shall not be held liable for punitive damages unless such packaging or labeling is found by the trier of fact by clear and convincing evidence to be substantially out of compliance with such regulations.
 (4)ExceptionParagraph (1) shall not apply in any health care lawsuit in which— (A)a person, before or after premarket approval, clearance, or licensure of such medical product, knowingly misrepresented to or withheld from the Food and Drug Administration information that is required to be submitted under the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.) or section 351 of the Public Health Service Act (42 U.S.C. 262) that is material and is causally related to the harm which the claimant allegedly suffered;
 (B)a person made an illegal payment to an official of the Food and Drug Administration for the purpose of either securing or maintaining approval, clearance, or licensure of such medical product; or
 (C)the defendant caused the medical product which caused the claimant’s harm to be misbranded or adulterated (as such terms are used in chapter V of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 351 et seq.)).
							716.Authorization of payment of future damages to claimants in health care lawsuits
 (a)In generalIn any health care lawsuit, if an award of future damages, without reduction to present value, equaling or exceeding $50,000 is made against a party with sufficient insurance or other assets to fund a periodic payment of such a judgment, the court shall, at the request of any party, enter a judgment ordering that the future damages be paid by periodic payments, in accordance with the Uniform Periodic Payment of Judgments Act promulgated by the National Conference of Commissioners on Uniform State Laws.
 (b)ApplicabilityThis section applies to all actions which have not been first set for trial or retrial before the effective date of this subtitle.
 717.DefinitionsIn this subtitle: (1)Alternative dispute resolution system; ADRThe term alternative dispute resolution system or ADR means a system that provides for the resolution of health care lawsuits in a manner other than through a civil action brought in a State or Federal court.
 (2)ClaimantThe term claimant means any person who brings a health care lawsuit, including a person who asserts or claims a right to legal or equitable contribution, indemnity, or subrogation, arising out of a health care liability claim or action, and any person on whose behalf such a claim is asserted or such an action is brought, whether deceased, incompetent, or a minor.
 (3)Compensatory damagesThe term compensatory damages means objectively verifiable monetary losses incurred as a result of the provision of, use of, or payment for (or failure to provide, use, or pay for) health care services or medical products, such as past and future medical expenses, loss of past and future earnings, cost of obtaining domestic services, loss of employment, and loss of business or employment opportunities, damages for physical and emotional pain, suffering, inconvenience, physical impairment, mental anguish, disfigurement, loss of enjoyment of life, loss of society and companionship, loss of consortium (other than loss of domestic service), hedonic damages, injury to reputation, and all other nonpecuniary losses of any kind or nature. The term compensatory damages includes economic damages and noneconomic damages, as such terms are defined in this section.
 (4)Contingent feeThe term contingent fee includes all compensation to any person or persons which is payable only if a recovery is effected on behalf of one or more claimants.
 (5)Economic damagesThe term economic damages means objectively verifiable monetary losses incurred as a result of the provision of, use of, or payment for (or failure to provide, use, or pay for) health care services or medical products, such as past and future medical expenses, loss of past and future earnings, cost of obtaining domestic services, loss of employment, and loss of business or employment opportunities.
 (6)Health care lawsuitThe term health care lawsuit means any health care liability claim concerning the provision of health care goods or services or any medical product affecting interstate commerce, or any health care liability action concerning the provision of health care goods or services or any medical product affecting interstate commerce, brought in a State or Federal court or pursuant to an alternative dispute resolution system, against a health care provider, a health care organization, or the manufacturer, distributor, supplier, marketer, promoter, or seller of a medical product, regardless of the theory of liability on which the claim is based, or the number of claimants, plaintiffs, defendants, or other parties, or the number of claims or causes of action, in which the claimant alleges a health care liability claim. Such term does not include a claim or action which is based on criminal liability; which seeks civil fines or penalties paid to Federal, State, or local government; or which is grounded in antitrust.
 (7)Health care liability actionThe term health care liability action means a civil action brought in a State or Federal court or pursuant to an alternative dispute resolution system, against a health care provider, a health care organization, or the manufacturer, distributor, supplier, marketer, promoter, or seller of a medical product, regardless of the theory of liability on which the claim is based, or the number of plaintiffs, defendants, or other parties, or the number of causes of action, in which the claimant alleges a health care liability claim.
 (8)Health care liability claimThe term health care liability claim means a demand by any person, whether or not pursuant to ADR, against a health care provider, health care organization, or the manufacturer, distributor, supplier, marketer, promoter, or seller of a medical product, including, but not limited to, third-party claims, cross-claims, counter-claims, or contribution claims, which are based upon the provision of, use of, or payment for (or the failure to provide, use, or pay for) health care services or medical products, regardless of the theory of liability on which the claim is based, or the number of plaintiffs, defendants, or other parties, or the number of causes of action.
 (9)Health care organizationThe term health care organization means any person or entity which is obligated to provide or pay for health benefits under any health plan, including any person or entity acting under a contract or arrangement with a health care organization to provide or administer any health benefit.
 (10)Health care providerThe term health care provider means any person or entity required by State or Federal laws or regulations to be licensed, registered, or certified to provide health care services, and being either so licensed, registered, or certified, or exempted from such requirement by other statute or regulation.
 (11)Health care goods or servicesThe term health care goods or services means any goods or services provided by a health care organization, provider, or by any individual working under the supervision of a health care provider, that relates to the diagnosis, prevention, or treatment of any human disease or impairment, or the assessment or care of the health of human beings.
 (12)Malicious intent to injureThe term malicious intent to injure means intentionally causing or attempting to cause physical injury other than providing health care goods or services.
 (13)Medical productThe term medical product means a drug, device, or biological product intended for humans, and the terms drug, device, and biological product have the meanings given such terms in sections 201(g)(1) and 201(h) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321(g)(1) and (h)) and section 351(a) of the Public Health Service Act (42 U.S.C. 262(a)), respectively, including any component or raw material used therein, but excluding health care services.
 (14)Noneconomic damagesThe term noneconomic damages means damages for physical and emotional pain, suffering, inconvenience, physical impairment, mental anguish, disfigurement, loss of enjoyment of life, loss of society and companionship, loss of consortium (other than loss of domestic service), hedonic damages, injury to reputation, and all other nonpecuniary losses of any kind or nature.
 (15)Punitive damagesThe term punitive damages means damages awarded, for the purpose of punishment or deterrence, and not solely for compensatory purposes, against a health care provider, health care organization, or a manufacturer, distributor, or supplier of a medical product. Punitive damages are neither economic nor noneconomic damages.
 (16)RecoveryThe term recovery means the net sum recovered after deducting any disbursements or costs incurred in connection with prosecution or settlement of the claim, including all costs paid or advanced by any person. Costs of health care incurred by the plaintiff and the attorneys’ office overhead costs or charges for legal services are not deductible disbursements or costs for such purpose.
 (17)StateThe term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American Samoa, the Northern Mariana Islands, the Trust Territory of the Pacific Islands, and any other territory or possession of the United States, or any political subdivision thereof.
					718.Effect on other laws
					(a)Vaccine injury
 (1)To the extent that title XXI of the Public Health Service Act establishes a Federal rule of law applicable to a civil action brought for a vaccine-related injury or death—
 (A)this subtitle does not affect the application of the rule of law to such an action; and (B)any rule of law prescribed by this subtitle in conflict with a rule of law of such title XXI shall not apply to such action.
 (2)If there is an aspect of a civil action brought for a vaccine-related injury or death to which a Federal rule of law under title XXI of the Public Health Service Act does not apply, then this subtitle or otherwise applicable law (as determined under this subtitle) will apply to such aspect of such action.
 (b)Other federal lawExcept as provided in this section, nothing in this subtitle shall be deemed to affect any defense available to a defendant in a health care lawsuit or action under any other provision of Federal law.
					719.State flexibility and protection of States’ rights
 (a)Health care lawsuitsThe provisions governing health care lawsuits set forth in this subtitle preempt, subject to subsections (b) and (c), State law to the extent that State law prevents the application of any provisions of law established by or under this subtitle. The provisions governing health care lawsuits set forth in this subtitle supersede chapter 171 of title 28, United States Code, to the extent that such chapter—
 (1)provides for a greater amount of damages or contingent fees, a longer period in which a health care lawsuit may be commenced, or a reduced applicability or scope of periodic payment of future damages, than provided in this subtitle; or
 (2)prohibits the introduction of evidence regarding collateral source benefits, or mandates or permits subrogation or a lien on collateral source benefits.
						(b)Protection of states’ rights and other laws
 (1)Any issue that is not governed by any provision of law established by or under this subtitle (including State standards of negligence) shall be governed by otherwise applicable State or Federal law.
 (2)This subtitle shall not preempt or supersede any State or Federal law that imposes greater procedural or substantive protections for health care providers and health care organizations from liability, loss, or damages than those provided by this subtitle or create a cause of action.
 (c)State flexibilityNo provision of this subtitle shall be construed to preempt— (1)any State law (whether effective before, on, or after the date of the enactment of this subtitle) that specifies a particular monetary amount of compensatory or punitive damages (or the total amount of damages) that may be awarded in a health care lawsuit, regardless of whether such monetary amount is greater or lesser than is provided for under this subtitle, notwithstanding section 4(a); or
 (2)any defense available to a party in a health care lawsuit under any other provision of State or Federal law.
 720.Applicability; effective dateThis subtitle shall apply to any health care lawsuit brought in a Federal or State court, or subject to an alternative dispute resolution system, that is initiated on or after the date of the enactment of this subtitle, except that any health care lawsuit arising from an injury occurring prior to the date of the enactment of this subtitle shall be governed by the applicable statute of limitations provisions in effect at the time the injury occurred.
 721.Protection for emergency and related services furnished pursuant to EMTALASection 224(g) of the Public Health Service Act (42 U.S.C. 233(g)) is amended— (1)in paragraph (4), by striking An entity and inserting Subject to paragraph (6), an entity; and
 (2)by adding at the end the following:  (6) (A)For purposes of this section—
 (i)an entity described in subparagraph (B) shall be considered to be an entity described in paragraph (4); and
 (ii)the provisions of this section shall apply to an entity described in subparagraph (B) in the same manner as such provisions apply to an entity described in paragraph (4), except that—
 (I)notwithstanding paragraph (1)(B), the deeming of any entity described in subparagraph (B), or of an officer, governing board member, employee, contractor, or on-call provider of such an entity, to be an employee of the Public Health Service for purposes of this section shall apply only with respect to items and services that are furnished to an individual pursuant to section 1867 of the Social Security Act and to post stabilization services (as defined in subparagraph (D)) furnished to such an individual;
 (II)nothing in paragraph (1)(D) shall be construed as preventing a physician or physician group described in subparagraph (B)(ii) from making the application referred to in such paragraph or as conditioning the deeming of a physician or physician group that makes such an application upon receipt by the Secretary of an application from the hospital or emergency department that employs or contracts with the physician or group, or enlists the physician or physician group as an on-call provider;
 (III)notwithstanding paragraph (3), this paragraph shall apply only with respect to causes of action arising from acts or omissions that occur on or after January 1, 2017;
 (IV)paragraph (5) shall not apply to a physician or physician group described in subparagraph (B)(ii); (V)the Attorney General, in consultation with the Secretary, shall make separate estimates under subsection (k)(1) with respect to entities described in subparagraph (B) and entities described in paragraph (4) (other than those described in subparagraph (B)), and the Secretary shall establish separate funds under subsection (k)(2) with respect to such groups of entities, and any appropriations under this subsection for entities described in subparagraph (B) shall be separate from the amounts authorized by subsection (k)(2);
 (VI)notwithstanding subsection (k)(2), the amount of the fund established by the Secretary under such subsection with respect to entities described in subparagraph (B) may exceed a total of $10,000,000 for a fiscal year; and
 (VII)subsection (m) shall not apply to entities described in subparagraph (B). (B)An entity described in this subparagraph is—
 (i)a hospital or an emergency department to which section 1867 of the Social Security Act applies; and (ii)a physician or physician group that is employed by, is under contract with, or is an on-call provider of such hospital or emergency department, to furnish items and services to individuals under such section.
 (C)For purposes of this paragraph, the term on-call provider means a physician or physician group that— (i)has full, temporary, or locum tenens staff privileges at a hospital or emergency department to which section 1867 of the Social Security Act applies; and
 (ii)is not employed by or under contract with such hospital or emergency department, but agrees to be ready and available to provide services pursuant to section 1867 of the Social Security Act or post-stabilization services to individuals being treated in the hospital or emergency department with or without compensation from the hospital or emergency department.
 (D)For purposes of this paragraph, the term post stabilization services means, with respect to an individual who has been treated by an entity described in subparagraph (B) for purposes of complying with section 1867 of the Social Security Act, services that are—
 (i)related to the condition that was so treated; and (ii)provided after the individual is stabilized in order to maintain the stabilized condition or to improve or resolve the condition of the individual.
									(E)
 (i)Nothing in this paragraph (or in any other provision of this section as such provision applies to entities described in subparagraph (B) by operation of subparagraph (A)) shall be construed as authorizing or requiring the Secretary to make payments to such entities, the budget authority for which is not provided in advance by appropriation Acts.
 (ii)The Secretary shall limit the total amount of payments under this paragraph for a fiscal year to the total amount appropriated in advance by appropriation Acts for such purpose for such fiscal year. If the total amount of payments that would otherwise be made under this paragraph for a fiscal year exceeds such total amount appropriated, the Secretary shall take such steps as may be necessary to ensure that the total amount of payments under this paragraph for such fiscal year does not exceed such total amount appropriated..
 722.Constitutional authorityThe constitutional authority upon which this subtitle rests is the power of the Congress to provide for the general welfare, to regulate commerce, and to make all laws which shall be necessary and proper for carrying into execution Federal powers, as enumerated in section 8 of article I of the Constitution of the United States.
				723.Application of the antitrust laws to the business of health insurance
 (a)Amendment to McCarran-Ferguson actSection 3 of the Act of March 9, 1945 (15 U.S.C. 1013), commonly known as the McCarran-Ferguson Act, is amended by adding at the end the following:
						
 (c)Nothing contained in this Act shall modify, impair, or supersede the operation of any of the antitrust laws with respect to the business of health insurance. For purposes of the preceding sentence, the term antitrust laws has the meaning given it in subsection (a) of the first section of the Clayton Act, except that such term includes section 5 of the Federal Trade Commission Act to the extent that such section 5 applies to unfair methods of competition. For the purposes of this subsection, the term business of health insurance shall—
 (1)mean health insurance coverage offered by a health insurance issuer as those terms are defined in section 2791 of the Public Health Service Act; and (2)not include—
 (A)life insurance and annuities; (B)property or casualty insurance, including but not limited to, automobile, medical malpractice or workers’ compensation insurance; or
 (C)any insurance or benefits defined as excepted benefits under section 9832(c) of the Internal Revenue Code of 1986, whether offered separately or in combination with products described in subparagraph (A)..
 (b)Related provisionFor purposes of section 5 of the Federal Trade Commission Act (15 U.S.C. 45) to the extent such section applies to unfair methods of competition, section 3(c) of the McCarran-Ferguson Act shall apply with respect to the business of health insurance without regard to whether such business is carried on for profit, notwithstanding the definition of Corporation contained in section 4 of the Federal Trade Commission Act.
					(c)Limitation on class actions
 (1)LimitationNo class action may be heard in a Federal or State court on a claim against a person engaged in the business of health insurance for a violation of any of the antitrust laws (as defined in section 3(c) of the Act of March 9, 1945 (15 U.S.C. 1013), commonly known as the McCarran-Ferguson Act).
 (2)ExemptionParagraph (1) shall not apply with respect to any action commenced— (A)by the United States or any State; or
 (B)by a named claimant for an injury only to itself. 724.Limitation on liability for volunteer health care professionals (a)In generalTitle II of the Public Health Service Act is amended by inserting after section 224 (42 U.S.C. 233(g)) the following:
						
							224A.Limitation on liability for volunteer health care professionals
 (a)Limitation on liabilityExcept as provided in subsection (b), a health care professional shall not be liable under Federal or State law for any harm caused by an act or omission of the professional if—
 (1)the professional is serving as a volunteer for purposes of responding to a disaster; and (2)the act or omission occurs—
 (A)during the period of the disaster, as determined under the laws listed in subsection (e)(1); (B)in the health care professional’s capacity as such a volunteer; and
 (C)in a good faith belief that the individual being treated is in need of health care services. (b)ExceptionsSubsection (a) does not apply if—
 (1)the harm was caused by an act or omission constituting willful or criminal misconduct, gross negligence, reckless misconduct, or a conscious flagrant indifference to the rights or safety of the individual harmed by the health care professional; or
 (2)the health care professional rendered the health care services under the influence (as determined pursuant to applicable State law) of intoxicating alcohol or an intoxicating drug.
 (c)Standard of proofIn any civil action or proceeding against a health care professional claiming that the limitation in subsection (a) applies, the plaintiff shall have the burden of proving by clear and convincing evidence the extent to which limitation does not apply.
								(d)Preemption
 (1)In generalThis section preempts the laws of a State or any political subdivision of a State to the extent that such laws are inconsistent with this section, unless such laws provide greater protection from liability.
 (2)Volunteer protection actProtections afforded by this section are in addition to those provided by the Volunteer Protection Act of 1997.
 (e)DefinitionsIn this section: (1)The term disaster means—
 (A)a national emergency declared by the President under the National Emergencies Act; (B)an emergency or major disaster declared by the President under the Robert T. Stafford Disaster Relief and Emergency Assistance Act; or
 (C)a public health emergency determined by the Secretary under section 319 of this Act. (2)The term harm includes physical, nonphysical, economic, and noneconomic losses.
 (3)The term health care professional means an individual who is licensed, certified, or authorized in one or more States to practice a health care profession.
 (4)The term State includes each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American Samoa, the Northern Mariana Islands, and any other territory or possession of the United States.
									(5)
 (A)The term volunteer means a health care professional who, with respect to the health care services rendered, does not receive—
 (i)compensation; or (ii)any other thing of value in lieu of compensation, in excess of $500 per year.
 (B)For purposes of subparagraph (A), the term compensation— (i)includes payment under any insurance policy or health plan, or under any Federal or State health benefits program; and
 (ii)excludes— (I)reasonable reimbursement or allowance for expenses actually incurred;
 (II)receipt of paid leave; and (III)receipt of items to be used exclusively for rendering the health services in the health care professional’s capacity as a volunteer described in subsection (a)(1)..
					(b)Effective date
 (1)In generalThe amendment made by subsection (a) shall take effect 90 days after the date of the enactment of this subtitle.
 (2)ApplicationThis section applies to any claim for harm caused by an act or omission of a health care professional where the claim is filed on or after the effective date of this subtitle, but only if the harm that is the subject of the claim or the conduct that caused such harm occurred on or after such effective date.
						VIIIPromoting Offshore Energy and Jobs
			AOuter Continental Shelf Leasing Program Reforms
 801.Outer Continental Shelf leasing program reformsSection 18(a) of the Outer Continental Shelf Lands Act (43 U.S.C. 1344(a)) is amended by adding at the end the following:
					
						(5)
 (A)In each oil and gas leasing program under this section, the Secretary shall make available for leasing and conduct lease sales including at least 50 percent of the available unleased acreage within each outer Continental Shelf planning area considered to have the largest undiscovered, technically recoverable oil and gas resources (on a total btu basis) based upon the most recent national geologic assessment of the outer Continental Shelf, with an emphasis on offering the most geologically prospective parts of the planning area.
 (B)The Secretary shall include in each proposed oil and gas leasing program under this section any State subdivision of an outer Continental Shelf planning area that the Governor of the State that represents that subdivision requests be made available for leasing. The Secretary may not remove such a subdivision from the program until publication of the final program, and shall include and consider all such subdivisions in any environmental review conducted and statement prepared for such program under section 102(2) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)).
 (C)In this paragraph the term available unleased acreage means that portion of the outer Continental Shelf that is not under lease at the time of a proposed lease sale, and that has not otherwise been made unavailable for leasing by law.
							(6)
 (A)In the 5-year oil and gas leasing program, the Secretary shall make available for leasing any outer Continental Shelf planning areas that—
 (i)are estimated to contain more than 2,500,000,000 barrels of oil; or (ii)are estimated to contain more than 7,500,000,000,000 cubic feet of natural gas.
 (B)To determine the planning areas described in subparagraph (A), the Secretary shall use the document entitled Minerals Management Service Assessment of Undiscovered Technically Recoverable Oil and Gas Resources of the Nation’s Outer Continental Shelf, 2006..
 802.Domestic oil and natural gas production goalSection 18(b) of the Outer Continental Shelf Lands Act (43 U.S.C. 1344(b)) is amended to read as follows:
					
 (b)Domestic oil and natural gas production goal– (1)In generalIn developing a 5-year oil and gas leasing program, and subject to paragraph (2), the Secretary shall determine a domestic strategic production goal for the development of oil and natural gas as a result of that program. Such goal shall be—
 (A)the best estimate of the possible increase in domestic production of oil and natural gas from the outer Continental Shelf;
 (B)focused on meeting domestic demand for oil and natural gas and reducing the dependence of the United States on foreign energy; and
 (C)focused on the production increases achieved by the leasing program at the end of the 15-year period beginning on the effective date of the program.
 (2)Program goalFor purposes of the 5-year oil and gas leasing program, the production goal referred to in paragraph (1) shall be an increase by 2032 of—
 (A)no less than 3,000,000 barrels in the amount of oil produced per day; and (B)no less than 10,000,000,000 cubic feet in the amount of natural gas produced per day.
 (3)ReportingThe Secretary shall report annually, beginning at the end of the 5-year period for which the program applies, to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate on the progress of the program in meeting the production goal. The Secretary shall identify in the report projections for production and any problems with leasing, permitting, or production that will prevent meeting the goal..
				803.Development and submittal of new 5-year oil and gas leasing program
 (a)In generalThe Secretary of the Interior shall— (1)by not later than July 15, 2015, publish and submit to Congress a new proposed oil and gas leasing program under section 18 of the Outer Continental Shelf Lands Act (43 U.S.C. 1344) for the 5-year period beginning on such date and ending July 15, 2021; and
 (2)by not later than July 15, 2016, approve a final oil and gas leasing program under such section for such period.
 (b)Consideration of all areasIn preparing such program the Secretary shall include consideration of areas of the Continental Shelf off the coasts of all States (as such term is defined in section 2 of that Act, as amended by this title), that are subject to leasing under this title.
 (c)Technical correctionSection 18(d)(3) of the Outer Continental Shelf Lands Act (43 U.S.C. 1344(d)(3)) is amended by striking or after eighteen months following the date of enactment of this section, whichever first occurs,.
 804.Rule of constructionNothing in this title shall be construed to authorize the issuance of a lease under the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) to any person designated for the imposition of sanctions pursuant to—
 (1)the Iran Sanctions Act of 1996 (50 U.S.C. 1701 note), the Comprehensive Iran Sanctions, Accountability and Divestiture Act of 2010 (22 U.S.C. 8501 et seq.), the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8701 et seq.), section 1245 of the National Defense Authorization Act for Fiscal Year 2012 (22 U.S.C. 8513a), or the Iran Freedom and Counter-Proliferation Act of 2012 (22 U.S.C. 8801 et seq.);
 (2)Executive Order No. 13622 (July 30, 2012), Executive Order No. 13628 (October 9, 2012), or Executive Order No. 13645 (June 3, 2013);
 (3)Executive Order No. 13224 (September 23, 2001) or Executive Order No. 13338 (May 11, 2004); or (4)the Syria Accountability and Lebanese Sovereignty Restoration Act of 2003 (22 U.S.C. 2151 note).
 805.Addition of lease sales after finalization of 5-year planSection 18(d) of the Outer Continental Shelf Lands Act (43 U.S.C. 1344(d)) is amended— (1)in paragraph (3), by striking After and inserting Except as provided in paragraph (4), after; and
 (2)by adding at the end the following:  (4)The Secretary may add to the areas included in an approved leasing program additional areas to be made available for leasing under the program, if all review and documents required under section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332) have been completed with respect to leasing of each such additional area within the 5-year period preceding such addition..
					BDirecting the President To Conduct New OCS Sales
				811.Requirement to conduct proposed oil and gas Lease Sale 220 on the Outer Continental Shelf offshore
			 Virginia
 (a)In generalNotwithstanding the exclusion of Lease Sale 220 in the Final Outer Continental Shelf Oil & Gas Leasing Program 2012–2017, the Secretary of the Interior shall conduct offshore oil and gas Lease Sale 220 under section 8 of the Outer Continental Shelf Lands Act (43 U.S.C. 1337) as soon as practicable, but not later than one year after the date of enactment of this Act.
 (b)Requirement To make replacement lease blocks availableFor each lease block in a proposed lease sale under this section for which the Secretary of Defense, in consultation with the Secretary of the Interior, under the Memorandum of Agreement referred to in section 815(b), issues a statement proposing deferral from a lease offering due to defense-related activities that are irreconcilable with mineral exploration and development, the Secretary of the Interior, in consultation with the Secretary of Defense, shall make available in the same lease sale one other lease block in the Virginia lease sale planning area that is acceptable for oil and gas exploration and production in order to mitigate conflict.
 (c)Balancing military and energy production goalsIn recognition that the Outer Continental Shelf oil and gas leasing program and the domestic energy resources produced therefrom are integral to national security, the Secretary of the Interior and the Secretary of Defense shall work jointly in implementing this section in order to ensure achievement of the following common goals:
 (1)Preserving the ability of the Armed Forces of the United States to maintain an optimum state of readiness through their continued use of the Outer Continental Shelf.
 (2)Allowing effective exploration, development, and production of our Nation’s oil, gas, and renewable energy resources.
 (d)DefinitionsIn this section: (1)Lease sale 220The term Lease Sale 220 means such lease sale referred to in the Request for Comments on the Draft Proposed 5-Year Outer Continental Shelf (OCS) Oil and Gas Leasing Program for 2010–2015 and Notice of Intent To Prepare an Environmental Impact Statement (EIS) for the Proposed 5-Year Program published January 21, 2009 (74 Fed. Reg. 3631).
 (2)Virginia lease sale planning areaThe term Virginia lease sale planning area means the area of the outer Continental Shelf (as that term is defined in the Outer Continental Shelf Lands Act (33 U.S.C. 1331 et seq.)) that is bounded by—
 (A)a northern boundary consisting of a straight line extending from the northernmost point of Virginia’s seaward boundary to the point on the seaward boundary of the United States exclusive economic zone located at 37 degrees 17 minutes 1 second North latitude, 71 degrees 5 minutes 16 seconds West longitude; and
 (B)a southern boundary consisting of a straight line extending from the southernmost point of Virginia’s seaward boundary to the point on the seaward boundary of the United States exclusive economic zone located at 36 degrees 31 minutes 58 seconds North latitude, 71 degrees 30 minutes 1 second West longitude.
 812.South Carolina lease saleNotwithstanding exclusion of the South Atlantic Outer Continental Shelf Planning Area from the Final Outer Continental Shelf Oil & Gas Leasing Program 2012–2017, the Secretary of the Interior shall conduct a lease sale not later than 2 years after the date of the enactment of this Act for areas off the coast of South Carolina determined by the Secretary to have the most geologically promising hydrocarbon resources and constituting not less than 25 percent of the leasable area within the South Carolina offshore administrative boundaries depicted in the notice entitled Federal Outer Continental Shelf (OCS) Administrative Boundaries Extending from the Submerged Lands Act Boundary seaward to the Limit of the United States Outer Continental Shelf, published January 3, 2006 (71 Fed. Reg. 127).
				813.Southern California existing infrastructure lease sale
 (a)In generalThe Secretary of the Interior shall offer for sale leases of tracts in the Santa Maria and Santa Barbara/Ventura Basins of the Southern California OCS Planning Area as soon as practicable, but not later than December 31, 2015.
 (b)Use of Existing Structures or Onshore-Based DrillingThe Secretary of the Interior shall include in leases offered for sale under this lease sale such terms and conditions as are necessary to require that development and production may occur only from offshore infrastructure in existence on the date of the enactment of this Act or from onshore-based, extended-reach drilling.
					814.Environmental impact statement requirement
 (a)In GeneralFor the purposes of this title, the Secretary of the Interior shall prepare a multisale environmental impact statement under section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332) for all lease sales required under this subtitle.
 (b)Actions To be consideredNotwithstanding section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332), in such statement—
 (1)the Secretary is not required to identify nonleasing alternative courses of action or to analyze the environmental effects of such alternative courses of action; and
 (2)the Secretary shall only— (A)identify a preferred action for leasing and not more than one alternative leasing proposal; and
 (B)analyze the environmental effects and potential mitigation measures for such preferred action and such alternative leasing proposal.
							815.National defense
 (a)National Defense AreasThis title does not affect the existing authority of the Secretary of Defense, with the approval of the President, to designate national defense areas on the Outer Continental Shelf pursuant to section 12(d) of the Outer Continental Shelf Lands Act (43 U.S.C. 1341(d)).
 (b)Prohibition on Conflicts With Military OperationsNo person may engage in any exploration, development, or production of oil or natural gas on the Outer Continental Shelf under a lease issued under this title that would conflict with any military operation, as determined in accordance with the Memorandum of Agreement between the Department of Defense and the Department of the Interior on Mutual Concerns on the Outer Continental Shelf signed July 20, 1983, and any revision or replacement for that agreement that is agreed to by the Secretary of Defense and the Secretary of the Interior after that date but before the date of issuance of the lease under which such exploration, development, or production is conducted.
 816.Eastern Gulf of Mexico not includedNothing in this title affects restrictions on oil and gas leasing under the Gulf of Mexico Energy Security Act of 2006 (title I of division C of Public Law 109–432; 43 U.S.C. 1331 note).
				CEquitable Sharing of Outer Continental Shelf Revenues
				821.Disposition of Outer Continental Shelf revenues to coastal States
 (a)In generalSection 9 of the Outer Continental Shelf Lands Act (43 U.S.C. 1338) is amended— (1)in the existing text—
 (A)in the first sentence, by striking All rentals, and inserting the following:  (c)Disposition of revenue under old leasesAll rentals,; and
 (B)in subsection (c) (as designated by the amendment made by subparagraph (A) of this paragraph), by striking for the period from June 5, 1950, to date, and thereafter and inserting in the period beginning June 5, 1950, and ending on the date of enactment of the Lowering Gasoline Prices to Fuel an America That Works Act of 2015;
 (2)by adding after subsection (c) (as so designated) the following:  (d) DefinitionsIn this section:
 (1)Coastal StateThe term coastal State includes a territory of the United States. (2)New leasing revenuesThe term new leasing revenues—
 (A)means amounts received by the United States as bonuses, rents, and royalties under leases for oil and gas, wind, tidal, or other energy exploration, development, and production on new areas of the outer Continental Shelf that are authorized to be made available for leasing as a result of enactment of the Lowering Gasoline Prices to Fuel an America That Works Act of 2015 and leasing under that Act; and
 (B)does not include amounts received by the United States under any lease of an area located in the boundaries of the Central Gulf of Mexico and Western Gulf of Mexico Outer Continental Shelf Planning Areas on the date of enactment of the Lowering Gasoline Prices to Fuel an America That Works Act of 2015, including a lease issued before, on, or after such date of enactment.; and
 (3)by inserting before subsection (c) (as so designated) the following:  (a)Payment of new leasing revenues to coastal States (1)In generalExcept as provided in paragraph (2), of the amount of new leasing revenues received by the United States each fiscal year, 37.5 percent shall be allocated and paid in accordance with subsection (b) to coastal States that are affected States with respect to the leases under which those revenues are received by the United States.
									(2)Phase-in
 (A)In generalExcept as provided in subparagraph (B), paragraph (1) shall be applied— (i)with respect to new leasing revenues under leases awarded under the first leasing program under section 18(a) that takes effect after the date of enactment of the Lowering Gasoline Prices to Fuel an America That Works Act of 2015, by substituting 12.5 percent for 37.5 percent; and
 (ii)with respect to new leasing revenues under leases awarded under the second leasing program under section 18(a) that takes effect after the date of enactment of the Lowering Gasoline Prices to Fuel an America That Works Act of 2015, by substituting 25 percent for 37.5 percent.
 (B)Exempted lease salesThis paragraph shall not apply with respect to any lease issued under subtitle B of the Lowering Gasoline Prices to Fuel an America That Works Act of 2015. (b)Allocation of payments (1)In generalThe amount of new leasing revenues received by the United States with respect to a leased tract that are required to be paid to coastal States in accordance with this subsection each fiscal year shall be allocated among and paid to coastal States that are within 200 miles of the leased tract, in amounts that are inversely proportional to the respective distances between the point on the coastline of each such State that is closest to the geographic center of the lease tract, as determined by the Secretary.
 (2)Minimum and maximum allocationThe amount allocated to a coastal State under paragraph (1) each fiscal year with respect to a leased tract shall be—
 (A)in the case of a coastal State that is the nearest State to the geographic center of the leased tract, not less than 25 percent of the total amounts allocated with respect to the leased tract;
 (B)in the case of any other coastal State, not less than 10 percent, and not more than 15 percent, of the total amounts allocated with respect to the leased tract; and
 (C)in the case of a coastal State that is the only coastal State within 200 miles of a leased tract, 100 percent of the total amounts allocated with respect to the leased tract.
 (3)AdministrationAmounts allocated to a coastal State under this subsection— (A)shall be available to the coastal State without further appropriation;
 (B)shall remain available until expended; (C)shall be in addition to any other amounts available to the coastal State under this Act; and
 (D)shall be distributed in the fiscal year following receipt. (4)Use of funds (A)In generalExcept as provided in subparagraph (B), a coastal State may use funds allocated and paid to it under this subsection for any purpose as determined by the laws of that State.
 (B)Restriction on use for matchingFunds allocated and paid to a coastal State under this subsection may not be used as matching funds for any other Federal program..
 (b)Limitation on applicationThis section and the amendment made by this section shall not affect the application of section 105 of the Gulf of Mexico Energy Security Act of 2006 (title I of division C of Public Law 109–432; 43 U.S.C. 1331 note), as in effect before the enactment of this Act, with respect to revenues received by the United States under oil and gas leases issued for tracts located in the Western and Central Gulf of Mexico Outer Continental Shelf Planning Areas, including such leases issued on or after the date of the enactment of this Act.
					DReorganization of Minerals Management Agencies of the Department of the Interior
				831.Establishment of Under Secretary for Energy, Lands, and Minerals and Assistant Secretary of Ocean
 Energy and SafetyThere shall be in the Department of the Interior— (1)an Under Secretary for Energy, Lands, and Minerals, who shall—
 (A)be appointed by the President, by and with the advise and consent of the Senate; (B)report to the Secretary of the Interior or, if directed by the Secretary, to the Deputy Secretary of the Interior;
 (C)be paid at the rate payable for level III of the Executive Schedule; and (D)be responsible for—
 (i)the safe and responsible development of our energy and mineral resources on Federal lands in appropriate accordance with United States energy demands; and
 (ii)ensuring multiple-use missions of the Department of the Interior that promote the safe and sustained development of energy and minerals resources on public lands (as that term is defined in the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.));
 (2)an Assistant Secretary of Ocean Energy and Safety, who shall— (A)be appointed by the President, by and with the advise and consent of the Senate;
 (B)report to the Under Secretary for Energy, Lands, and Minerals; (C)be paid at the rate payable for level IV of the Executive Schedule; and
 (D)be responsible for ensuring safe and efficient development of energy and minerals on the Outer Continental Shelf of the United States; and
 (3)an Assistant Secretary of Land and Minerals Management, who shall— (A)be appointed by the President, by and with the advise and consent of the Senate;
 (B)report to the Under Secretary for Energy, Lands, and Minerals; (C)be paid at the rate payable for level IV of the Executive Schedule; and
 (D)be responsible for ensuring safe and efficient development of energy and minerals on public lands and other Federal onshore lands under the jurisdiction of the Department of the Interior, including implementation of the Mineral Leasing Act (30 U.S.C. 181 et seq.) and the Surface Mining Control and Reclamation Act (30 U.S.C. 1201 et seq.) and administration of the Office of Surface Mining.
						832.Bureau of Ocean Energy
 (a)EstablishmentThere is established in the Department of the Interior a Bureau of Ocean Energy (referred to in this section as the Bureau), which shall—
 (1)be headed by a Director of Ocean Energy (referred to in this section as the Director); and (2)be administered under the direction of the Assistant Secretary of Ocean Energy and Safety.
						(b)Director
 (1)AppointmentThe Director shall be appointed by the Secretary of the Interior. (2)CompensationThe Director shall be compensated at the rate provided for level V of the Executive Schedule under section 5316 of title 5, United States Code.
						(c)Duties
 (1)In generalThe Secretary of the Interior shall carry out through the Bureau all functions, powers, and duties vested in the Secretary relating to the administration of a comprehensive program of offshore mineral and renewable energy resources management.
 (2)Specific authoritiesThe Director shall promulgate and implement regulations— (A)for the proper issuance of leases for the exploration, development, and production of nonrenewable and renewable energy and mineral resources on the Outer Continental Shelf;
 (B)relating to resource identification, access, evaluation, and utilization; (C)for development of leasing plans, lease sales, and issuance of leases for such resources; and
 (D)regarding issuance of environmental impact statements related to leasing and post leasing activities including exploration, development, and production, and the use of third party contracting for necessary environmental analysis for the development of such resources.
 (3)LimitationThe Secretary shall not carry out through the Bureau any function, power, or duty that is— (A)required by section 833 to be carried out through the Ocean Energy Safety Service; or
 (B)required by section 834 to be carried out through the Office of Natural Resources Revenue. (d)Responsibilities of land management agenciesNothing in this section shall affect the authorities of the Bureau of Land Management under the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.) or of the Forest Service under the National Forest Management Act of 1976 (Public Law 94–588).
					833.Ocean Energy Safety Service
 (a)EstablishmentThere is established in the Department of the Interior an Ocean Energy Safety Service (referred to in this section as the Service), which shall—
 (1)be headed by a Director of Energy Safety (referred to in this section as the Director); and (2)be administered under the direction of the Assistant Secretary of Ocean Energy and Safety.
						(b)Director
 (1)AppointmentThe Director shall be appointed by the Secretary of the Interior. (2)CompensationThe Director shall be compensated at the rate provided for level V of the Executive Schedule under section 5316 of title 5, United States Code.
						(c)Duties
 (1)In generalThe Secretary of the Interior shall carry out through the Service all functions, powers, and duties vested in the Secretary relating to the administration of safety and environmental enforcement activities related to offshore mineral and renewable energy resources on the Outer Continental Shelf pursuant to the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) including the authority to develop, promulgate, and enforce regulations to ensure the safe and sound exploration, development, and production of mineral and renewable energy resources on the Outer Continental Shelf in a timely fashion.
 (2)Specific authoritiesThe Director shall be responsible for all safety activities related to exploration and development of renewable and mineral resources on the Outer Continental Shelf, including—
 (A)exploration, development, production, and ongoing inspections of infrastructure; (B)the suspending or prohibiting, on a temporary basis, any operation or activity, including production under leases held on the Outer Continental Shelf, in accordance with section 5(a)(1) of the Outer Continental Shelf Lands Act (43 U.S.C. 1334(a)(1));
 (C)cancelling any lease, permit, or right-of-way on the Outer Continental Shelf, in accordance with section 5(a)(2) of the Outer Continental Shelf Lands Act (43 U.S.C. 1334(a)(2));
 (D)compelling compliance with applicable Federal laws and regulations relating to worker safety and other matters;
 (E)requiring comprehensive safety and environmental management programs for persons engaged in activities connected with the exploration, development, and production of mineral or renewable energy resources;
 (F)developing and implementing regulations for Federal employees to carry out any inspection or investigation to ascertain compliance with applicable regulations, including health, safety, or environmental regulations;
 (G)implementing the Offshore Technology Research and Risk Assessment Program under section 21 of the Outer Continental Shelf Lands Act (43 U.S.C. 1347);
 (H)summoning witnesses and directing the production of evidence; (I)levying fines and penalties and disqualifying operators;
 (J)carrying out any safety, response, and removal preparedness functions; and (K)the processing of permits, exploration plans, development plans.
							(d)Employees
 (1)In generalThe Secretary shall ensure that the inspection force of the Bureau consists of qualified, trained employees who meet qualification requirements and adhere to the highest professional and ethical standards.
 (2)QualificationsThe qualification requirements referred to in paragraph (1)— (A)shall be determined by the Secretary, subject to subparagraph (B); and
 (B)shall include— (i)3 years of practical experience in oil and gas exploration, development, or production; or
 (ii)a degree in an appropriate field of engineering from an accredited institution of higher learning. (3)AssignmentIn assigning oil and gas inspectors to the inspection and investigation of individual operations, the Secretary shall give due consideration to the extent possible to their previous experience in the particular type of oil and gas operation in which such inspections are to be made.
 (4)Background checksThe Director shall require that an individual to be hired as an inspection officer undergo an employment investigation (including a criminal history record check).
 (5)Language requirementsIndividuals hired as inspectors must be able to read, speak, and write English well enough to— (A)carry out written and oral instructions regarding the proper performance of inspection duties; and
 (B)write inspection reports and statements and log entries in the English language. (6)Veterans preferenceThe Director shall provide a preference for the hiring of an individual as a inspection officer if the individual is a member or former member of the Armed Forces and is entitled, under statute, to retired, retirement, or retainer pay on account of service as a member of the Armed Forces.
						(7)Annual proficiency review
 (A)Annual proficiency reviewThe Director shall provide that an annual evaluation of each individual assigned inspection duties is conducted and documented.
 (B)Continuation of employmentAn individual employed as an inspector may not continue to be employed in that capacity unless the evaluation demonstrates that the individual—
 (i)continues to meet all qualifications and standards; (ii)has a satisfactory record of performance and attention to duty based on the standards and requirements in the inspection program; and
 (iii)demonstrates the current knowledge and skills necessary to courteously, vigilantly, and effectively perform inspection functions.
 (8)Limitation on right to strikeAny individual that conducts permitting or inspections under this section may not participate in a strike, or assert the right to strike.
 (9)Personnel authorityNotwithstanding any other provision of law, the Director may employ, appoint, discipline and terminate for cause, and fix the compensation, terms, and conditions of employment of Federal service for individuals as the employees of the Service in order to restore and maintain the trust of the people of the United States in the accountability of the management of our Nation’s energy safety program.
						(10)Training Academy
 (A)In generalThe Secretary shall establish and maintain a National Offshore Energy Safety Academy (referred to in this paragraph as the Academy) as an agency of the Ocean Energy Safety Service.
 (B)Functions of AcademyThe Secretary, through the Academy, shall be responsible for— (i)the initial and continued training of both newly hired and experienced offshore oil and gas inspectors in all aspects of health, safety, environmental, and operational inspections;
 (ii)the training of technical support personnel of the Bureau; (iii)any other training programs for offshore oil and gas inspectors, Bureau personnel, Department personnel, or other persons as the Secretary shall designate; and
 (iv)certification of the successful completion of training programs for newly hired and experienced offshore oil and gas inspectors.
								(C)Cooperative agreements
 (i)In generalIn performing functions under this paragraph, and subject to clause (ii), the Secretary may enter into cooperative educational and training agreements with educational institutions, related Federal academies, other Federal agencies, State governments, safety training firms, and oil and gas operators and related industries.
 (ii)Training requirementSuch training shall be conducted by the Academy in accordance with curriculum needs and assignment of instructional personnel established by the Secretary.
 (11)Use of Department personnelIn performing functions under this subsection, the Secretary shall use, to the extent practicable, the facilities and personnel of the Department of the Interior. The Secretary may appoint or assign to the Academy such officers and employees as the Secretary considers necessary for the performance of the duties and functions of the Academy.
						(12)Additional training programs
 (A)In generalThe Secretary shall work with appropriate educational institutions, operators, and representatives of oil and gas workers to develop and maintain adequate programs with educational institutions and oil and gas operators that are designed—
 (i)to enable persons to qualify for positions in the administration of this title; and (ii)to provide for the continuing education of inspectors or other appropriate Department of the Interior personnel.
 (B)Financial and technical assistanceThe Secretary may provide financial and technical assistance to educational institutions in carrying out this paragraph.
 (e)LimitationThe Secretary shall not carry out through the Service any function, power, or duty that is— (1)required by section 832 to be carried out through the Bureau of Ocean Energy; or
 (2)required by section 834 to be carried out through the Office of Natural Resources Revenue. 834.Office of Natural Resources revenue (a)EstablishmentThere is established in the Department of the Interior an Office of Natural Resources Revenue (referred to in this section as the Office) to be headed by a Director of Natural Resources Revenue (referred to in this section as the Director).
					(b)Appointment and compensation
 (1)In generalThe Director shall be appointed by the Secretary of the Interior. (2)CompensationThe Director shall be compensated at the rate provided for Level V of the Executive Schedule under section 5316 of title 5, United States Code.
						(c)Duties
 (1)In generalThe Secretary of the Interior shall carry out, through the Office, all functions, powers, and duties vested in the Secretary and relating to the administration of offshore royalty and revenue management functions.
 (2)Specific authoritiesThe Secretary shall carry out, through the Office, all functions, powers, and duties previously assigned to the Minerals Management Service (including the authority to develop, promulgate, and enforce regulations) regarding offshore royalty and revenue collection; royalty and revenue distribution; auditing and compliance; investigation and enforcement of royalty and revenue regulations; and asset management for onshore and offshore activities.
 (d)LimitationThe Secretary shall not carry out through the Office any function, power, or duty that is— (1)required by section 832 to be carried out through the Bureau of Ocean Energy; or
 (2)required by section 833 to be carried out through the Ocean Energy Safety Service. 835.Ethics and drug testing (a)CertificationThe Secretary of the Interior shall certify annually that all Department of the Interior officers and employees having regular, direct contact with lessees, contractors, concessionaires, and other businesses interested before the Government as a function of their official duties, or conducting investigations, issuing permits, or responsible for oversight of energy programs, are in full compliance with all Federal employee ethics laws and regulations under the Ethics in Government Act of 1978 (5 U.S.C. App.) and part 2635 of title 5, Code of Federal Regulations, and all guidance issued under subsection (c).
 (b)Drug TestingThe Secretary shall conduct a random drug testing program of all Department of the Interior personnel referred to in subsection (a).
 (c)GuidanceNot later than 90 days after the date of enactment of this Act, the Secretary shall issue supplementary ethics and drug testing guidance for the employees for which certification is required under subsection (a). The Secretary shall update the supplementary ethics guidance not less than once every 3 years thereafter.
					836.Abolishment of Minerals Management Service
 (a)AbolishmentThe Minerals Management Service is abolished. (b)Completed administrative actions (1)In generalCompleted administrative actions of the Minerals Management Service shall not be affected by the enactment of this Act, but shall continue in effect according to their terms until amended, modified, superseded, terminated, set aside, or revoked in accordance with law by an officer of the United States or a court of competent jurisdiction, or by operation of law.
 (2)Completed administrative action definedFor purposes of paragraph (1), the term completed administrative action includes orders, determinations, memoranda of understanding, memoranda of agreements, rules, regulations, personnel actions, permits, agreements, grants, contracts, certificates, licenses, registrations, and privileges.
 (c)Pending ProceedingsSubject to the authority of the Secretary of the Interior and the officers of the Department of the Interior under this title—
 (1)pending proceedings in the Minerals Management Service, including notices of proposed rulemaking, and applications for licenses, permits, certificates, grants, and financial assistance, shall continue, notwithstanding the enactment of this Act or the vesting of functions of the Service in another agency, unless discontinued or modified under the same terms and conditions and to the same extent that such discontinuance or modification could have occurred if this title had not been enacted; and
 (2)orders issued in such proceedings, and appeals therefrom, and payments made pursuant to such orders, shall issue in the same manner and on the same terms as if this title had not been enacted, and any such orders shall continue in effect until amended, modified, superseded, terminated, set aside, or revoked by an officer of the United States or a court of competent jurisdiction, or by operation of law.
 (d)Pending Civil ActionsSubject to the authority of the Secretary of the Interior or any officer of the Department of the Interior under this title, pending civil actions shall continue notwithstanding the enactment of this Act, and in such civil actions, proceedings shall be had, appeals taken, and judgments rendered and enforced in the same manner and with the same effect as if such enactment had not occurred.
 (e)ReferencesReferences relating to the Minerals Management Service in statutes, Executive orders, rules, regulations, directives, or delegations of authority that precede the effective date of this Act are deemed to refer, as appropriate, to the Department, to its officers, employees, or agents, or to its corresponding organizational units or functions. Statutory reporting requirements that applied in relation to the Minerals Management Service immediately before the effective date of this title shall continue to apply.
					837.Conforming amendments to Executive Schedule pay rates
 (a)Under Secretary for Energy, Lands, and MineralsSection 5314 of title 5, United States Code, is amended by inserting after the item relating to Under Secretaries of the Treasury (3). the following: Under Secretary for Energy, Lands, and Minerals, Department of the Interior.. (b)Assistant SecretariesSection 5315 of title 5, United States Code, is amended by striking Assistant Secretaries of the Interior (6). and inserting the following:
						Assistant Secretaries, Department of the Interior (7)..
 (c)DirectorsSection 5316 of title 5, United States Code, is amended by striking Director, Bureau of Mines, Department of the Interior. and inserting the following new items: Director, Bureau of Ocean Energy, Department of the Interior.Director, Ocean Energy Safety Service, Department of the Interior.Director, Office of Natural Resources Revenue, Department of the Interior.. 838.Outer Continental Shelf Energy Safety Advisory Board (a)EstablishmentThe Secretary of the Interior shall establish, under the Federal Advisory Committee Act, an Outer Continental Shelf Energy Safety Advisory Board (referred to in this section as the Board)—
 (1)to provide the Secretary and the Directors established by this title with independent scientific and technical advice on safe, responsible, and timely mineral and renewable energy exploration, development, and production activities; and
 (2)to review operations of the National Offshore Energy Health and Safety Academy established under section 833(d), including submitting to the Secretary recommendations of curriculum to ensure training scientific and technical advancements.
						(b)Membership
 (1)SizeThe Board shall consist of not more than 11 members, who— (A)shall be appointed by the Secretary based on their expertise in oil and gas drilling, well design, operations, well containment and oil spill response; and
 (B)must have significant scientific, engineering, management, and other credentials and a history of working in the field related to safe energy exploration, development, and production activities.
 (2)Consultation and nominationsThe Secretary shall consult with the National Academy of Sciences and the National Academy of Engineering to identify potential candidates for the Board and shall take nominations from the public.
 (3)TermThe Secretary shall appoint Board members to staggered terms of not more than 4 years, and shall not appoint a member for more than 2 consecutive terms.
 (4)BalanceIn appointing members to the Board, the Secretary shall ensure a balanced representation of industry and research interests.
 (c)ChairThe Secretary shall appoint the Chair for the Board from among its members. (d)MeetingsThe Board shall meet not less than 3 times per year and shall host, at least once per year, a public forum to review and assess the overall energy safety performance of Outer Continental Shelf mineral and renewable energy resource activities.
 (e)Offshore drilling safety assessments and recommendationsAs part of its duties under this section, the Board shall, by not later than 180 days after the date of enactment of this section and every 5 years thereafter, submit to the Secretary a report that—
 (1)assesses offshore oil and gas well control technologies, practices, voluntary standards, and regulations in the United States and elsewhere; and
 (2)as appropriate, recommends modifications to the regulations issued under this title to ensure adequate protection of safety and the environment, including recommendations on how to reduce regulations and administrative actions that are duplicative or unnecessary.
 (f)ReportsReports of the Board shall be submitted by the Board to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate and made available to the public in electronically accessible form.
 (g)Travel expensesMembers of the Board, other than full-time employees of the Federal Government, while attending meeting of the Board or while otherwise serving at the request of the Secretary or the Director while serving away from their homes or regular places of business, may be allowed travel expenses, including per diem in lieu of subsistence, as authorized by section 5703 of title 5, United States Code, for individuals in the Government serving without pay.
 839.Outer Continental Shelf inspection feesSection 22 of the Outer Continental Shelf Lands Act (43 U.S.C. 1348) is amended by adding at the end of the section the following:
					
						(g)Inspection fees
 (1)EstablishmentThe Secretary of the Interior shall collect from the operators of facilities subject to inspection under subsection (c) non-refundable fees for such inspections—
 (A)at an aggregate level equal to the amount necessary to offset the annual expenses of inspections of outer Continental Shelf facilities (including mobile offshore drilling units) by the Department of the Interior; and
 (B)using a schedule that reflects the differences in complexity among the classes of facilities to be inspected.
 (2)Ocean energy safety fundThere is established in the Treasury a fund, to be known as the Ocean Energy Enforcement Fund (referred to in this subsection as the Fund), into which shall be deposited all amounts collected as fees under paragraph (1) and which shall be available as provided under paragraph (3).
							(3)Availability of fees
 (A)In generalNotwithstanding section 3302 of title 31, United States Code, all amounts deposited in the Fund— (i)shall be credited as offsetting collections;
 (ii)shall be available for expenditure for purposes of carrying out inspections of outer Continental Shelf facilities (including mobile offshore drilling units) and the administration of the inspection program under this section;
 (iii)shall be available only to the extent provided for in advance in an appropriations Act; and (iv)shall remain available until expended.
 (B)Use for field officesNot less than 75 percent of amounts in the Fund may be appropriated for use only for the respective Department of the Interior field offices where the amounts were originally assessed as fees.
 (4)Initial feesFees shall be established under this subsection for the fiscal year in which this subsection takes effect and the subsequent 10 years, and shall not be raised without advise and consent of the Congress, except as determined by the Secretary to be appropriate as an adjustment equal to the percentage by which the Consumer Price Index for the month of June of the calendar year preceding the adjustment exceeds the Consumer Price Index for the month of June of the calendar year in which the claim was determined or last adjusted.
 (5)Annual feesAnnual fees shall be collected under this subsection for facilities that are above the waterline, excluding drilling rigs, and are in place at the start of the fiscal year. Fees for fiscal year 2013 shall be—
 (A)$10,500 for facilities with no wells, but with processing equipment or gathering lines; (B)$17,000 for facilities with 1 to 10 wells, with any combination of active or inactive wells; and
 (C)$31,500 for facilities with more than 10 wells, with any combination of active or inactive wells. (6)Fees for drilling rigsFees for drilling rigs shall be assessed under this subsection for all inspections completed in fiscal years 2015 through 2024. Fees for fiscal year 2015 shall be—
 (A)$30,500 per inspection for rigs operating in water depths of 1,000 feet or more; and (B)$16,700 per inspection for rigs operating in water depths of less than 1,000 feet.
 (7)BillingThe Secretary shall bill designated operators under paragraph (5) within 60 days after the date of the inspection, with payment required within 30 days of billing. The Secretary shall bill designated operators under paragraph (6) within 30 days of the end of the month in which the inspection occurred, with payment required within 30 days after billing.
 (8)SunsetNo fee may be collected under this subsection for any fiscal year after fiscal year 2024. (9)Annual reports (A)In generalNot later than 60 days after the end of each fiscal year beginning with fiscal year 2015, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a report on the operation of the Fund during the fiscal year.
 (B)ContentsEach report shall include, for the fiscal year covered by the report, the following: (i)A statement of the amounts deposited into the Fund.
 (ii)A description of the expenditures made from the Fund for the fiscal year, including the purpose of the expenditures and the additional hiring of personnel.
 (iii)A statement of the balance remaining in the Fund at the end of the fiscal year. (iv)An accounting of pace of permit approvals.
 (v)If fee increases are proposed after the initial 10-year period referred to in paragraph (5), a proper accounting of the potential adverse economic impacts such fee increases will have on offshore economic activity and overall production, conducted by the Secretary.
 (vi)Recommendations to increase the efficacy and efficiency of offshore inspections. (vii)Any corrective actions levied upon offshore inspectors as a result of any form of misconduct..
				840.Prohibition on action based on National Ocean Policy developed under Executive Order No. 13547
 (a)ProhibitionThe Bureau of Ocean Energy and the Ocean Energy Safety Service may not develop, propose, finalize, administer, or implement, any limitation on activities under their jurisdiction as a result of the coastal and marine spatial planning component of the National Ocean Policy developed under Executive Order No. 13547.
 (b)Report on expendituresNot later than 60 days after the date of enactment of this Act, the President shall submit a report to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate identifying all Federal expenditures in fiscal years 2011, 2012, 2013, and 2014 by the Bureau of Ocean Energy and the Ocean Energy Safety Service and their predecessor agencies, by agency, account, and any pertinent subaccounts, for the development, administration, or implementation of the coastal and marine spatial planning component of the National Ocean Policy developed under Executive Order No. 13547, including staff time, travel, and other related expenses.
					EUnited States Territories
 851.Application of Outer Continental Shelf Lands Act with respect to territories of the United StatesSection 2 of the Outer Continental Shelf Lands Act (43 U.S.C. 1331) is amended— (1)in paragraph (a), by inserting after control the following: or lying within the United States exclusive economic zone and the Continental Shelf adjacent to any territory of the United States;
 (2)in paragraph (p), by striking and after the semicolon at the end; (3)in paragraph (q), by striking the period at the end and inserting ; and; and
 (4)by adding at the end the following:  (r)The term State includes each territory of the United States..
					FMiscellaneous Provisions
				861.Rules regarding distribution of revenues under Gulf of Mexico Energy Security Act of 2006
 (a)In generalNot later than 60 days after the date of enactment of this Act, the Secretary of the Interior shall issue rules to provide more clarity, certainty, and stability to the revenue streams contemplated by the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note).
 (b)ContentsThe rules shall include clarification of the timing and methods of disbursements of funds under section 105(b)(2) of such Act.
 862.Amount of distributed qualified outer Continental Shelf revenuesSection 105(f)(1) of the Gulf of Mexico Energy Security Act of 2006 (title I of division C of Public Law 109–432; 43 U.S.C. 1331 note) shall be applied by substituting 2024, and shall not exceed $999,999,999 for each of fiscal years 2025 through 2055 for 2055.
 863.South Atlantic Outer Continental Shelf Planning Area definedFor the purposes of this Act, the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.), and any regulations or 5-year plan issued under that Act, the term South Atlantic Outer Continental Shelf Planning Area means the area of the outer Continental Shelf (as defined in section 2 of that Act (43 U.S.C. 1331)) that is located between the northern lateral seaward administrative boundary of the State of Virginia and the southernmost lateral seaward administrative boundary of the State of Georgia.
 864.Enhancing geological and geophysical information for America’s energy futureSection 11 of the Outer Continental Shelf Lands Act (43 U.S.C. 1340) is amended by adding at the end the following:
					
						(i)Enhancing Geological and Geophysical Information for America’s Energy Future
 (1)The Secretary, acting through the Director of the Bureau of Ocean Energy Management, shall facilitate and support the practical study of geology and geophysics to better understand the oil, gas, and other hydrocarbon potential in the South Atlantic Outer Continental Shelf Planning Area by entering into partnerships to conduct geological and geophysical activities on the outer Continental Shelf.
							(2)
 (A)No later than 180 days after the date of enactment of the Lowering Gasoline Prices to Fuel an America That Works Act of 2015, the Governors of the States of Georgia, South Carolina, North Carolina, and Virginia may each nominate for participation in the partnerships—
 (i)one institution of higher education located within the Governor’s State; and (ii)one institution of higher education within the Governor’s State that is a historically black college or university, as defined in section 631(a) of the Higher Education Act of 1965 (20 U.S.C. 1132(a)).
 (B)In making nominations, the Governors shall give preference to those institutions of higher education that demonstrate a vigorous rate of admission of veterans of the Armed Forces of the United States.
 (3)The Secretary shall only select as a partner a nominee that the Secretary determines demonstrates excellence in geophysical sciences curriculum, engineering curriculum, or information technology or other technical studies relating to seismic research (including data processing).
 (4)Notwithstanding subsection (d), nominees selected as partners by the Secretary may conduct geological and geophysical activities under this section after filing a notice with the Secretary 30 days prior to commencement of the activity without any further authorization by the Secretary except those activities that use solid or liquid explosives shall require a permit. The Secretary may not charge any fee for the provision of data or other information collected under this authority, other than the cost of duplicating any data or information provided. Nominees selected as partners under this section shall provide to the Secretary any data or other information collected under this subsection within 60 days after completion of an initial analysis of the data or other information collected, if so requested by the Secretary.
 (5)Data or other information produced as a result of activities conducted by nominees selected as partners under this subsection shall not be used or shared for commercial purposes by the nominee, may not be produced for proprietary use or sale, and shall be made available by the Secretary to the public.
 (6)The Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate reports on the data or other information produced under the partnerships under this section. Such reports shall be made no less frequently than every 180 days following the conduct of the first geological and geophysical activities under this section.
 (7)In this subsection the term geological and geophysical activities means any oil- or gas-related investigation conducted on the outer Continental Shelf, including geophysical surveys where magnetic, gravity, seismic, or other systems are used to detect or imply the presence of oil or gas..
				GJudicial Review
				871.Time for filing complaint
 (a)In generalAny cause of action that arises from a covered energy decision must be filed not later than the end of the 60-day period beginning on the date of the covered energy decision. Any cause of action not filed within this time period shall be barred.
 (b)ExceptionSubsection (a) shall not apply to a cause of action brought by a party to a covered energy lease. 872.District court deadline (a)In generalAll proceedings that are subject to section 10701—
 (1)shall be brought in the United States district court for the district in which the Federal property for which a covered energy lease is issued is located or the United States District Court of the District of Columbia;
 (2)shall be resolved as expeditiously as possible, and in any event not more than 180 days after such cause or claim is filed; and
 (3)shall take precedence over all other pending matters before the district court. (b)Failure To comply with deadlineIf an interlocutory or final judgment, decree, or order has not been issued by the district court by the deadline described under this section, the cause or claim shall be dismissed with prejudice and all rights relating to such cause or claim shall be terminated.
 873.Ability to seek appellate reviewAn interlocutory or final judgment, decree, or order of the district court in a proceeding that is subject to section 871 may be reviewed by the U.S. Court of Appeals for the District of Columbia Circuit. The D.C. Circuit shall resolve any such appeal as expeditiously as possible and, in any event, not more than 180 days after such interlocutory or final judgment, decree, or order of the district court was issued.
				874.Limitation on scope of review and relief
 (a)Administrative findings and conclusionsIn any judicial review of any Federal action under this subtitle, any administrative findings and conclusions relating to the challenged Federal action shall be presumed to be correct unless shown otherwise by clear and convincing evidence contained in the administrative record.
 (b)Limitation on prospective reliefIn any judicial review of any action, or failure to act, under this subtitle, the Court shall not grant or approve any prospective relief unless the Court finds that such relief is narrowly drawn, extends no further than necessary to correct the violation of a Federal law requirement, and is the least intrusive means necessary to correct the violation concerned.
 875.Legal feesAny person filing a petition seeking judicial review of any action, or failure to act, under this subtitle who is not a prevailing party shall pay to the prevailing parties (including intervening parties), other than the United States, fees and other expenses incurred by that party in connection with the judicial review, unless the Court finds that the position of the person was substantially justified or that special circumstances make an award unjust.
 876.ExclusionThis subtitle shall not apply with respect to disputes between the parties to a lease issued pursuant to an authorizing leasing statute regarding the obligations of such lease or the alleged breach thereof.
 877.DefinitionsIn this subtitle, the following definitions apply: (1)Covered energy decisionThe term covered energy decision means any action or decision by a Federal official regarding the issuance of a covered energy lease.
 (2)Covered energy leaseThe term covered energy lease means any lease under this title or under an oil and gas leasing program under this title. IXIncreasing Onshore Oil and Gas Development and Energy Security AFederal Lands Jobs and Energy Security 901.Short titleThis subtitle may be cited as the Federal Lands Jobs and Energy Security Act.
				902.Policies regarding buying, building, and working for America
 (a)Congressional intentIt is the intent of the Congress that— (1)this subtitle will support a healthy and growing United States domestic energy sector that, in turn, helps to reinvigorate American manufacturing, transportation, and service sectors by employing the vast talents of United States workers to assist in the development of energy from domestic sources;
 (2)to ensure a robust onshore energy production industry and ensure that the benefits of development support local communities, under this subtitle, the Secretary shall make every effort to promote the development of onshore American energy, and shall take into consideration the socioeconomic impacts, infrastructure requirements, and fiscal stability for local communities located within areas containing onshore energy resources; and
 (3)the Congress will monitor the deployment of personnel and material onshore to encourage the development of American manufacturing to enable United States workers to benefit from this subtitle through good jobs and careers, as well as the establishment of important industrial facilities to support expanded access to American resources.
 (b)RequirementThe Secretary of the Interior shall when possible, and practicable, encourage the use of United States workers and equipment manufactured in the United States in all construction related to mineral resource development under this subtitle.
					1Onshore oil and gas permit streamlining
					AMiscellaneous Provisions
 911.Short titleThis chapter may be cited as the Streamlining Permitting of American Energy Act of 2015. 912.Permit to drill application timelineSection 17(p)(2) of the Mineral Leasing Act (30 U.S.C. 226(p)(2)) is amended to read as follows:
							
								(2)Applications for permits to drill reform and process
 (A)TimelineThe Secretary shall decide whether to issue a permit to drill within 30 days after receiving an application for the permit. The Secretary may extend such period for up to 2 periods of 15 days each, if the Secretary has given written notice of the delay to the applicant. The notice shall be in the form of a letter from the Secretary or a designee of the Secretary, and shall include the names and titles of the persons processing the application, the specific reasons for the delay, and a specific date a final decision on the application is expected.
 (B)Notice of reasons for denialIf the application is denied, the Secretary shall provide the applicant— (i)in writing, clear and comprehensive reasons why the application was not accepted and detailed information concerning any deficiencies; and
 (ii)an opportunity to remedy any deficiencies. (C)Application deemed approvedIf the Secretary has not made a decision on the application by the end of the 60-day period beginning on the date the application is received by the Secretary, the application is deemed approved, except in cases in which existing reviews under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) or the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) are incomplete.
 (D)Denial of permitIf the Secretary decides not to issue a permit to drill in accordance with subparagraph (A), the Secretary shall—
 (i)provide to the applicant a description of the reasons for the denial of the permit; (ii)allow the applicant to resubmit an application for a permit to drill during the 10-day period beginning on the date the applicant receives the description of the denial from the Secretary; and
 (iii)issue or deny any resubmitted application not later than 10 days after the date the application is submitted to the Secretary.
										(E)Fee
 (i)In generalNotwithstanding any other law, the Secretary shall collect a single $6,500 permit processing fee per application from each applicant at the time the final decision is made whether to issue a permit under subparagraph (A). This fee shall not apply to any resubmitted application.
 (ii)Treatment of permit processing feeOf all fees collected under this paragraph, 50 percent shall be transferred to the field office where they are collected and used to process protests, leases, and permits under this Act subject to appropriation..
 913.Administrative protest documentation reformSection 17(p) of the Mineral Leasing Act (30 U.S.C. 226(p)) is further amended by adding at the end the following:
							
								(4)Protest fee
 (A)In generalThe Secretary shall collect a $5,000 documentation fee to accompany each protest for a lease, right-of-way, or application for permit to drill.
 (B)Treatment of feesOf all fees collected under this paragraph, 50 percent shall remain in the field office where they are collected and used to process protests subject to appropriation..
						914.Making pilot offices permanent to improve energy permitting on Federal lands
 (a)EstablishmentThe Secretary of the Interior (referred to in this section as the Secretary) shall establish a Federal Permit Streamlining Project (referred to in this section as the Project) in every Bureau of Land Management field office with responsibility for permitting energy projects on Federal land.
							(b)Memorandum of understanding
 (1)In generalNot later than 90 days after the date of enactment of this Act, the Secretary shall enter into a memorandum of understanding for purposes of this section with—
 (A)the Secretary of Agriculture; (B)the Administrator of the Environmental Protection Agency; and
 (C)the Chief of the Army Corps of Engineers. (2)State participationThe Secretary may request that the Governor of any State with energy projects on Federal lands to be a signatory to the memorandum of understanding.
								(c)Designation of qualified staff
 (1)In generalNot later than 30 days after the date of the signing of the memorandum of understanding under subsection (b), all Federal signatory parties shall, if appropriate, assign to each of the Bureau of Land Management field offices an employee who has expertise in the regulatory issues relating to the office in which the employee is employed, including, as applicable, particular expertise in—
 (A)the consultations and the preparation of biological opinions under section 7 of the Endangered Species Act of 1973 (16 U.S.C. 1536);
 (B)permits under section 404 of the Federal Water Pollution Control Act (33 U.S.C. 1344); (C)regulatory matters under the Clean Air Act (42 U.S.C. 7401 et seq.);
 (D)planning under the National Forest Management Act of 1976 (16 U.S.C. 472a et seq.); and (E)the preparation of analyses under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
 (2)DutiesEach employee assigned under paragraph (1) shall— (A)not later than 90 days after the date of assignment, report to the Bureau of Land Management Field Managers in the office to which the employee is assigned;
 (B)be responsible for all issues relating to the energy projects that arise under the authorities of the employee’s home agency; and
 (C)participate as part of the team of personnel working on proposed energy projects, planning, and environmental analyses on Federal lands.
 (d)Additional personnelThe Secretary shall assign to each Bureau of Land Management field office identified in subsection (a) any additional personnel that are necessary to ensure the effective approval and implementation of energy projects administered by the Bureau of Land Management field offices, including inspection and enforcement relating to energy development on Federal land, in accordance with the multiple use mandate of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.).
 (e)FundingFunding for the additional personnel shall come from the Department of the Interior reforms identified in sections 21111 and 21121.
 (f)Savings provisionNothing in this section affects— (1)the operation of any Federal or State law; or
 (2)any delegation of authority made by the head of a Federal agency whose employees are participating in the Project.
 (g)DefinitionFor purposes of this section the term energy projects includes oil, natural gas, and other energy projects as defined by the Secretary. 915.Administration of current lawNotwithstanding any other law, the Secretary of the Interior shall not require a finding of extraordinary circumstances in administering section 390 of the Energy Policy Act of 2005 (42 U.S.C. 15942).
						916.Funding oil and gas resource assessments
 (a)In generalThe Secretary of the Interior shall provide matching funding for joint projects with States to conduct oil and gas resource assessments on Federal lands with significant oil and gas potential.
 (b)Cost sharingThe Federal share of the cost of activities under this section shall not exceed 50 percent. (c)Resource assessmentAny resource assessment under this section shall be conducted by a State, in consultation with the United States Geological Survey.
 (d)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section a total of $50,000,000 for fiscal years 2015 through 2018.
 917.Rule of constructionNothing in this subtitle shall be construed to authorize the issuance of a lease under the Mineral Leasing Act (30 U.S.C. 181 et seq.) to any person designated for the imposition of sanctions pursuant to—
 (1)the Iran Sanctions Act of 1996 (50 U.S.C. 1701 note), the Comprehensive Iran Sanctions, Accountability and Divestiture Act of 2010 (22 U.S.C. 8501 et seq.), the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8701 et seq.), section 1245 of the National Defense Authorization Act for Fiscal Year 2012 (22 U.S.C. 8513a), or the Iran Freedom and Counter-Proliferation Act of 2012 (22 U.S.C. 8801 et seq.);
 (2)Executive Order No. 13622 (July 30, 2012), Executive Order No. 13628 (October 9, 2012), or Executive Order No. 13645 (June 3, 2013);
 (3)Executive Order No. 13224 (September 23, 2001) or Executive Order No. 13338 (May 11, 2004); or (4)the Syria Accountability and Lebanese Sovereignty Restoration Act of 2003 (22 U.S.C. 2151 note).
							BJudicial Review
 921.DefinitionsIn this subchapter— (1)the term covered civil action means a civil action containing a claim under section 702 of title 5, United States Code, regarding agency action (as defined for the purposes of that section) affecting a covered energy project on Federal lands of the United States; and
 (2)the term covered energy project means the leasing of Federal lands of the United States for the exploration, development, production, processing, or transmission of oil, natural gas, or any other source of energy, and any action under such a lease, except that the term does not include any disputes between the parties to a lease regarding the obligations under such lease, including regarding any alleged breach of the lease.
 922.Exclusive venue for certain civil actions relating to covered energy projectsVenue for any covered civil action shall lie in the district court where the project or leases exist or are proposed.
 923.Timely filingTo ensure timely redress by the courts, a covered civil action must be filed no later than the end of the 90-day period beginning on the date of the final Federal agency action to which it relates.
 924.Expedition in hearing and determining the actionThe court shall endeavor to hear and determine any covered civil action as expeditiously as possible.
 925.Standard of reviewIn any judicial review of a covered civil action, administrative findings and conclusions relating to the challenged Federal action or decision shall be presumed to be correct, and the presumption may be rebutted only by the preponderance of the evidence contained in the administrative record.
 926.Limitation on injunction and prospective reliefIn a covered civil action, the court shall not grant or approve any prospective relief unless the court finds that such relief is narrowly drawn, extends no further than necessary to correct the violation of a legal requirement, and is the least intrusive means necessary to correct that violation. In addition, courts shall limit the duration of preliminary injunctions to halt covered energy projects to no more than 60 days, unless the court finds clear reasons to extend the injunction. In such cases of extensions, such extensions shall only be in 30-day increments and shall require action by the court to renew the injunction.
 927.Limitation on attorneys’ feesSections 504 of title 5, United States Code, and 2412 of title 28, United States Code (together commonly called the Equal Access to Justice Act), do not apply to a covered civil action, nor shall any party in such a covered civil action receive payment from the Federal Government for their attorneys’ fees, expenses, and other court costs.
 928.Legal standingChallengers filing appeals with the Department of the Interior Board of Land Appeals shall meet the same standing requirements as challengers before a United States district court.
						2Oil and gas leasing certainty
 931.Short titleThis chapter may be cited as the Providing Leasing Certainty for American Energy Act of 2015. 932.Minimum acreage requirement for onshore lease salesIn conducting lease sales as required by section 17(a) of the Mineral Leasing Act (30 U.S.C. 226(a)), each year the Secretary of the Interior shall perform the following:
 (1)The Secretary shall offer for sale no less than 25 percent of the annual nominated acreage not previously made available for lease. Acreage offered for lease pursuant to this paragraph shall not be subject to protest and shall be eligible for categorical exclusions under section 390 of the Energy Policy Act of 2005 (42 U.S.C. 15942), except that it shall not be subject to the test of extraordinary circumstances.
 (2)In administering this section, the Secretary shall only consider leasing of Federal lands that are available for leasing at the time the lease sale occurs.
 933.Leasing certaintySection 17(a) of the Mineral Leasing Act (30 U.S.C. 226(a)) is amended by inserting (1) before All lands, and by adding at the end the following:  (2) (A)The Secretary shall not withdraw any covered energy project issued under this Act without finding a violation of the terms of the lease by the lessee.
 (B)The Secretary shall not infringe upon lease rights under leases issued under this Act by indefinitely delaying issuance of project approvals, drilling and seismic permits, and rights of way for activities under such a lease.
 (C)No later than 18 months after an area is designated as open under the current land use plan the Secretary shall make available nominated areas for lease under the criteria in section 2.
 (D)Notwithstanding any other law, the Secretary shall issue all leases sold no later than 60 days after the last payment is made.
 (E)The Secretary shall not cancel or withdraw any lease parcel after a competitive lease sale has occurred and a winning bidder has submitted the last payment for the parcel.
 (F)After the conclusion of the public comment period for a planned competitive lease sale, the Secretary shall not cancel, defer, or withdraw any lease parcel announced to be auctioned in the lease sale.
 (G)Not later than 60 days after a lease sale held under this Act, the Secretary shall adjudicate any lease protests filed following a lease sale. If after 60 days any protest is left unsettled, said protest is automatically denied and appeal rights of the protestor begin.
 (H)No additional lease stipulations may be added after the parcel is sold without consultation and agreement of the lessee, unless the Secretary deems such stipulations as emergency actions to conserve the resources of the United States..
 934.Leasing consistencyFederal land managers must follow existing resource management plans and continue to actively lease in areas designated as open when resource management plans are being amended or revised, until such time as a new record of decision is signed.
 935.Reduce redundant policiesBureau of Land Management Instruction Memorandum 2010–117 shall have no force or effect. 936.Streamlined congressional notificationSection 31(e) of the Mineral Leasing Act (30 U.S.C. 188(e)) is amended in the matter following paragraph (4) by striking at least thirty days in advance of the reinstatement and inserting in an annual report.
					3Oil shale
 941.Short titleThis chapter may be cited as the Protecting Investment in Oil Shale the Next Generation of Environmental, Energy, and Resource Security Act or the PIONEERS Act.
					942.Effectiveness of oil shale regulations, amendments to resource management plans, and record of
			 decision
 (a)RegulationsNotwithstanding any other law or regulation to the contrary, the final regulations regarding oil shale management published by the Bureau of Land Management on November 18, 2008 (73 Fed. Reg. 69,414), are deemed to satisfy all legal and procedural requirements under any law, including the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.), the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), and the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), and the Secretary of the Interior shall implement those regulations, including the oil shale leasing program authorized by the regulations, without any other administrative action necessary.
 (b)Amendments to resource management plans and record of decisionNotwithstanding any other law or regulation to the contrary, the November 17, 2008, U.S. Bureau of Land Management Approved Resource Management Plan Amendments/Record of Decision for Oil Shale and Tar Sands Resources to Address Land Use Allocations in Colorado, Utah, and Wyoming and Final Programmatic Environmental Impact Statement are deemed to satisfy all legal and procedural requirements under any law, including the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.), the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), and the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), and the Secretary of the Interior shall implement the oil shale leasing program authorized by the regulations referred to in subsection (a) in those areas covered by the resource management plans amended by such amendments, and covered by such record of decision, without any other administrative action necessary.
						943.Oil shale leasing
 (a)Additional research and development lease salesThe Secretary of the Interior shall hold a lease sale within 180 days after the date of enactment of this Act offering an additional 10 parcels for lease for research, development, and demonstration of oil shale resources, under the terms offered in the solicitation of bids for such leases published on January 15, 2009 (74 Fed. Reg. 10).
 (b)Commercial lease salesNo later than January 1, 2016, the Secretary of the Interior shall hold no less than 5 separate commercial lease sales in areas considered to have the most potential for oil shale development, as determined by the Secretary, in areas nominated through public comment. Each lease sale shall be for an area of not less than 25,000 acres, and in multiple lease blocs.
						BPlanning for American Energy
 951.Short titleThis subtitle may be cited as the Planning for American Energy Act of 2015. 952.Onshore domestic energy production strategic plan (a)In generalThe Mineral Leasing Act (30 U.S.C. 181 et seq.) is amended by redesignating section 44 as section 45, and by inserting after section 43 the following:
						
							44.Quadrennial Strategic Federal Onshore Energy Production Strategy
								(a)In general
 (1)The Secretary of the Interior (hereafter in this section referred to as Secretary), in consultation with the Secretary of Agriculture with regard to lands administered by the Forest Service, shall develop and publish every 4 years a Quadrennial Federal Onshore Energy Production Strategy. This Strategy shall direct Federal land energy development and department resource allocation in order to promote the energy and national security of the United States in accordance with Bureau of Land Management’s mission of promoting the multiple use of Federal lands as set forth in the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.).
 (2)In developing this Strategy, the Secretary shall consult with the Administrator of the Energy Information Administration on the projected energy demands of the United States for the next 30-year period, and how energy derived from Federal onshore lands can put the United States on a trajectory to meet that demand during the next 4-year period. The Secretary shall consider how Federal lands will contribute to ensuring national energy security, with a goal for increasing energy independence and production, during the next 4-year period.
 (3)The Secretary shall determine a domestic strategic production objective for the development of energy resources from Federal onshore lands. Such objective shall be—
 (A)the best estimate, based upon commercial and scientific data, of the expected increase in domestic production of oil and natural gas from the Federal onshore mineral estate, with a focus on lands held by the Bureau of Land Management and the Forest Service;
 (B)the best estimate, based upon commercial and scientific data, of the expected increase in domestic coal production from Federal lands;
 (C)the best estimate, based upon commercial and scientific data, of the expected increase in domestic production of strategic and critical energy minerals from the Federal onshore mineral estate;
 (D)the best estimate, based upon commercial and scientific data, of the expected increase in megawatts for electricity production from each of the following sources: wind, solar, biomass, hydropower, and geothermal energy produced on Federal lands administered by the Bureau of Land Management and the Forest Service;
 (E)the best estimate, based upon commercial and scientific data, of the expected increase in unconventional energy production, such as oil shale;
 (F)the best estimate, based upon commercial and scientific data, of the expected increase in domestic production of oil, natural gas, coal, and other renewable sources from tribal lands for any federally recognized Indian tribe that elects to participate in facilitating energy production on its lands;
 (G)the best estimate, based upon commercial and scientific data, of the expected increase in production of helium on Federal lands administered by the Bureau of Land Management and the Forest Service; and
 (H)the best estimate, based upon commercial and scientific data, of the expected increase in domestic production of geothermal, solar, wind, or other renewable energy sources from available lands (as such term is defined in section 203 of the Hawaiian Homes Commission Act, 1920 (42 Stat. 108 et seq.), and including any other lands deemed by the Territory or State of Hawaii, as the case may be, to be included within that definition) that the agency or department of the government of the State of Hawaii that is responsible for the administration of such lands selects to be used for such energy production.
 (4)The Secretary shall consult with the Administrator of the Energy Information Administration regarding the methodology used to arrive at its estimates for purposes of this section.
 (5)The Secretary has the authority to expand the energy development plan to include other energy production technology sources or advancements in energy on Federal lands.
 (6)The Secretary shall include in the Strategy a plan for addressing new demands for transmission lines and pipelines for distribution of oil and gas across Federal lands to ensure that energy produced can be distributed to areas of need.
 (b)Tribal objectivesIt is the sense of Congress that federally recognized Indian tribes may elect to set their own production objectives as part of the Strategy under this section. The Secretary shall work in cooperation with any federally recognized Indian tribe that elects to participate in achieving its own strategic energy objectives designated under this subsection.
 (c)Execution of the StrategyThe relevant Secretary shall have all necessary authority to make determinations regarding which additional lands will be made available in order to meet the production objectives established by strategies under this section. The Secretary shall also take all necessary actions to achieve these production objectives unless the President determines that it is not in the national security and economic interests of the United States to increase Federal domestic energy production and to further decrease dependence upon foreign sources of energy. In administering this section, the relevant Secretary shall only consider leasing Federal lands available for leasing at the time the lease sale occurs.
 (d)State, federally recognized Indian tribes, local government, and public inputIn developing each strategy, the Secretary shall solicit the input of affected States, federally recognized Indian tribes, local governments, and the public.
 (e)ReportingThe Secretary shall report annually to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate on the progress of meeting the production goals set forth in the strategy. The Secretary shall identify in the report projections for production and capacity installations and any problems with leasing, permitting, siting, or production that will prevent meeting the goal. In addition, the Secretary shall make suggestions to help meet any shortfalls in meeting the production goals.
 (f)Programmatic environmental impact statementNot later than 12 months after the date of enactment of this section, in accordance with section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)), the Secretary shall complete a programmatic environmental impact statement. This programmatic environmental impact statement will be deemed sufficient to comply with all requirements under that Act for all necessary resource management and land use plans associated with the implementation of the strategy.
 (g)Congressional reviewAt least 60 days prior to publishing a proposed strategy under this section, the Secretary shall submit it to the President and the Congress, together with any comments received from States, federally recognized Indian tribes, and local governments. Such submission shall indicate why any specific recommendation of a State, federally recognized Indian tribe, or local government was not accepted.
 (h)Strategic and critical energy minerals definedFor purposes of this section, the term strategic and critical energy minerals means those that are necessary for the Nation’s energy infrastructure including pipelines, refining capacity, electrical power generation and transmission, and renewable energy production and those that are necessary to support domestic manufacturing, including but not limited to, materials used in energy generation, production, and transportation..
 (b)First Quadrennial StrategyNot later than 18 months after the date of enactment of this Act, the Secretary of the Interior shall submit to Congress the first Quadrennial Federal Onshore Energy Production Strategy under the amendment made by subsection (a).
					CNational Petroleum Reserve in Alaska access
 961.Short titleThis subtitle may be cited as the National Petroleum Reserve Alaska Access Act. 962.Sense of Congress and reaffirming national policy for the National Petroleum Reserve in AlaskaIt is the sense of Congress that—
 (1)the National Petroleum Reserve in Alaska remains explicitly designated, both in name and legal status, for purposes of providing oil and natural gas resources to the United States; and
 (2)accordingly, the national policy is to actively advance oil and gas development within the Reserve by facilitating the expeditious exploration, production, and transportation of oil and natural gas from and through the Reserve.
 963.National Petroleum Reserve in Alaska: lease salesSection 107(a) of the Naval Petroleum Reserves Production Act of 1976 (42 U.S.C. 6506a(a)) is amended to read as follows:
					
 (a)In GeneralThe Secretary shall conduct an expeditious program of competitive leasing of oil and gas in the reserve in accordance with this Act. Such program shall include at least one lease sale annually in those areas of the reserve most likely to produce commercial quantities of oil and natural gas each year in the period 2017 through 2027..
				964.National Petroleum Reserve in Alaska: planning and permitting pipeline and road construction
 (a)In generalNotwithstanding any other provision of law, the Secretary of the Interior, in consultation with other appropriate Federal agencies, shall facilitate and ensure permits, in a timely and environmentally responsible manner, for all surface development activities, including for the construction of pipelines and roads, necessary to—
 (1)develop and bring into production any areas within the National Petroleum Reserve in Alaska that are subject to oil and gas leases; and
 (2)transport oil and gas from and through the National Petroleum Reserve in Alaska in the most direct manner possible to existing transportation or processing infrastructure on the North Slope of Alaska.
 (b)TimelineThe Secretary shall ensure that any Federal permitting agency shall issue permits in accordance with the following timeline:
 (1)Permits for such construction for transportation of oil and natural gas produced under existing Federal oil and gas leases with respect to which the Secretary has issued a permit to drill shall be approved within 60 days after the date of enactment of this Act.
 (2)Permits for such construction for transportation of oil and natural gas produced under Federal oil and gas leases shall be approved within 6 months after the submission to the Secretary of a request for a permit to drill.
 (c)PlanTo ensure timely future development of the Reserve, within 270 days after the date of the enactment of this Act, the Secretary of the Interior shall submit to Congress a plan for approved rights-of-way for a plan for pipeline, road, and any other surface infrastructure that may be necessary infrastructure that will ensure that all leasable tracts in the Reserve are within 25 miles of an approved road and pipeline right-of-way that can serve future development of the Reserve.
					965.Issuance of a new integrated activity plan and environmental impact statement
 (a)Issuance of new integrated activity planThe Secretary of the Interior shall, within 180 days after the date of enactment of this Act, issue—
 (1)a new proposed integrated activity plan from among the non-adopted alternatives in the National Petroleum Reserve Alaska Integrated Activity Plan Record of Decision issued by the Secretary of the Interior and dated February 21, 2013; and
 (2)an environmental impact statement under section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)) for issuance of oil and gas leases in the National Petroleum Reserve-Alaska to promote efficient and maximum development of oil and natural gas resources of such reserve.
 (b)Nullification of existing record of decision, IAP, and EISExcept as provided in subsection (a), the National Petroleum Reserve-Alaska Integrated Activity Plan Record of Decision issued by the Secretary of the Interior and dated February 21, 2013, including the integrated activity plan and environmental impact statement referred to in that record of decision, shall have no force or effect.
 966.Departmental accountability for developmentThe Secretary of the Interior shall issue regulations not later than 180 days after the date of enactment of this Act that establish clear requirements to ensure that the Department of the Interior is supporting development of oil and gas leases in the National Petroleum Reserve-Alaska.
 967.Deadlines under new proposed integrated activity planAt a minimum, the new proposed integrated activity plan issued under section 965(a)(1) shall— (1)require the Department of the Interior to respond within 5 business days to a person who submits an application for a permit for development of oil and natural gas leases in the National Petroleum Reserve-Alaska acknowledging receipt of such application; and
 (2)establish a timeline for the processing of each such application, that— (A)specifies deadlines for decisions and actions on permit applications; and
 (B)provides that the period for issuing each permit after submission of such an application shall not exceed 60 days without the concurrence of the applicant.
						968.Updated resource assessment
 (a)In generalThe Secretary of the Interior shall complete a comprehensive assessment of all technically recoverable fossil fuel resources within the National Petroleum Reserve in Alaska, including all conventional and unconventional oil and natural gas.
 (b)Cooperation and consultationThe resource assessment required by subsection (a) shall be carried out by the United States Geological Survey in cooperation and consultation with the State of Alaska and the American Association of Petroleum Geologists.
 (c)TimingThe resource assessment required by subsection (a) shall be completed within 24 months of the date of the enactment of this Act.
 (d)FundingThe United States Geological Survey may, in carrying out the duties under this section, cooperatively use resources and funds provided by the State of Alaska.
					DBLM Live Internet Auctions
 971.Short titleThis subtitle may be cited as the BLM Live Internet Auctions Act. 972.Internet-based onshore oil and gas lease sales (a)AuthorizationSection 17(b)(1) of the Mineral Leasing Act (30 U.S.C. 226(b)(1)) is amended—
 (1)in subparagraph (A), in the third sentence, by inserting , except as provided in subparagraph (C) after by oral bidding; and (2)by adding at the end the following:
							
 (C)In order to diversify and expand the Nation’s onshore leasing program to ensure the best return to the Federal taxpayer, reduce fraud, and secure the leasing process, the Secretary may conduct onshore lease sales through Internet-based bidding methods. Each individual Internet-based lease sale shall conclude within 7 days..
 (b)ReportNot later than 90 days after the tenth Internet-based lease sale conducted under the amendment made by subsection (a), the Secretary of the Interior shall analyze the first 10 such lease sales and report to Congress the findings of the analysis. The report shall include—
 (1)estimates on increases or decreases in such lease sales, compared to sales conducted by oral bidding, in—
 (A)the number of bidders; (B)the average amount of bid;
 (C)the highest amount bid; and (D)the lowest bid;
 (2)an estimate on the total cost or savings to the Department of the Interior as a result of such sales, compared to sales conducted by oral bidding; and
 (3)an evaluation of the demonstrated or expected effectiveness of different structures for lease sales which may provide an opportunity to better maximize bidder participation, ensure the highest return to the Federal taxpayers, minimize opportunities for fraud or collusion, and ensure the security and integrity of the leasing process.
						ENative American Energy
 981.Short titleThis subtitle may be cited as the Native American Energy Act. 982.Appraisals (a)AmendmentTitle XXVI of the Energy Policy Act of 1992 (25 U.S.C. 3501 et seq.) is amended by adding at the end the following:
						
							2607.Appraisal reforms
 (a)Options to Indian TribesWith respect to a transaction involving Indian land or the trust assets of an Indian tribe that requires the approval of the Secretary, any appraisal relating to fair market value required to be conducted under applicable law, regulation, or policy may be completed by—
 (1)the Secretary; (2)the affected Indian tribe; or
 (3)a certified, third-party appraiser pursuant to a contract with the Indian tribe. (b)Time Limit on Secretarial Review and ActionNot later than 30 days after the date on which the Secretary receives an appraisal conducted by or for an Indian tribe pursuant to paragraph (2) or (3) of subsection (a), the Secretary shall—
 (1)review the appraisal; and (2)provide to the Indian tribe a written notice of approval or disapproval of the appraisal.
 (c)Failure of Secretary To Approve or DisapproveIf, after 60 days, the Secretary has failed to approve or disapprove any appraisal received, the appraisal shall be deemed approved.
								(d)Option to Indian Tribes To Waive Appraisal
 (1)An Indian tribe wishing to waive the requirements of subsection (a), may do so after it has satisfied the requirements of subsections (2) and (3) below.
 (2)An Indian tribe wishing to forego the necessity of a waiver pursuant to this section must provide to the Secretary a written resolution, statement, or other unambiguous indication of tribal intent, duly approved by the governing body of the Indian tribe.
 (3)The unambiguous indication of intent provided by the Indian tribe to the Secretary under paragraph (2) must include an express waiver by the Indian tribe of any claims for damages it might have against the United States as a result of the lack of an appraisal undertaken.
 (e)DefinitionFor purposes of this subsection, the term appraisal includes appraisals and other estimates of value. (f)RegulationsThe Secretary shall develop regulations for implementing this section, including standards the Secretary shall use for approving or disapproving an appraisal.. 
 (b)Conforming amendmentThe table of contents of the Energy Policy Act of 1992 (42 U.S.C. 13201 note) is amended by adding at the end of the items relating to title XXVI the following:
						
							
								Sec. 2607. Appraisal reforms..
 983.StandardizationAs soon as practicable after the date of the enactment of this Act, the Secretary of the Interior shall implement procedures to ensure that each agency within the Department of the Interior that is involved in the review, approval, and oversight of oil and gas activities on Indian lands shall use a uniform system of reference numbers and tracking systems for oil and gas wells.
 984.Environmental reviews of major Federal actions on Indian landsSection 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332) is amended by inserting (a) In general.— before the first sentence, and by adding at the end the following:
					
						(b)Review of major Federal actions on Indian lands
 (1)In generalFor any major Federal action on Indian lands of an Indian tribe requiring the preparation of a statement under subsection (a)(2)(C), the statement shall only be available for review and comment by the members of the Indian tribe and by any other individual residing within the affected area.
 (2)RegulationsThe Chairman of the Council on Environmental Quality shall develop regulations to implement this section, including descriptions of affected areas for specific major Federal actions, in consultation with Indian tribes.
 (3)DefinitionsIn this subsection, each of the terms Indian land and Indian tribe has the meaning given that term in section 2601 of the Energy Policy Act of 1992 (25 U.S.C. 3501). (4)Clarification of authorityNothing in the Native American Energy Act, except section 25006 of that Act, shall give the Secretary any additional authority over energy projects on Alaska Native Claims Settlement Act lands..
				985.Judicial review
 (a)Time for filing complaintAny energy related action must be filed not later than the end of the 60-day period beginning on the date of the final agency action. Any energy related action not filed within this time period shall be barred.
 (b)District court venue and deadlineAll energy related actions— (1)shall be brought in the United States District Court for the District of Columbia; and
 (2)shall be resolved as expeditiously as possible, and in any event not more than 180 days after such cause of action is filed.
 (c)Appellate reviewAn interlocutory order or final judgment, decree or order of the district court in an energy related action may be reviewed by the U.S. Court of Appeals for the District of Columbia Circuit. The D.C. Circuit Court of Appeals shall resolve such appeal as expeditiously as possible, and in any event not more than 180 days after such interlocutory order or final judgment, decree or order of the district court was issued.
 (d)Limitation on certain paymentsNotwithstanding section 1304 of title 31, United States Code, no award may be made under section 504 of title 5, United States Code, or under section 2412 of title 28, United States Code, and no amounts may be obligated or expended from the Claims and Judgment Fund of the United States Treasury to pay any fees or other expenses under such sections, to any person or party in an energy related action.
 (e)Legal feesIn any energy related action in which the plaintiff does not ultimately prevail, the court shall award to the defendant (including any intervenor-defendants), other than the United States, fees and other expenses incurred by that party in connection with the energy related action, unless the court finds that the position of the plaintiff was substantially justified or that special circumstances make an award unjust. Whether or not the position of the plaintiff was substantially justified shall be determined on the basis of the administrative record, as a whole, which is made in the energy related action for which fees and other expenses are sought.
 (f)DefinitionsFor the purposes of this section, the following definitions apply: (1)Agency actionThe term agency action has the same meaning given such term in section 551 of title 5, United States Code.
 (2)Indian landThe term Indian Land has the same meaning given such term in section 203(c)(3) of the Energy Policy Act of 2005 (Public Law 109–58; 25 U.S.C. 3501), including lands owned by Native Corporations under the Alaska Native Claims Settlement Act (Public Law 92–203; 43 U.S.C. 1601).
 (3)Energy related actionThe term energy related action means a cause of action that— (A)is filed on or after the effective date of this Act; and
 (B)seeks judicial review of a final agency action to issue a permit, license, or other form of agency permission allowing:
 (i)any person or entity to conduct activities on Indian Land, which activities involve the exploration, development, production or transportation of oil, gas, coal, shale gas, oil shale, geothermal resources, wind or solar resources, underground coal gasification, biomass, or the generation of electricity; or
 (ii)any Indian tribe, or any organization of two or more entities, at least one of which is an Indian tribe, to conduct activities involving the exploration, development, production or transportation of oil, gas, coal, shale gas, oil shale, geothermal resources, wind or solar resources, underground coal gasification, biomass, or the generation of electricity, regardless of where such activities are undertaken.
 (4)Ultimately prevailThe phrase ultimately prevail means, in a final enforceable judgment, the court rules in the party’s favor on at least one cause of action which is an underlying rationale for the preliminary injunction, administrative stay, or other relief requested by the party, and does not include circumstances where the final agency action is modified or amended by the issuing agency unless such modification or amendment is required pursuant to a final enforceable judgment of the court or a court-ordered consent decree.
 986.Tribal biomass demonstration projectThe Tribal Forest Protection Act of 2004 is amended by inserting after section 2 (25 U.S.C. 3115a) the following:
					
						3.Tribal biomass demonstration project
 (a)In generalFor each of fiscal years 2017 through 2021, the Secretary shall enter into stewardship contracts or other agreements, other than agreements that are exclusively direct service contracts, with Indian tribes to carry out demonstration projects to promote biomass energy production (including biofuel, heat, and electricity generation) on Indian forest land and in nearby communities by providing reliable supplies of woody biomass from Federal land.
 (b)DefinitionsThe definitions in section 2 shall apply to this section. (c)Demonstration projectsIn each fiscal year for which projects are authorized, the Secretary shall enter into contracts or other agreements described in subsection (a) to carry out at least 4 new demonstration projects that meet the eligibility criteria described in subsection (d).
 (d)Eligibility criteriaTo be eligible to enter into a contract or other agreement under this subsection, an Indian tribe shall submit to the Secretary an application—
 (1)containing such information as the Secretary may require; and (2)that includes a description of—
 (A)the Indian forest land or rangeland under the jurisdiction of the Indian tribe; and (B)the demonstration project proposed to be carried out by the Indian tribe.
 (e)SelectionIn evaluating the applications submitted under subsection (c), the Secretary— (1)shall take into consideration the factors set forth in paragraphs (1) and (2) of section 2(e) of Public Law 108–278; and whether a proposed demonstration project would—
 (A)increase the availability or reliability of local or regional energy; (B)enhance the economic development of the Indian tribe;
 (C)improve the connection of electric power transmission facilities serving the Indian tribe with other electric transmission facilities;
 (D)improve the forest health or watersheds of Federal land or Indian forest land or rangeland; or (E)otherwise promote the use of woody biomass; and
 (2)shall exclude from consideration any merchantable logs that have been identified by the Secretary for commercial sale.
 (f)ImplementationThe Secretary shall— (1)ensure that the criteria described in subsection (c) are publicly available by not later than 120 days after the date of enactment of this section; and
 (2)to the maximum extent practicable, consult with Indian tribes and appropriate intertribal organizations likely to be affected in developing the application and otherwise carrying out this section.
 (g)ReportNot later than September 20, 2015, the Secretary shall submit to Congress a report that describes, with respect to the reporting period—
 (1)each individual tribal application received under this section; and (2)each contract and agreement entered into pursuant to this section.
 (h)Incorporation of management plansIn carrying out a contract or agreement under this section, on receipt of a request from an Indian tribe, the Secretary shall incorporate into the contract or agreement, to the extent practicable, management plans (including forest management and integrated resource management plans) in effect on the Indian forest land or rangeland of the respective Indian tribe.
 (i)TermA stewardship contract or other agreement entered into under this section— (1)shall be for a term of not more than 20 years; and
 (2)may be renewed in accordance with this section for not more than an additional 10 years.. 987.Tribal resource management plansUnless otherwise explicitly exempted by Federal law enacted after the date of the enactment of this Act, any activity conducted or resources harvested or produced pursuant to a tribal resource management plan or an integrated resource management plan approved by the Secretary of the Interior under the National Indian Forest Resources Management Act (25 U.S.C. 3101 et seq.) or the American Indian Agricultural Resource Management Act (25 U.S.C. 3701 et seq.), shall be considered a sustainable management practice for purposes of any Federal standard, benefit, or requirement that requires a demonstration of such sustainability.
 988.Leases of restricted lands for the Navajo NationSubsection (e)(1) of the first section of the Act of August 9, 1955 (25 U.S.C. 415(e)(1); commonly referred to as the Long-Term Leasing Act), is amended—
 (1)by striking , except a lease for and inserting , including leases for; (2)in subparagraph (A), by striking 25 the first place it appears and all that follows and inserting 99 years;;
 (3)in subparagraph (B), by striking the period and inserting ; and; and (4)by adding at the end the following:
						
 (C)in the case of a lease for the exploration, development, or extraction of mineral resources, including geothermal resources, 25 years, except that any such lease may include an option to renew for one additional term not to exceed 25 years..
 989.Nonapplicability of certain rulesNo rule promulgated by the Department of the Interior regarding hydraulic fracturing used in the development or production of oil or gas resources shall have any effect on any land held in trust or restricted status for the benefit of Indians except with the express consent of the beneficiary on whose behalf such land is held in trust or restricted status.
				FState Authority for Hydraulic Fracturing Regulation
 991.Short titleThis subtitle may be cited as the Protecting States’ Rights to Promote American Energy Security Act. 992.State authority for hydraulic fracturing regulationThe Mineral Leasing Act (30 U.S.C. 181 et seq.) is amended by redesignating section 44 as section 45, and by inserting after section 43 the following:
					
						44.State authority for hydraulic fracturing regulation
 (a)In generalThe Department of the Interior shall not enforce any Federal regulation, guidance, or permit requirement regarding hydraulic fracturing, or any component of that process, relating to oil, gas, or geothermal production activities on or under any land in any State that has regulations, guidance, or permit requirements for that activity.
 (b)State authorityThe Department of the Interior shall recognize and defer to State regulations, permitting, and guidance, for all activities related to hydraulic fracturing, or any component of that process, relating to oil, gas, or geothermal production activities on Federal land.
							(c)Transparency of State regulations
 (1)In generalEach State shall submit to the Bureau of Land Management a copy of its regulations that apply to hydraulic fracturing operations on Federal land.
 (2)AvailabilityThe Secretary of the Interior shall make available to the public State regulations submitted under this subsection.
								(d)Transparency of State disclosure requirements
 (1)In generalEach State shall submit to the Bureau of Land Management a copy of any regulations of the State that require disclosure of chemicals used in hydraulic fracturing operations on Federal land.
 (2)AvailabilityThe Secretary of the Interior shall make available to the public State regulations submitted under this subsection.
 (e)Hydraulic fracturing definedIn this section the term hydraulic fracturing means the process by which fracturing fluids (or a fracturing fluid system) are pumped into an underground geologic formation at a calculated, predetermined rate and pressure to generate fractures or cracks in the target formation and thereby increase the permeability of the rock near the wellbore and improve production of natural gas or oil..
				993.Government Accountability Office study
 (a)StudyThe Comptroller General of the United States shall conduct a study examining the economic benefits of domestic shale oil and gas production resulting from the process of hydraulic fracturing. This study will include identification of—
 (1)State and Federal revenue generated as a result of shale gas production; (2)jobs created both directly and indirectly as a result of shale oil and gas production; and
 (3)an estimate of potential energy prices without domestic shale oil and gas production. (b)ReportThe Comptroller General shall submit a report on the findings of such study to the Committee on Natural Resources of the House of Representatives within 30 days after completion of the study.
 994.Tribal authority on trust landThe Department of the Interior shall not enforce any Federal regulation, guidance, or permit requirement regarding the process of hydraulic fracturing (as that term is defined in section 44 of the Mineral Leasing Act, as amended by section 102 of this Act), or any component of that process, relating to oil, gas, or geothermal production activities on any land held in trust or restricted status for the benefit of Indians except with the express consent of the beneficiary on whose behalf such land is held in trust or restricted status.
				XPromoting STEM Education in the Workforce
			1001.Findings; sense of Congress
 (a)FindingsCongress finds the following: (1)According to the National Science Board’s Science and Engineering Indicators, the science and engineering workforce has shown sustained growth for more than half a century, and workers with science and engineering degrees tend to earn more than comparable workers in other fields.
 (2)According to the Program for International Student Assessment 2012 results, America lags behind many other nations in STEM education. American students rank 21st in science and 26th in mathematics.
 (3)Junior Achievement USA and ING found a decrease of 25 percent in the percentage of teenage students interested in STEM careers.
 (4)According to a 2007 report from the Department of Labor, industries and firms dependent on a strong science and mathematics workforce have launched a variety of programs that target K–12 students and undergraduate and graduate students in STEM fields.
 (5)The Federal Government spends nearly $3 billion annually on STEM education related program and activities, but encouraging STEM education activities beyond the scope of the Federal Government, including privately sponsored competitions and programs in our schools, is crucial to the future technical and economic competitiveness of the United States.
 (b)Sense of congressIt is the sense of Congress that— (1)more effective coordination and adoption of performance measurement based on objective outcomes for federally supported STEM programs is needed;
 (2)leveraging private and nonprofit investments in STEM education will be essential to strengthening the Federal STEM portfolio;
 (3)strengthening the Federal STEM portfolio may require program consolidations and terminations, but such changes should be based on evidence with stakeholder input;
 (4)coordinating STEM programs and activities across the Federal Government in order to limit duplication and engage stakeholders in STEM programs and related activities for which objective outcomes can be measured will bolster results of Federal STEM education programs, improve the return on taxpayers’ investments in STEM education programs, and in turn strengthen the United States economy; and
 (5)as the Committee on STEM Education implements the 5-year Strategic Plan for Federal STEM education required under section 101(b)(5) of the America COMPETES Reauthorization Act of 2010 (42 U.S.C. 6621(b)(5)), STEM education stakeholders must be engaged and outcome-based evaluation metrics should be considered in the coordination and consolidation efforts for the Federal STEM portfolio.
					1002.STEM Education Advisory Panel
 (a)EstablishmentThe President shall establish or designate a STEM Education Advisory Panel that incorporates key stakeholders from the education and industry sectors. The co-chairs shall be members of the President’s Council of Advisors on Science and Technology.
 (b)QualificationsThe Advisory Panel established or designated by the President under subsection (a) shall consist primarily of members from academic institutions, nonprofit organizations, and industry and shall include in-school, out-of-school, and informal educational practitioners. Members of the Advisory Panel shall be qualified to provide advice and information on STEM education research, development, training, implementation, interventions, professional development, or workforce needs or concerns. In selecting or designating an Advisory Panel, the President may also seek and give consideration to recommendations from the Congress, industry, the scientific community (including the National Academy of Sciences, scientific professional societies, and academia), State and local governments, and other appropriate organizations. The Advisory Panel shall consist of 15 members, with 3 members appointed by the Speaker of the House of Representatives and 2 members appointed by the Majority Leader of the Senate.
 (c)DutiesThe Advisory Panel shall advise the President, the Committee on STEM Education, and the STEM Education Coordinating Office established under section 1004 on matters relating to STEM education, and shall each year provide general guidance to every Federal agency with STEM education programs or activities, including in the preparation of requests for appropriations for activities related to STEM education. The Advisory Panel shall also assess and develop recommendations for—
 (1)progress made in implementing the STEM education Strategic Plan required under section 101 of the America COMPETES Reauthorization Act of 2010 (42 U.S.C. 6621), and any needs or opportunities to update the strategic plan;
 (2)the management, coordination, and implementation of STEM education programs and activities across the Federal Government;
 (3)the appropriateness of criteria used by Federal agencies to evaluate the effectiveness of Federal STEM education programs and activities;
 (4)ways to leverage private and nonprofit STEM investments and encourage public-private partnerships to strengthen STEM education and help build the STEM workforce pipeline;
 (5)ways to incorporate workforce needs into Federal STEM education programs, particularly for specific fields of national interest and areas experiencing high unemployment rates;
 (6)ways to better vertically and horizontally integrate Federal STEM programs and activities from pre-K through graduate study and the workforce, and from in-school to out-of-school in order to improve transitions for students moving through the STEM pipeline;
 (7)whether societal and workforce concerns are adequately addressed by current Federal STEM education programs and activities;
 (8)the extent to which Federal STEM education programs and activities are contributing to recruitment and retention of women and underrepresented students in the STEM education and workforce pipeline; and
 (9)ways to encourage geographic diversity in STEM education and the workforce pipeline. (d)ReportsThe Advisory Panel shall report, not less frequently than once every 3 fiscal years, to the President and Congress on its assessments under subsection (c) and its recommendations for ways to improve Federal STEM education programs. The first report under this subsection shall be submitted within 1 year after the date of enactment of this Act.
 (e)Travel expenses of non-Federal membersNon-Federal members of the Advisory Panel, while attending meetings of the Advisory Panel or while otherwise serving at the request of the head of the Advisory Panel away from their homes or regular places of business, may be allowed travel expenses, including per diem in lieu of subsistence, as authorized by section 5703 of title 5, United States Code, for individuals in the Government serving without pay. Nothing in this subsection shall be construed to prohibit members of the Advisory Panel who are officers or employees of the United States from being allowed travel expenses, including per diem in lieu of subsistence, in accordance with existing law.
 1003.Committee on STEM EducationSection 101 of the America COMPETES Reauthorization Act of 2010 (42 U.S.C. 6621) is amended— (1)in the first subsection (b)—
 (A)by redesignating paragraphs (3) through (6) as paragraphs (5) through (8), respectively; (B)by inserting after paragraph (2) the following new paragraphs:
						
 (3)collaborate with the STEM Education Advisory Panel established under section 1002 of the Reducing Employer Burdens, Unleashing Innovation, and Labor Development Act of 2015 and other outside stakeholders to ensure the engagement of the STEM education community; (4)review evaluation measures used for Federal STEM education programs;; and
 (C)in paragraph (8), as so redesignated by subparagraph (A) of this paragraph, by striking , periodically update,; and (2)in the second subsection (b) and in subsection (c), by striking subsection (b)(5) and inserting subsection (b)(7).
				1004.STEM Education Coordinating Office
 (a)EstablishmentThe Director of the National Science Foundation shall establish within the Directorate for Education and Human Resources a STEM Education Coordinating Office, which shall have a Director and staff that shall include career employees detailed from Federal agencies that fund STEM education programs and activities.
 (b)ResponsibilitiesThe STEM Education Coordinating Office shall— (1)provide technical and administrative support to—
 (A)the Committee on STEM Education, especially in its coordination of Federal STEM programs and strategic planning responsibilities;
 (B)the Advisory Panel established under section 1002; and (C)Federal agencies with STEM education programs;
 (2)periodically update and maintain the inventory of federally sponsored STEM education programs and activities established under section 101(b)(8) of the America COMPETES Reauthorization Act of 2010 (42 U.S.C. 6621); and
 (3)provide for dissemination of information on Federal STEM education programs and activities, as appropriate, to stakeholders in academia, industry, nonprofit organizations with expertise in STEM education, State and local educational agencies, and other STEM stakeholders.
 (c)ReportThe Director of the STEM Education Coordinating Office shall transmit a report annually to Congress not later than 60 days after the submission of the President’s budget request. The annual report shall include—
 (1)any updates to the inventory required under subsection (b)(2); (2)a description of all consolidations and terminations of Federal STEM education programs implemented in the previous fiscal year, including an explanation of the reasons for consolidations and terminations;
 (3)recommendations for consolidations and terminations of STEM education programs or activities in the upcoming fiscal year;
 (4)a description of any significant new STEM education public-private partnerships; and (5)a description of the progress made in carrying out the strategic plan required under section 101 of the America COMPETES Reauthorization Act of 2010 (42 U.S.C. 6621), including a description of the outcome of any program assessments completed in the previous year.
 (d)Responsibilities of NSFThe Director of the National Science Foundation shall encourage and monitor the efforts of the STEM Education Coordinating Office to ensure that the Coordinating Office is carrying out its responsibilities under subsection (b) appropriately.
 1005.DefinitionsIn this title— (1)the term STEM means the subjects of science, technology, engineering, and mathematics;
 (2)the term STEM education means education in the subjects of STEM, including computer science; and (3)the term Committee on STEM Education means the Committee on Science, Technology, Engineering, and Mathematics Education established under section 101 of the America COMPETES Reauthorization Act of 2010 (42 U.S.C. 6621).
				
